Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

Dated as of June 29, 2020

to

CREDIT AGREEMENT

Dated as of April 6, 2018

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of June 29, 2020 by and among
TPI COMPOSITES, INC. a Delaware corporation (the “Borrower”), the financial
institutions listed on the signature pages hereof and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent (the “Administrative Agent’), under that certain Credit
Agreement dated as of April 6, 2018 by and among the Borrower, the Lenders and
the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain amendments to the Credit Agreement;

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1.Amendments to the Credit Agreement.  The parties hereto agree that, effective
as of the date of satisfaction of the conditions precedent set forth in Section
2 below, the Credit Agreement (including the Exhibits thereto) is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
(including the Exhibits thereto) attached as Annex A hereto (the Credit
Agreement as so amended, the “Amended Credit Agreement”).

2.Conditions of Effectiveness.  The effectiveness of this Amendment (the date of
such effectiveness, the “Amendment No. 2 Effective Date”) is subject to the
satisfaction of the following conditions precedent:

(a)The Administrative Agent (or its counsel) shall have received counterparts of
(i) this Amendment duly executed by the Borrower, the Required Lenders and the
Administrative Agent and (ii) the Consent and Reaffirmation attached hereto duly
executed by the Subsidiary Guarantors.

(b)The Administrative Agent shall have received (i) for the account of each
Lender

--------------------------------------------------------------------------------

that delivers its executed signature page to this Amendment by no later than the
date and time specified by the Administrative Agent, a consent fee in an amount
equal to the amount agreed to by the Borrower and previously disclosed to the
Lenders and (ii) payment of the Administrative Agent’s and its affiliates’ fees
and reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and expenses of counsel for the Administrative Agent) in connection with
this Amendment and the other Loan Documents to the extent earned, due and owing
and otherwise reimbursable pursuant to the terms of the Credit Agreement or this
Amendment.

3.Representations and Warranties of the Borrower.  The Borrower hereby
represents and warrants as follows:

(a)This Amendment and the Amended Credit Agreement constitute legal, valid and
binding obligations of the Borrower, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b)As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Borrower set forth in the Amended Credit
Agreement are true and correct in all material respects (except to the extent
such representation or warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty is true and correct in
all respects).

4.Reference to and Effect on the Credit Agreement.

(a)Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Amended Credit Agreement.

(b)Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement, the
other Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

(d)This Amendment is a Loan Document.

5.Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6.Headings.  Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

2

--------------------------------------------------------------------------------

7.Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to this Amendment and/or any document to be
signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include Electronic Signatures (as defined below),
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be.  As used herein, “Electronic Signatures” means any
electronic symbol or process attached to, or associated with, any contract or
other record and adopted by a person with the intent to sign, authenticate or
accept such contract or record.

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

TPI COMPOSITES, INC.,

as the Borrower

 

 

By: /s/ Bryan R. Schumaker
Name: Bryan R. Schumaker

Title:   Chief Financial Officer

 

 

 

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually as a Lender and as Administrative Agent

 

 

By: /s/ Lynn Braun

Name: Lynn Braun

Title:   Executive Director

 

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

 

 

By: /s/ Travis Padgett

Name: Travis Padgett

Title:   Vice President

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION

as a Lender

 

 

By: /s/ Seth Meier

Name: Seth Meier

Title:   Director  

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

 

 

By: /s/ Alain Pelanne

Name: Alain Pelanne

Title:  Vice President

 

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

BMO HARRIS BANK,

as a Lender

 

 

By: /s/ James R. Kerr III

Name: James R. Kerr III

Title:  Director

 

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to the Credit Agreement dated as of April 6, 2018 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) by and
among TPI Composites, Inc., a Delaware corporation, the financial institutions
from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), which Amendment No. 2 is
dated as of June 29, 2020 (the “Amendment”).  Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement.  Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the Credit
Agreement and any other Loan Document executed by it and acknowledges and agrees
that such Credit Agreement and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.  All references to the
Credit Agreement contained in the above‑referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment.

Dated:  June 29, 2020

[Signature Page Follows]

 

 

COMPOSITE SOLUTIONS, INC.By: /s/ Bryan R. Schumaker Name: Bryan R.
SchumakerTitle: Chief Financial Officer TPI ARIZONA, LLCBy: /s/ Bryan R.
Schumaker Name: Bryan R. SchumakerTitle: Chief Financial Officer TPI
INTERNATIONAL, LLCBy: /s/ Bryan R. Schumaker Name: Bryan R. SchumakerTitle:
Chief Financial Officer TPI APAC, LLCBy: /s/ Bryan R. Schumaker Name: Bryan R.
SchumakerTitle: Chief Financial Officer TPI, INC.By: /s/ Bryan R. Schumaker
Name: Bryan R. SchumakerTitle: Chief Financial Officer TPI IOWA, LLCBy: /s/
Bryan R. Schumaker Name: Bryan R. SchumakerTitle: Chief Financial Officer TPI
IOWA II, LLCBy: /s/ Bryan R. Schumaker Name: Bryan R. SchumakerTitle: Chief
Financial Officer TPI MEXICO, LLCBy: /s/ Bryan R. Schumaker Name: Bryan R.
SchumakerTitle: Chief Financial Officer TPI MEXICO III, LLCBy: /s/ Bryan R.
Schumaker Name: Bryan R. SchumakerTitle: Chief Financial Officer TPI MEXICO V,
LLCBy: /s/ Bryan R. Schumaker Name: Bryan R. SchumakerTitle: Chief Financial
Officer TPI MEXICO VII, LLCBy: /s/ Bryan R. Schumaker Name: Bryan R.
SchumakerTitle: Chief Financial Officer TPI HOLDINGS MEXICO, LLCBy: /s/ Bryan R.
Schumaker Name: Bryan R. SchumakerTitle: Chief Financial Officer TPI TECHNOLOGY,
INC.By: /s/ Bryan R. Schumaker Name: Bryan R. SchumakerTitle: Chief Financial
Officer TPI TURKEY, LLCBy: /s/ Bryan R. Schumaker Name: Bryan R. SchumakerTitle:
Chief Financial Officer TPI TURKEY IZBAS, LLCBy: /s/ Bryan R. Schumaker Name:
Bryan R. SchumakerTitle: Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------

ANNEX A

 

 

Attached




Signature Page to Consent and Reaffirmation to
Amendment No. 2 to Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

 

[gzqfbymuerts000001.jpg]

CREDIT AGREEMENT

dated as of

April 6, 2018

among

TPI COMPOSITES, INC.,
as the Borrower

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION and
CAPITAL ONE, NATIONAL ASSOCIATION
as Co-Syndication Agents

 

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC and
CAPITAL ONE, NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers

 

 

Signature Page to Consent and Reaffirmation to
Amendment No. 2 to Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

 

 

 

ARTICLE I. Definitions1

SECTION 1.01

Defined Terms1

 

SECTION 1.02

Classification of Loans and Borrowings3335

 

SECTION 1.03

Terms Generally3335

 

SECTION 1.04

Accounting Terms; GAAP; Pro Forma Calculations3436

 

SECTION 1.05

Status of Obligations3537

 

SECTION 1.06

Interest Rates3537

 

SECTION 1.07

Divisions37

 

SECTION 1.08

Letter of Credit Amounts37

 

ARTICLE II. The Credits3537

SECTION 2.01

Commitments3537

 

SECTION 2.02

Loans and Borrowings3538

 

SECTION 2.03

Requests for Revolving Borrowings3638

 

SECTION 2.04

Determination of Dollar Amounts3739

 

SECTION 2.05

Swingline Loans3739

 

SECTION 2.06

Letters of Credit3941

 

SECTION 2.07

Funding of Borrowings4447

 

SECTION 2.08

Interest Elections4547

 

SECTION 2.09

Termination and Reduction of Revolving Commitments4649

 

SECTION 2.10

Repayment of Loans; Evidence of Debt4749

 

SECTION 2.11

Prepayment of Loans4750

 

SECTION 2.12

Fees4851

 

SECTION 2.13

Interest4952

 

SECTION 2.14

Alternate Rate of Interest5052

 

SECTION 2.15

Increased Costs5154

 

SECTION 2.16

Break Funding Payments5355

 

SECTION 2.17

Taxes5356

 

SECTION 2.18

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs5759

 

SECTION 2.19

Mitigation Obligations; Replacement of Lenders5861

 

SECTION 2.20

Incremental Facilities5962

 

SECTION 2.21

Defaulting Lenders6265

 

SECTION 2.22

Judgment Currency6467

 

SECTION 2.23

Extension of Maturity Date6567

 

ARTICLE III. Representations and Warranties6669

SECTION 3.01

Organization; Powers; Subsidiaries6669

 

SECTION 3.02

Authorization; Enforceability6769

 

SECTION 3.03

Governmental Approvals; No Conflicts6769

 

SECTION 3.04

Financial Condition; No Material Adverse Change6770

 

SECTION 3.05

Properties6770

 

SECTION 3.06

Litigation, Environmental and Labor Matters6770

 

SECTION 3.07

Compliance with Laws and Agreements6871

 

SECTION 3.08

Investment Company Status6871

 

SECTION 3.09

Taxes6871

 

SECTION 3.10

ERISA6871

 

SECTION 3.11

Disclosure6871

 

SECTION 3.12

Liens6972

 

--------------------------------------------------------------------------------

SECTION 3.13

No Default6972

 

SECTION 3.14

No Burdensome Restrictions6972

 

SECTION 3.15

Insurance6972

 

SECTION 3.16

Security Interest in Collateral6972

 

SECTION 3.17

Anti-Corruption Laws and Sanctions7072

 

SECTION 3.18

EEAAffected Financial Institutions7072

 

SECTION 3.19

Plan Assets; Prohibited Transactions7073

 

SECTION 3.20

Margin Regulations7073

 

SECTION 3.21

Solvency7073

 

ARTICLE IV. Conditions7073

SECTION 4.01

Effective Date7073

 

SECTION 4.02

Each Credit Event7173

 

ARTICLE V. Affirmative Covenants7174

SECTION 5.01

Financial Statements and Other Information7174

 

SECTION 5.02

Notices of Material Events7376

 

SECTION 5.03

Existence; Conduct of Business7376

 

SECTION 5.04

Payment of Obligations7477

 

SECTION 5.05

Maintenance of Properties; Insurance7477

 

SECTION 5.06

Books and Records; Inspection Rights7477

 

SECTION 5.07

Compliance with Laws and Material Contractual Obligations7578

 

SECTION 5.08

Use of Proceeds7578

 

SECTION 5.09

Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances7679

 

ARTICLE VI. Negative Covenants7780

SECTION 6.01

Indebtedness7780

 

SECTION 6.02

Liens8183

 

SECTION 6.03

Fundamental Changes8184

 

SECTION 6.04

Dispositions8285

 

SECTION 6.05

Investments, Loans, Advances, Guarantees and Acquisitions8487

 

SECTION 6.06

Swap Agreements8588

 

SECTION 6.07

Transactions with Affiliates8689

 

SECTION 6.08

Restricted Payments8689

 

SECTION 6.09

Restrictive Agreements8790

 

SECTION 6.10

Subordinated Indebtedness and Amendments to Subordinated Indebtedness
Documents8991

 

SECTION 6.11

Sale and Leaseback Transactions8992

 

SECTION 6.12

Financial Covenants8992

 

ARTICLE VII. Events of Default8992

SECTION 7.01

Events of Default8992

 

SECTION 7.02

Application of Payments9396

 

ARTICLE VIII. The Administrative Agent9497

SECTION 8.01

Authorization and Action9497

 

SECTION 8.02

Administrative Agent’s Reliance, Indemnification, Etc9699

 

SECTION 8.03

Posting of Communications97100

 

SECTION 8.04

The Administrative Agent Individually98101

 

14

--------------------------------------------------------------------------------

Table of Contents

Page

SECTION 8.05

Successor Administrative Agent99102

 

SECTION 8.06

Acknowledgements of Lenders and Issuing Banks100103

 

SECTION 8.07

Collateral Matters100103

 

SECTION 8.08

Credit Bidding100104

 

SECTION 8.09

Certain ERISA Matters101105

 

ARTICLE IX. Miscellaneous103106

SECTION 9.01

Notices103106

 

SECTION 9.02

Waivers; Amendments105108

 

SECTION 9.03

Expenses; Indemnity; Damage Waiver106110

 

SECTION 9.04

Successors and Assigns109112

 

SECTION 9.05

Survival113117

 

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution114117

 

SECTION 9.07

Severability114118

 

SECTION 9.08

Right of Setoff114118

 

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process115119

 

SECTION 9.10

WAIVER OF JURY TRIAL115120

 

SECTION 9.11

Headings116120

 

SECTION 9.12

Confidentiality116120

 

SECTION 9.13

Material Non-Public Information117121

 

SECTION 9.14

Appointment for Perfection117121

 

SECTION 9.15

Releases of Subsidiary Guarantors117121

 

SECTION 9.16

Interest Rate Limitation118122

 

SECTION 9.17

No Fiduciary Duty, Etc118122

 

SECTION 9.18

USA PATRIOT Act119 and Beneficial Ownership Regulation Notification123

 

SECTION 9.19

Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions119123

 

SECTION 9.20

Acknowledgement Regarding Any Supported QFCs124

 

ARTICLE X. Borrower Guarantee119124

SCHEDULES:

Schedule 2.01A – Commitments

Schedule 2.01B – Letter of Credit Commitments

Schedule 2.06 – Existing Letters of Credit

Schedule 3.01 – Existing Subsidiaries

Schedule 3.06(a) – Existing Litigation

Schedule 3.06(b) – Existing Environmental Matters

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.03(a) – Existing Transactions

Schedule 6.05 – Existing Investments

Schedule 6.07 – Transactions with Affiliates

Schedule 6.09 – Existing Restrictions

Schedule 6.11(a) – Existing Sale and Leaseback Transactions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – List of Closing Documents

i

 

--------------------------------------------------------------------------------

Table of Contents
(continued)

Page

Exhibit C-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit C-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit C-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit C-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit D-1 – Form of Borrowing Request

Exhibit D-2 – Form of Interest Election Request

Exhibit E – Form of Note

 

 

ii

 

--------------------------------------------------------------------------------

Table of Contents
(continued)

Page

CREDIT AGREEMENT (this “Agreement”) dated as of April 6, 2018 among TPI
COMPOSITES, INC., a Delaware corporation (the “Borrower”), the LENDERS from time
to time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
WELLS FARGO BANK, NATIONAL ASSOCIATION and CAPITAL ONE, NATIONAL ASSOCIATION, as
Co-Syndication Agents.

The parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“A/R Financing Party” means any of (a) TPI Iowa, LLC, (b) TPI Iowa II, LLC, (c)
TPI China, LLC, (d) TPI China II, LLC, (e) TPI Mexico, LLC, (f) TPI Mexico III,
LLC, (g) TPI Mexico V, LLC, (h) TPI Mexico VII, LLC, (i) TPI Turkey, LLC, (j)
TPI Turkey Izbas, LLC, (k) any other Subsidiary that is reasonably acceptable to
the Administrative Agent and (l) each subsidiary of any of the foregoing.

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) in the case of any Eurocurrency Borrowing
denominated in a LIBOR Quoted Currency, (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate and (b) in the case of any
Eurocurrency Borrowing denominated in Mexican Pesos, (i) the TIIE Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Indemnitee” has the meaning assigned to such term in Section 9.03(c).

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof.  As of the Amendment No. 2
Effective Date, the Aggregate Revolving Commitment is $150,000,000205,000,000.

iii

 

--------------------------------------------------------------------------------

Table of Contents
(continued)

Page

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Mexican Pesos and (v) any other currency (x) that is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) for which a LIBO Screen Rate is available in the
Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent and each of the Lenders.

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate as so determined would be less than zero1.75%,
such rate shall be deemed to be zero1.75% for purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Amendment No. 2” means that certain Amendment No. 2 to this Agreement, dated as
of June 29, 2020, by and among the Borrower, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 2 Effective Date” means June 29, 2020.

“Ancillary Document” has the meaning assigned to such term in Section 9.06(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Party” has the meaning assigned to such term in Section 8.03(c).

“Applicable Liquidity Amount” means (i) for the period beginning on the
Amendment No. 2 Effective Date through and including the earlier of (x)
September 30, 2020 and (y) the Leverage Adjustment Period Termination Date,
$65,000,000 and (ii) for the period beginning on October 1, 2020 (assuming the
Leverage Adjustment Period Termination Date has not occurred prior to such date)
through and including the Leverage Adjustment Period Termination Date,
$75,000,000.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Revolving Commitment represented by such Lender’s Revolving
Commitment; provided that, in the case of Section 2.21 when a Defaulting Lender
shall exist, “Applicable Percentage” shall mean the percentage of the Aggregate
Revolving Commitment (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment.  If the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving

iv

 

--------------------------------------------------------------------------------

 

Commitments most recently in effect, after giving effect to any assignments and
to any Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary (that is not an Excluded Subsidiary) of its
voting Equity Interests in a Foreign Subsidiary that is a CFC or in any CFC
Holding Company.

“Applicable Rate” means, following the Leverage Adjustment Period Termination
Date, for any day, with respect to any Eurocurrency Loan or any ABR Loan or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency
Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Total Net Leverage Ratio applicable on such date:

 

Total Net Leverage Ratio:

Eurocurrency
Spread

ABR
Spread

Commitment
Fee Rate

Category 1:

< 1.50 to 1.00

 

1.501.75%

0.500.75%

0.250.30%

Category 2:

> 1.50 to 1.00 but
< 2.00 to 1.00

1.752.00%

0.751.00%

0.300.35%

Category 3:

> 2.00 to 1.00 but
< 2.50 to 1.00

2.002.25%

1.001.25%

0.350.40%

Category 4:

≥ 2.50 to 1.00

2.252.50%

1.251.50%

0.400.45%

 

For purposes of the foregoing,

(i)if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing five (5) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii)adjustments, if any, to the Category then in effect shall be effective five
(5) Business Days after the Administrative Agent has received the applicable
Financials (it being understood and agreed that each change in Category shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change); and

(iii)notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date and adjustments
to the Category then in effect shall thereafter be effected in accordance with
the preceding paragraphs.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, at all times during the Leverage Adjustment Period, “Applicable Rate”
shall mean, for any day, with respect to any Eurocurrency Loan or any ABR Loan,
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency
Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be:

Eurocurrency

Spread

ABR
Spread

 

Commitment
Fee Rate

 

--------------------------------------------------------------------------------

 

3.00%

 

2.00%

0.50%

 

“Approved Electronic Platform” has the meaning assigned to such term in
Section 8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arranger” means each of JPMorgan Chase Bank, National Association, Wells Fargo
Securities, LLC and Capital One, National Association in its capacity as a joint
bookrunner and joint lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) reasonably approved by the Administrative Agent.

“Available Liquidity” means, as of any date of determination, the sum of (i)
Unrestricted Global Cash, plus (ii) the aggregate Available Revolving
Commitments, in each case, as of such date.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect, minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Banking Services” means each and any of the following banking services provided
to the Borrower or any Subsidiary by any Lender or any of its
Affiliates:  (a) credit cards for commercial customers (including commercial
credit cards and purchasing cards), (b) stored value cards, (c) merchant
processing services and (d) treasury management services (including controlled
disbursement, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts, interstate depository network services
and cash pooling services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

2

 

--------------------------------------------------------------------------------

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” means TPI Composites, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, substantially in the form attached hereto as Exhibit D-1 or any other
form reasonably approved by the Administrative Agent.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.09.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day”

3

 

--------------------------------------------------------------------------------

 

shall also exclude any day on which banks are not open for dealings in the
relevant Agreed CurrencyDollar deposits in the London interbank market or the
principal financial center of such Agreed Currency (and, if the, (b) any
Borrowings or LC Disbursements whichthat are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in euro). and (c) a
Eurocurrency Loan or Letter of Credit denominated in a Foreign Currency other
than euro, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in such Foreign Currency in the interbank
market in the principal financial center of the country whose lawful currency is
such Foreign Currency.

“Capital Lease” means any lease that is classified as a capital, direct
financing, or direct financing arrangement lease for GAAP presentation.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as Capital Leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital One LC Agreement” means the Continuing Agreement for Standby Letters of
Credit dated January 7, 2017 (as amended, restated, or replaced from time to
time) between Capital One, the Borrower and certain Subsidiaries.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary free and clear of all Lien (other
than Liens created under the Collateral Documents and other Permitted Liens):

(a)securities issued or directly and fully Guaranteed or insured by the United
States or Canadian governments, a member state of the European Union or, in each
case, any agency or instrumentality of thereof (provided that the full faith and
credit of such country or such member state is pledged in support thereof),
having maturities of not more than two years from the date of acquisition;

(b)certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by (x) any Lender or Affiliate
thereof or (y) by any bank or trust company (i) whose commercial paper is rated
at least “A-2” or the equivalent thereof by S&P or at least “P-2” or the
equivalent thereof by Moody’s or (ii) (in the event that the bank or trust
company does not have commercial paper which is rated) having combined capital
and surplus in excess of $100 million;

(c)repurchase obligations with a term of not more than thirty (30) days for
underlying investment of the types described in clauses (a) and (b) entered into
with any bank meeting the qualifications specified in clause (b);

(d)commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s, and
in any case maturing within one year after the date of acquisition thereof;

(e)Investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited

4

 

--------------------------------------------------------------------------------

 

solely to Investments of the character, quality and maturity described in
clauses (a), (b), (c) and (d) of this definition; and

(f)solely with respect to any Subsidiary that is a Foreign Subsidiary,
investments of comparable tenor and credit quality to those described in the
foregoing clauses (b) through (e) customarily utilized in countries in which
such Foreign Subsidiary operates for short term cash management purposes.]

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holding Company” mean any Subsidiary that owns no material assets (directly
or through one or more disregarded entities) other than capital stock and, if
any, indebtedness of one or more Foreign Subsidiaries that are CFCs.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender or Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, rule,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case, be deemed to be a “Change
in Law,” regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than a
Permitted Group, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities over which such person or group
has an Option Right)), directly or indirectly, of 35% or more of the outstanding
Equity Interests of the Borrower entitled to vote for members of the board of
directors of the Borrower on a fully-diluted basis (and taking into account all
such securities over which such person or group has an Option Right); or

(b)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors of the Borrower cease to be composed of
individuals (i) who were members of that board on the first day of such period,
(ii) whose election or nomination to that board was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of that board or (iii) whose election or
nomination to that board was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board.; or

5

 

--------------------------------------------------------------------------------

 

(c)a “change of control”, “fundamental change”, “make-whole fundamental change”
(other than a “make-whole fundamental change” that does not also constitute a
“fundamental change”) or any comparable term under and as defined in any
indenture governing any Permitted Convertible Indebtedness.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Term Loans of any Series or Swingline Loans, and (b) any Commitment,
refers to whether such Commitment is a Revolving Commitment or an Incremental
Term Loan Commitment of any Series.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Syndication Agents” means each of Wells Fargo Bank, National Association and
Capital One, National Association in its capacity as co-syndication agent for
the credit facility evidenced by this Agreement.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of the Administrative Agent, on behalf of itself and
the Secured Parties, to secure the Secured Obligations; provided, however, that
the Collateral shall exclude Excluded Assets.

“Collateral Documents” means, collectively, the Security Agreement, and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including all other security agreements, pledge agreements,
pledges and powers of attorney and financing statements relating to any of the
foregoing, whether heretofore, now, or hereafter executed by the Borrower or any
Subsidiary Guarantors, related to any of the foregoing and delivered to the
Administrative Agent pursuant to Section 4.01, Section 5.09 or any other
relevant provision of this Agreement or the other Loan Documents.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Incremental Term Loan Commitment of any Series (as the
context requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 8.03(c), including
through an Approved Electronic Platform.

“Computation Date” has the meaning assigned to such term in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense, (ii)
expense for income taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) stock-based compensation expenses, (vi) any net cash loss resulting from
foreign exchange transactions, (vii) non-cash expenses, charges and losses
(excluding losses or discounts from the

6

 

--------------------------------------------------------------------------------

 

sale of receivables), (viii) charges related to losses or discounts from the
sale of receivables not to exceed, during such period, $7,500,000 and (ix)
restructuring charges and the 2019 write-offs for Senvion receivables in an
aggregate amount not to exceed, during such period, the greater of $15,000,000
and 10% of Consolidated EBITDA (calculated prior to giving effect to this clause
(ix)) minus, to the extent included in Consolidated Net Income, (1) interest
income, (2) income tax credits and refunds (to the extent not netted from tax
expense), (3) any net cash gain resulting from foreign exchange transactions,
(4) any non-cash gain as a result of any reversal of a charge referred to in
clause (v) above by reason of a decrease in the value of any Equity Interest and
(5) the amount of any cash payment made during such period in respect of any
non-cash expense, charge or loss that is accounted for in a prior period which
was added to Consolidated Net Income to determine Consolidated EBITDA for such
prior period and which does not otherwise reduce Consolidated Net Income for the
current period, all calculated for the Borrower and its Subsidiaries in
accordance with GAAP on a consolidated basis.  

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
Wholly-Owned Subsidiary of the Borrower.

“Consolidated Total Assets” means, as of the date of any determination thereof,
the total amount of assets of the Borrower and its Subsidiaries calculated in
accordance with GAAP on a gross and consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such date in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances (unless cash collateralized) and
(c) Indebtedness of the type referred to in clauses (a) or (b) hereof of another
Person guaranteed by the Borrower or any of its Subsidiaries.

“Consolidated Total Net Indebtedness” means at any date the difference (if
positive) between (i) Consolidated Total Indebtedness minus (ii) up to (but in
no event more than) $50,000,000 of Unrestricted Cash, in each case as of such
date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following:

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

7

 

--------------------------------------------------------------------------------

 

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.20.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Cross-Default Reference Obligation” has the meaning assigned to such term in
the definition of “Permitted Convertible Indebtedness”.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Deferred Acquisition Obligations” has the meaning assigned to such term in
Section 6.01(r).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a division or otherwise) of any property by any Person
(including any Sale and Leaseback Transaction and any issuance of Equity

8

 

--------------------------------------------------------------------------------

 

Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disqualified Institution” means (a) Persons that are specifically identified by
the Borrower to the Administrative Agent in writing prior to the Effective Date,
(b) any Person that is reasonably determined by the Borrower after the Effective
Date to be a customer or competitor of the Borrower or its Subsidiaries and
which is specifically identified in a written supplement to the list of
“Disqualified Institutions”, which supplement shall become effective three (3)
Business Days after delivery thereof to the Administrative Agent and the Lenders
in accordance with Section 9.01 and (c) in the case of the foregoing clauses (a)
and (b), any of such entities’ Affiliates to the extent such Affiliates (x) are
clearly identifiable as Affiliates  of such Persons based solely on the
similarity of such Affiliates’ and such Persons’ names and (y) are not bona fide
debt investment funds.  It is understood and agreed that (i) any supplement to
the list of Persons that are Disqualified Institutions contemplated by the
foregoing clause (b) shall not apply retroactively to disqualify any Persons
that have previously acquired an assignment or participation interest in the
Loans (but solely with respect to such Loans), (ii) the Administrative Agent
shall have no responsibility or liability to determine or monitor whether any
Lender or potential Lender is a Disqualified Institution, (iii) the Borrower’s
failure to deliver such list (or supplement thereto) in accordance with
Section 9.01 shall render such list (or supplement) not received and not
effective and (iv) “Disqualified Institution” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time in
accordance with Section 9.01.

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
the Dollars with such Foreign Currency in the London foreign exchange market at
or about 11:00 a.m. London time (or New York time, as applicable) on a
particular day as displayed by ICE Data Services  as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (last provided (either
by publication or otherwise provided to the Administrative Agent) by the
applicable Reuters source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of Dollars with such
Foreign Currency, as provided by such other publicly available information
service which provides that rate of exchange at such time in place of Reuters
chosen by the Administrative Agent in its reasonable discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

9

 

--------------------------------------------------------------------------------

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning assigned to such term in Section 4.01.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, release or threatened release of any Hazardous Material or
(iv) health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing. For the avoidance of doubt, the term “Equity Interests” shall not
include any Permitted Convertible Indebtedness.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice

10

 

--------------------------------------------------------------------------------

 

period is waived); (b) the failure to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “€” means the single currency of the Participating Member States.

“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Excluded Assets” means:  (i) any fee-owned real property and all leasehold
interests in real property, (ii) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act of an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law, (iii) assets in respect of which pledges and security interests are
prohibited by applicable U.S. law, rule or regulation or agreements with any
U.S. governmental authority (other than to the extent that such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or
other applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such prohibitions, such assets shall automatically cease to
constitute Excluded Assets, (iv) equity interests in any entity other than
Wholly-Owned Subsidiaries to the extent pledges thereof are not permitted by the
terms in such entity’s organizational or joint venture documents (unless any
such restriction would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law), (v) assets subject to certificates of
title (other than motor vehicles subject to certificates of title, provided that
perfection of security interests in such motor vehicles shall be limited to the
filing of UCC financing statements), a letter of credit right (other than to the
extent the security interest in such letter of credit right may be perfected by
the filing of UCC financing statements) with a face amount of $1,000,000 or less
and a commercial tort

11

 

--------------------------------------------------------------------------------

 

claim with respect to which a Loan Party is the plaintiff or a beneficiary and
that makes a claim for damages, or other claim for judgment, in an amount of
$1,000,000 or less, (vi) any lease, license or other agreement or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money arrangement or create a right
of termination in favor of any other party thereto (other than the Borrower or a
Subsidiary Guarantor) (other than (x) proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC notwithstanding
such prohibition, (y) to the extent that any such term has been waived or (z) to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of any
relevant jurisdiction or any other applicable law); provided that, immediately
upon the ineffectiveness, lapse or termination of any such term, such assets
shall automatically cease to constitute Excluded Assets, (vii) trust accounts,
payroll accounts, custodial accounts, escrow accounts and other similar deposit
or securities accounts and other deposit accounts where the aggregate amount on
deposit in any month does not exceed $1,000,000 in the aggregate, (viii) foreign
assets (other than pledges of Equity Interests in First Tier Foreign
Subsidiaries and CFC Holding Companies not in excess of the Applicable Pledge
Percentage), (ix) Equity Interests in any Excluded Subsidiary (other than
pledges of Equity Interests in First Tier Foreign Subsidiaries and CFC Holding
Companies not in excess of the Applicable Pledge Percentage); and (x) those
assets as to which the Administrative Agent and the Borrower reasonably agree
that the burden, cost or other consequences of obtaining such a security
interest or perfection thereof are excessive in relation to the practical
benefit to the Lenders of the security to be afforded thereby.  Notwithstanding
the foregoing, Excluded Assets shall not include any proceeds, products,
substitutions or replacements of Excluded Assets (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Assets).

“Excluded Subsidiary” means: (a) any CFC Holding Company or CFC, (b) any
Subsidiary whose Equity Interests are owned directly or indirectly by a CFC
Holding Company or a CFC, (c) any captive insurance company, (d) any
not-for-profit Subsidiary, (e) any Immaterial Subsidiary, (f) any Subsidiary
that is prohibited or restricted from Guaranteeing the Secured Obligations by
any contractual obligation (so long as such contractual obligation exists on the
Effective Date and was not entered into in contemplation of such Subsidiary
becoming a Subsidiary, and, in any such case, other than any contractual
obligation in favor of the Borrower or any of its Subsidiaries), (g) any
Subsidiary that is prohibited or restricted by any requirement of applicable law
(including any requirement to obtain governmental authority or third party
consent), rule or regulation from providing a Guarantee (but only for so long as
such law, rule, regulation or contractual obligation is in effect) or for which
Guaranteeing the Secured Obligations could reasonably be expected to have
material adverse tax consequences to the Borrower or its Subsidiaries as
reasonably determined in good faith by the Borrower (acting in consultation with
the Administrative Agent) and (h) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent and the Borrower, the
burden, cost or other consequences (including any material adverse tax
consequences) of providing a Guarantee of the Secured Obligations outweighs the
practical benefits afforded to the Lenders thereby.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation.  If a Specified Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

12

 

--------------------------------------------------------------------------------

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Revolving Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Revolving
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or Revolving
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Financing
Agreement, dated as of December 30, 2016, by and among the Borrower and certain
of its Subsidiaries as guarantors, HPS Investment Partners, LLC, as Collateral
Agent, HPS Investment Partners, LLC, as Administrative Agent, Capital One, N.A.,
as Revolving Loan Representative and the lenders party thereto from time to
time.

“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.23(a).

“Existing Priority Debt” has the meaning assigned to such term in
Section 6.01(b).

“Extending Lender” has the meaning assigned to such term in Section 2.23(b)(ii).

“Extension Request” means a written request from the Borrower to the
Administrative Agent requesting an extension of the Maturity Date pursuant to
Section 2.23.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositorydepositary
institutions, as determined in such manner as the NYFRB shall be set forth on
its public websitethe Federal Reserve Bank of New York’s Website from time to
time, and published on the next succeeding Business Day by the NYFRB as the
effective federal funds rate,; provided that, if the Federal Funds Effective
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

13

 

--------------------------------------------------------------------------------

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” means the letter agreement, dated March 1, 2018, between the
Borrower and JPMorgan Chase Bank, N.A..

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, controller or vice president of
financial reporting, of the applicable Loan Party.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(c).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries (other than
an Excluded Subsidiary) directly owns or Controls more than 50% of such Foreign
Subsidiary’s issued and outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $25,000,000.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other

14

 

--------------------------------------------------------------------------------

 

obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means any Subsidiary which does not constitute either a
Material Domestic Subsidiary or a Material Foreign Subsidiary.

“Impacted Interest Period” means an Impacted LIBO Rate Interest Period or an
Impacted TIIE Rate Interest Period, as applicable.

“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate”.

“Impacted TIIE Rate Interest Period” has the meaning assigned to such term in
the definition of “TIIE Rate”.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Loan Commitments of any Series or Incremental
Revolving Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.20.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Credit Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Agreement and Section 2.20, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.

15

 

--------------------------------------------------------------------------------

 

“Incremental Term Loans” means any term loans made pursuant to Section 2.20(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (x) trade accounts
payable in the ordinary course of business, (y) any earn-out, deferred or
similar obligations until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid after becoming due
and payable and (z) expenses accrued in the ordinary course of business), (f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person (but
only the capitalized amount thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP), (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, in each case, to the extent not cash
collateralized, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, in each case, to the extent not cash
collateralized, (k) all monetary obligations under any receivables factoring,
receivable sales or similar transactions and all monetary obligations under any
synthetic lease, tax ownership/operating lease, off-balance sheet financing or
similar financing (but only including the capitalized amount of the remaining
lease or similar payments under the relevant lease or other applicable agreement
or instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease were accounted for as a Capital
Lease) and (l) all obligations of such Person under Sale and Leaseback
Transactions.  For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, to the extent that such Person
is liable therefor as a result of such Person’s ownership interest, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  The amount of Indebtedness outstanding for purposes of clause (f)
above shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness referred to in such clause and (ii) the fair market
value (as determined by such Person in good faith) of the property encumbered
thereby as determined by such Person in good faith.  Notwithstanding the
foregoing, (i) “Indebtedness” shall not include any Non-Recourse A/R Financing
and (ii) any Permitted Bond Hedge Transaction, any Permitted Warrant
Transaction, and any obligations thereunder, in each case, shall not constitute
Indebtedness of Borrower.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be, in the
case of any such written request,

16

 

--------------------------------------------------------------------------------

 

substantially in the form attached hereto as Exhibit D-2 or any other form
reasonably approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
each Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid pursuant to Section 2.05
and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Request, or such other
period that is twelve (12) months or less requested by the Borrower and
consented to by all Lenders; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the applicable Impacted
Interest Period; and (b) the applicable Screen Rate for the shortest period (for
which that applicable Screen Rate is available for the applicable currency) that
exceeds the applicable Impacted Interest Period, in each case, at such time;
provided, that, if any Interpolated Rate shall be less than zero0.75%, such rate
shall be deemed to be zero0.75% for the purposes of this Agreement.

“Investments” has the meaning assigned to such term in Section 6.05.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, Capital One, National Association and each other Lender
designated by the Borrower as an “Issuing Bank” hereunder and that has agreed to
such designation, each in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.06(i)(A)).  Any Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

17

 

--------------------------------------------------------------------------------

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or
otherwise.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender and the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Application” has the meaning assigned to such term in
Section 2.06(b).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if any Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent.  The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Borrower, and notified to the
Administrative Agent.

“Leverage Adjustment Period” means the period commencing on the Amendment No. 2
Effective Date and ending on the Leverage Adjustment Period Termination Date.

“Leverage Adjustment Period Termination Date” means the earlier of (i) the date
on which Financials for the fiscal quarter of the Borrower ending March 31, 2021
have been delivered pursuant to Section 5.01, together with the compliance
certificate required by Section 5.01(c) demonstrating that the Borrower was in
compliance with Section 6.12 as of the end of such fiscal quarter (for the
avoidance of doubt, it is understood and agreed that the Leverage Adjustment
Period shall not terminate pursuant to this clause (i) until the date on which
such Financials are delivered, together with such compliance certificate, all
demonstrating such compliance) and (ii) the date on which the Borrower (x)
delivers Financials for any fiscal quarter of the Borrower ending after the
Amendment No. 2 Effective Date, together with the compliance certificate
required by Section 5.01(c) demonstrating that the Borrower was in compliance
with Section 6.12 as such Section 6.12 was in effect on the date immediately
prior to the Amendment No. 2 Effective Date, as of the end of such fiscal
quarter and (y) notifies the Administrative Agent in writing that it elects to
end the Leverage Adjustment Period (for the avoidance of doubt, it is understood
and agreed that the Leverage Adjustment Period shall not terminate pursuant to
this clause (ii) until the date (x) on which such Financials are delivered,
together with such compliance certificate, all demonstrating such compliance and
(x) on which the Administrative Agent shall have received such written notice
from the Borrower).

18

 

--------------------------------------------------------------------------------

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
LIBOR Quoted Currency for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such LIBOR
Quoted Currency and Interest Period; provided that if the LIBO Screen Rate shall
not be available at such time for such Interest Period (an “Impacted LIBO Rate
Interest Period”) then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate”  means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in any LIBOR Quoted Currency and for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that, if the LIBO Screen Rate shallas so determined would be less than
zero0.75%, such rate shall be deemed to be zero0.75% for the purposes of this
Agreement.  It is understood and agreed that all of the terms and conditions of
this definition of “LIBO Screen Rate” shall be subject to Section 2.14.

“LIBOR Quoted Currency” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and
(iv) any other Agreed Currency for which a LIBO Screen Rate is available.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.20(c).

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.20(c).

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to Section 2.10(e), any Letter of Credit Applications, the
Collateral Documents, the Subsidiary Guaranty, the Fee Letter, the Incremental
Facility Agreements, and all letter of credit agreements (including any
agreements between the Borrower and an Issuing Bank regarding such Issuing
Bank’s Letter of Credit Commitment or the respective rights and obligations
between the Borrower and such Issuing Bank in connection with the issuance of
Letters of Credit).  Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to this Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) the local time of the location from
which a Loan, Borrowing or LC Disbursement denominated in a Foreign Currency is
issued or made (it being understood that such

19

 

--------------------------------------------------------------------------------

 

local time shall mean London, England time unless otherwise notified in writing
by the Administrative Agent).

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries,
taken as a whole, (b) a material impairment on the ability of the Borrower to
perform any of its material obligations under this Agreement or any other Loan
Document or (c) material adverse effect upon the validity or enforceability of
this Agreement or any other Loan Document or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Domestic Subsidiary” means each Domestic Subsidiary (other than an
Excluded Subsidiary) which, as of the end of or for the most recent Reference
Period then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), as of
the end of or for the most recent Reference Period of the Borrower for which
financial statements have been delivered pursuant to Section 3.04(a)) (i)
contributed, on an individual basis, greater than five percent (5%) of
Consolidated EBITDA for such period or (ii) contributed, on an individual basis,
greater than five percent (5%) of Consolidated Total Assets for such period.

“Material Foreign Subsidiary” means each Foreign Subsidiary (other than an
Excluded Subsidiary) which, as of the end of or for the most recent Reference
Period then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), as of
the end of or for the most recent Reference Period of the Borrower for which
financial statements have been delivered pursuant to Section 3.04(a)) (i)
contributed, on an individual basis, greater than five percent (5%) of
Consolidated EBITDA for such period or (ii) contributed, on an individual basis,
greater than five percent (5%) of Consolidated Total Assets for such period.

“Material Indebtedness” means Indebtedness (other than the Obligations ), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiaries” means, collectively, (a) each Material Domestic
Subsidiary and (b) each Material Foreign Subsidiary.

“Maturity Date” means, with respect to any Lender, the later of (a) April 6,
2023 and (b) if the maturity date is extended for such Lender pursuant to
Section 2.23, such extended maturity date as determined pursuant to such
Section; provided, however, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Mexican Pesos” means the lawful currency of the United Mexican States.

20

 

--------------------------------------------------------------------------------

 

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-extending Lender” has the meaning assigned to such term in Section 2.23(a).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Non-Recourse A/R Financing” means a factoring facility provided to an A/R
Financing Party pursuant to which the accounts receivables of an A/R Financing
Party are sold and such sale is non-recourse to the Borrower and its
Subsidiaries, in each case to non-Affiliates of the Borrower and on customary
market terms.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Subsidiary thereof of any proceeding under any debtor relief laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed or allowable claims in such proceeding.  Without limiting the
foregoing, the Obligations include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, indemnities and
other amounts payable by the Borrower under any Loan Document and (b) the
obligation of the Borrower to reimburse any amount (to the extent reimbursable
hereunder) in respect of any of the foregoing that the Administrative Agent or
any Lender or any Issuing Bank, in each case in its sole discretion, may elect
to pay or advance on behalf of the Borrower, but solely to the extent permitted
under the terms and conditions of the applicable Loan Documents.

“Option Right” means any right to acquire, whether such right is exercisable
immediately or only after the passage of time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery,

21

 

--------------------------------------------------------------------------------

 

performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.19).

“Outstanding LC Amount” has the meaning assigned to such term in
Section 2.06(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public websitethe Federal Reserve
Bank of New York’s Website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” has the meaning assigned to such term in Section 9.16.

“Payment in Full” or “Paid in Full” means the date as of which all of the
following shall have occurred:  (a) the Revolving Commitments have terminated,
(b) all Secured Obligations have been paid in full in cash (other than
(i) contingent indemnification obligations, (ii) Swap Obligations and Banking
Services Obligations owing to one or more Lenders or their respective Affiliates
that are not then due and payable, and (iii) Swap Obligations and Banking
Services Obligations owing to one or more Lenders or their respective Affiliates
as to which arrangements reasonably satisfactory to the applicable provider of
such Swap Obligations or Banking Services Obligations shall have been made, if
the Administrative Agent has notice of such Swap Obligations or Banking Services
Obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
reasonably satisfactory to the applicable Issuing Bank(s) shall have been made).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary, following the date on which the Financials for the fiscal
quarter of the Borrower ended June 30, 2020 have been delivered in accordance
with the terms of Section 5.01(b), of (i) all or substantially all the assets of
or (ii) all or substantially all the Equity Interests in, a Person or division,
business unit, product line, or line of

22

 

--------------------------------------------------------------------------------

 

business of a Person, if, (a) at the time of and immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing, (b) such
Person or division or line of business is engaged in the same or a substantially
similar line of business as the Borrower and the Subsidiaries or business
reasonably related thereto or any line of business not prohibited by
Section 6.03(b), (c) all actions required to be taken with respect to such
acquired or newly formed Subsidiary (other than an Excluded Subsidiary) under
Section 5.09 shall have been taken within the time periods set forth therein and
to the extent required (or arrangements for the taking of such actions
reasonably satisfactory to the Administrative Agent shall have been made),
(d) in the case of an acquisition, merger or consolidation involving the
Borrower or a Subsidiary Guarantor, the Borrower or such Subsidiary Guarantor is
the surviving entity of such merger and/or consolidation, except as otherwise
permitted by this Agreement, (e) at the time of and immediately after giving
effect thereto, the Borrower and the Subsidiaries are in compliance, on a pro
forma basis, with the covenants contained in Section 6.12 recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms)
had occurred on the first day of each relevant period for testing such
compliance, (f) both immediately prior to and after giving effect (including pro
forma effect) to such acquisition and any incurrence of Indebtedness related
thereto, the Total Net Leverage Ratio is less than or equal to 2.75 to 1.00 and
(g) if the aggregate total cash consideration paid in respect of such
acquisition exceeds $50,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower
certifying as to compliance with clauses (a), (b), (c) and (d) above and setting
forth reasonably detailed calculations demonstrating compliance with clauses (e)
and (f) above, together with any additional information or supporting
documentation that the Borrower utilizes for purposes of completing the pro
forma calculations required to demonstrate compliance with such clauses (e) and
(f), to the extent such additional information or supporting documentation is
requested by the Administrative Agent.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event or other
change of the common stock of Borrower) purchased by the Borrower in connection
with the issuance of any Permitted Convertible Indebtedness; provided that the
aggregate purchase price for such Permitted Bond Hedge Transaction, less the
proceeds received by Borrower from the sale of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by Borrower from the
issuance of such Permitted Convertible Indebtedness in connection with such
Permitted Bond Hedge Transaction.

“Permitted Convertible Indebtedness” means any unsecured notes issued by the
Borrower that are convertible into a fixed number (subject to customary
anti-dilution adjustments, “make-whole” increases and other customary changes
thereto) of shares of common stock of the Borrower (or other securities or
property following a merger event or other change of the common stock of the
Borrower), cash or any combination thereof (with the amount of such cash or such
combination determined by reference to the market price of such common stock or
such other securities); provided that, the Indebtedness thereunder must satisfy
each of the following conditions: (i) both immediately prior to and after giving
effect (including pro forma effect) thereto, no Default or Event of Default
shall exist or result therefrom, (ii) such Indebtedness is not guaranteed by any
Subsidiary of Borrower, (iii) any cross-default or cross-acceleration event of
default (each howsoever defined) provision contained therein that relates to
indebtedness or other payment obligations of Borrower or any Borrower (such
indebtedness or other payment obligations, a “Cross-Default Reference
Obligation”) contains a cure period of at least thirty (30) calendar days (after
written notice to the issuer of such Indebtedness by the trustee or to such
issuer and such trustee by holders of at least 25% in aggregate principal amount
of such Indebtedness then outstanding) before a default, event of default,
acceleration or other event or condition under such Cross-Default Reference

23

 

--------------------------------------------------------------------------------

 

Obligation results in an event of default under such cross-default or
cross-acceleration provision, (iv) the terms, conditions and covenants of such
Indebtedness must be customary for convertible Indebtedness of such type (as
determined by the board of directors of the Borrower, or a committee thereof, or
the Chief Financial Officer of the Company, in good faith), (v) such
Indebtedness matures after, and does not require any scheduled amortization or
other scheduled payments of principal prior to, the date that is 91 days after
the Maturity Date and (vi) both immediately after giving pro forma effect to the
incurrence of any such Indebtedness, the substantially concurrent repayment, if
any, of other Indebtedness and any acquisition or other Investment consummated
in connection with the incurrence of any such Indebtedness, the Borrower and the
Subsidiaries are in compliance with the covenants contained in Section 6.12.

“Permitted Encumbrances” means:

(a)Liens for Taxes, assessments and other governmental charges that have not yet
been paid (to the extent such non-payment does not violate Section 5.04) or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that secure amounts not
overdue for a period of more than 60 days or, if more than 60 days overdue, are
unfiled and no other action has been taken to enforce such Lien, or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(c)pledges or deposits made in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance and other social security
laws or regulations or similar legislation or in connection with appeal or
similar bonds incidental to such legislation and (ii) securing liability for
customary reimbursement and indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrower or any of its Subsidiaries;

(d)pledges or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business (including such deposits to secure letters of credit issued for such
purpose);

(e)Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 7.01(k) or securing appeal or other surety
bonds relating to such judgments;

(f)survey exceptions, easements, servitudes, covenants, licenses, encroachments,
protrusions, zoning, restrictions (including zoning restrictions), rights-of-way
and other similar encumbrances and other title defects affecting real property
that, in the aggregate, do not in any case materially detract from the value of
the properties of, or materially interfere with the ordinary conduct of the
business of, the Borrower and its Subsidiaries taken as a whole;

(g)leases, licenses, subleases or sublicenses granted to third parties in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Borrower or any Subsidiary;

24

 

--------------------------------------------------------------------------------

 

(h)Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(i)Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

(j)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(l)(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code as in effect in the relevant
jurisdiction, (ii) Liens of any depositary bank or securities intermediary in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account or securities account of the
Borrower or any Subsidiary thereof, including any Lien granted in the ordinary
course as generally applied in respect to bank accounts outside the United
States;

(m)(i) contractual or statutory Liens of lessors to the extent relating to the
property and assets relating to any operating lease agreements with such lessors
and (ii) contractual Liens of suppliers (including sellers of goods) or
customers to the extent limited to the property or assets relating to such
contract, and all products and proceeds thereof;

(n)any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business, provided that the same do not interfere in any
material respect with the business of the Borrower and its Subsidiaries taken as
a whole;

(o)Liens on insurance policies of the Borrower and its Subsidiaries and the
proceeds thereof securing the financing of the premiums with respect to such
insurance policies;

(p)Liens arising out of customary conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business;

(q)Liens on cash earnest money deposits made in connection with any letter of
intent or purchase agreement in connection with an Investment or other
acquisition not prohibited hereunder;

(r)Liens arising by operation of law in the ordinary course of business and not
as a result of any default or omission by the Borrower or any of its
Subsidiaries;

25

 

--------------------------------------------------------------------------------

 

(s)purported Liens arising from precautionary UCC financing statements or
similar filings not evidencing a security interest in any of the property of the
Borrower or any of its Subsidiaries; and

(t)licenses of Intellectual Property granted by any Loan Party in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Loan Parties;

provided that the term “Permitted Encumbrances” shall not in any case above
include any Lien securing Indebtedness for borrowed money.

“Permitted Group” means a “group” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities over which such person or group has an Option
Right) constituted of one or more Permitted Holders, provided, however, that no
group constituted of one or more Permitted Holders shall be a Permitted Group if
such group includes a Permitted Holder that shall have acquired, directly or
indirectly and at any date, “beneficial ownership” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities over which such person or group
has an Option Right) of a greater percentage of the Equity Interests of the
Borrower entitled to vote for members of the board of directors of the Borrower
on a fully-diluted basis (and taking into account all such securities over which
such person or group has an Option Right) than the percentage of such Equity
Interests “beneficially owned” by such Permitted Holder as of the Effective
Date; provided, however, that, for the avoidance of doubt (A) “acquired” for
purposes of this definition shall exclude a change in “beneficial ownership,” as
used above, that results from any stock buyback, share repurchase or other
redemption of any kind of Equity Interests of the Borrower by the Borrower and
(B) a Permitted Holder may transfer Equity Interests of the Borrower to one or
more other Permitted Holders, so long as after giving effect to any such
transfer, the aggregate ownership percentage of the Equity Interests of the
Borrower entitled to vote for members of the board of directors of the Borrower
on a fully-diluted basis (and taking into account all such securities over which
such person or group has an Option Right) “beneficially owned” by the Permitted
Holders, taken as a whole, does not exceed the percentage of such Equity
Interests “beneficially owned” by the Permitted Holders, taken as a whole, as of
the Effective Date; provided, however, that no single Permitted Holder shall at
any time “beneficially own” more than 40% of the aggregate ownership percentage
of the Equity Interests of the Borrower entitled to vote for members of the
board of directors of the Borrower on a fully-diluted basis (and taking into
account all such securities over which such person or group has an Option Right)
after giving effect to any such transfer to such Permitted Holder.

“Permitted Holders” means each of (a) NGP Technology Partners, L.P., (b)
Landmark Growth Capital Partners, L.P., (c) Element Partners II, L.P., (d)
Angeleno Investors II, L.P. and (e) other funds and entities affiliated with any
of the foregoing.

“Permitted Investments” has the meaning assigned to such term in Section 6.05.

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

“Permitted Unsecured Debt” means unsecured Indebtedness of the Borrower so long
as (1) at the time of and immediately after giving effect to the incurrence of
such Indebtedness on a pro forma basis, (x) no Event of Default shall exist or
result therefrom and (y) the Borrower is in compliance with the covenants set
forth in Section 6.12, (2) such Indebtedness matures after, and does not require
any scheduled amortization or other scheduled payments of principal prior to,
the date that is 91 days after the Maturity Date (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of a
change of control or asset sale provision shall not violate the foregoing
restriction), (3) such Indebtedness is not Guaranteed by any Subsidiary of the
Borrower other than the Subsidiary Guarantors (which

26

 

--------------------------------------------------------------------------------

 

Guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Secured Obligations on terms not less favorable to the
Lenders than the subordination terms of such subordinated Indebtedness), (4) no
financial maintenance covenant shall be applicable to such Indebtedness unless
such covenant is less restrictive than the applicable covenant set forth in
Section 6.12 (including, without limitation, the requirement that the Total Net
Leverage Ratio be less than or equal to 2.75 to 1.00) and (5) the covenants
applicable to such Indebtedness are not more onerous or more restrictive in any
material respect (taken as a whole), as determined in good faith by the board of
directors of the Borrower, than the applicable covenants set forth in
Section 6.12this Agreement and the Events of Default set forth herein.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower) and/or cash (in an
amount determined by reference to the price of such common stock) sold by the
Borrower substantially concurrently with any purchase by the Borrower of a
related Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledge Subsidiary” means (i) each Domestic Subsidiary (that is not a direct
Subsidiary of an Excluded Subsidiary) and (ii) each First Tier Foreign
Subsidiary which is a Material Foreign Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.20.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro,

27

 

--------------------------------------------------------------------------------

 

the day that is two (2) TARGET2 Days before the first day of such Interest
Period, and (iii) for any other currency, two (2) Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the LIBO Rate for such currency is to be
determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days)).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places)  supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower.  No Lender shall be obligated to be a
Reference Bank without its consent.

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Borrower and its Subsidiaries
ending on such date.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned to such term in
Section 8.05(a).

“Replacement Lender” has the meaning assigned to such term in Section 2.23(c).

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Total Revolving Credit Exposure and unused Revolving Commitments representing
more than 50% of the sum

28

 

--------------------------------------------------------------------------------

 

of the total Revolving Credit Exposures and unused Revolving Commitments at such
time; provided that for purposes of declaring the Loans to be due and payable
pursuant to Section 7.01, and for all purposes after the Loans become due and
payable pursuant to Section 7.01 or the Revolving Commitments expire or
terminate, then, as to each Lender, clause (a) of the definition of Swingline
Exposure shall only be applicable for purposes of determining the Revolving
Credit Exposure of such Lender to the extent such Lender shall have funded its
participation in the outstanding Swingline Loans to the extent required under
Section 2.05(c).

“Resignation Effective Date” has the meaning assigned to such term in
Section 8.05(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Response Date” has the meaning assigned to such term in Section 2.23(a).

“Responsible Officer” means the chief executive officer, president, any
Financial Officer, general counsel or other executive officer of a Loan Party,
and solely for purposes of the delivery of any certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party, and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower
(provided that the payment of interest on, or the redemption price in respect
of, Permitted Convertible Indebtedness shall not constitute a Restricted
Payment). For the avoidance of doubt, payments in respect of Deferred
Acquisition Obligations incurred in connection with Permitted Acquisitions shall
not constitute Restricted Payments.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
record (as such term is defined in Section 9-102(a)(70) of the New York Uniform
Commercial Code) as provided in Section 9.04(b)(ii)(C) or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.

“Reuters” means Thomson Reuters Corp., Refinitiv or any successor thereto.

29

 

--------------------------------------------------------------------------------

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Screen Rate” means the LIBOR Screen Rate or the TIIE Screen Rate, as
applicable.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

“Secured Parties” means, collectively, (i) each Lender and each Issuing Bank in
respect of its Loans and LC Exposure respectively, (ii) the Administrative
Agent, the Issuing Banks and the Lenders in respect of all other present and
future obligations and liabilities of the Borrower and each Subsidiary Guarantor
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iii) each Lender and Affiliate of such Lender in
respect of Swap Agreements and Banking Services Agreements entered into with
such Person by the Borrower or any Subsidiary, (iv) each indemnified party under
Section 9.03 in respect of the obligations and liabilities of the Borrower to
such Person hereunder and under the other Loan Documents, and (v) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

“Securities Act” means the United States Securities Act of 1933.

30

 

--------------------------------------------------------------------------------

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Effective Date, between the
Loan Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
securing the Secured Obligations entered into after the date of this Agreement
by any other Loan Party (as required by this Agreement or any other Loan
Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.

“Solvent” means, as to the Borrower and its Subsidiaries, on a consolidated
basis, as of any date of determination, that on such date (a) the fair value of
the property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair saleable
value of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts, including contingent debts,
as they become absolute and matured, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities, including contingent
debts and liabilities, beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute an unreasonably small
capital.  The amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement; provided that the definition of “Specified Ancillary
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“Specified Event of Default” means an Event of Default pursuant to clauses (a),
(b), (h) or (i) of Section 7.01.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated
thereunder.  Notwithstanding anything to the contrary in the foregoing, any
Permitted Bond Hedge Transaction, any Permitted Warrant Transaction, and any
obligations thereunder, in each case, shall not constitute Specified Swap
Obligations.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Federal Reserve Board, the Financial Conduct Authority, the
Prudential Regulation Authority, the European Central Bank or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in the applicable currency, expressed in the case of each such requirement
as a decimal.  Such reserve, liquid asset, fees or similar requirements shall
include those imposed pursuant to Regulation D.  Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that

31

 

--------------------------------------------------------------------------------

 

may be available from time to time to any Lender under any applicable law, rule
or regulation, including Regulation D.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is contractually subordinated in right of
payment of the obligations under the Loan Documents.  For the avoidance of
doubt, any Permitted Convertible Indebtedness shall not constitute Subordinated
Indebtedness.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty.  The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time.

“Supported QFC” has the meaning assigned to it in Section 9.20.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap
Agreement.  Notwithstanding the foregoing, no Permitted Bond Hedge Transaction
or Permitted Warrant Transaction shall be considered a Swap Agreement.

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.  

32

 

--------------------------------------------------------------------------------

 

For the avoidance of doubt, no Permitted Bond Hedge Transaction or Permitted
Warrant Transaction shall be considered a Swap Obligation.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swingline Sublimit” means $5,000,000.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TIIE Rate” means, for any Eurocurrency Borrowing denominated in Mexican Pesos
for any Interest Period, the TIIE Screen Rate at approximately 11:00 a.m.,
Mexico City time, on the Quotation Day for such Interest Period; provided that
if the TIIE Screen Rate shall not be available at such time for such Interest
Period (an “Impacted TIIE Rate Interest Period”) then the TIIE Rate shall be the
Interpolated Rate.

“TIIE Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in Mexican Pesos and for any applicable Interest Period,
the Equilibrium Interbank Rate as published by Banco de Mexico in the
Federation’s Official Gazette for Mexican Pesos with a tenor equal to such
Interest Period (or, in the event such rate does not appear in such Official
Gazette, any other rate determined by the Administrative Agent to be a similar
rate published by Banco de Mexico, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that, if the
TIIE Screen Rate shallas so determined would be less than zero0.75%, such rate
shall be deemed to be zero0.75% for the purposes of this Agreement.  It is
understood and agreed that all of the terms and conditions of this definition of
“TIIE Screen Rate” shall be subject to Section 2.14.

“Total Net Leverage Ratio” has the meaning assigned to such term in
Section 6.12(a).

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans, their LC Exposure and their
Swingline Exposure at such

33

 

--------------------------------------------------------------------------------

 

time; provided, that clause (a) of the definition of Swingline Exposure shall
only be applicable to the extent Lenders shall have funded their respective
participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unrestricted Cash” means, at any date, the sum of all unrestricted and
unencumbered (other than Permitted Encumbrances under Sections (h), (k), (l) and
(r) of the definition thereof and Permitted Liens under Section 6.02(a)) cash
and Cash Equivalents of the Borrower and its Subsidiaries, which are held in the
United States as of such date.

“Unrestricted Global Cash” means, at any date, the sum of all unrestricted and
unencumbered (other than Permitted Encumbrances under Sections (h), (k), (l) and
(r) of the definition thereof and Permitted Liens under Section 6.02(a)) cash
and Cash Equivalents held by the Borrower and its Subsidiaries as of such date.

“U.S.” or “United States” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.20.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wholly-Owned Subsidiary” means any Subsidiary one hundred percent (100%) of the
outstanding Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares of capital stock of Foreign Subsidiaries issued to foreign
nationals as required by applicable law) is at the time owned by the Borrower or
by one or more wholly owned Subsidiaries of the Borrower.

34

 

--------------------------------------------------------------------------------

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

SECTION 1.03Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  The word “law” shall
be construed as referring to all statutes, rules, regulations, codes and other
laws (including official rulings and interpretations thereunder having the force
of law or with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04Accounting Terms; GAAP; Pro Forma Calculations

.

(a)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the

35

 

--------------------------------------------------------------------------------

 

application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 or 2015-03 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.  For the avoidance of doubt, and without limitation of the foregoing,
Permitted Convertible Indebtedness shall at all times be valued at the full
stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares deliverable upon conversion thereof.

(b)Notwithstanding anything to the contrary contained in Section 1.04(a) or in
the definition of “Capital Lease Obligations,” in the event that (i) any lease
that is accounted for by any Person as an operating lease as of the Effective
Date and any similar lease entered into after the Effective Date by any Person
may, in the sole discretion of the Borrower, be accounted for as an operating
lease for purposes of this Agreement (and shall not constitute a Capital Lease
hereunder) and (ii) no lease that would have been categorized as an operating
lease as determined in accordance with GAAP prior to giving effect to the
Financial Accounting Standards Board Accounting Standard Update 2016 02, Leases
(Topic 842), issued in February 2016 (or any other changes in GAAP subsequent to
the Effective Date) be considered a Capital Lease for purposes of this Agreement
(and shall not constitute a Capital Lease hereunder).

(c)All pro forma computations required to be made hereunder giving effect to any
acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated after giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the Reference Period ending with the most recent
fiscal quarter for which financial statements shall have been delivered pursuant
to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings) and any
related incurrence or reduction of Indebtedness, all in accordance with Article
11 of Regulation S-X under the Securities Act.  If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05Status of Obligations

.  In the event that the Borrower or any other Loan Party shall at any time
issue or have outstanding any Subordinated Indebtedness, the Borrower shall take
or cause such other Loan Party to take all such actions as shall be necessary to
cause the Secured Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and

36

 

--------------------------------------------------------------------------------

 

to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated
Indebtedness.  Without limiting the foregoing, the Secured Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

SECTION 1.06Interest Rates

.  The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBO Rate” or with
respect to any comparable or successor rate thereto, or replacement rate
therefor.

SECTION 1.07Divisions

. For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.

SECTION 1.08Letter of Credit Amounts

.  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the amount of such Letter of Credit available to be
drawn at such time; provided that with respect to any Letter of Credit that, by
its terms or the terms of any Letter of Credit Agreement related thereto,
provides for one or more automatic increases in the available amount thereof,
the amount of such Letter of Credit shall be deemed to be the maximum amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum amount is available to be drawn at such time.

ARTICLE II.

The Credits

SECTION 2.01Commitments

.  Subject to the terms and conditions set forth herein, each Lender (severally
and not jointly) agrees to make Revolving Loans to the Borrower in Agreed
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result (after giving effect to any application of
proceeds of such Borrowing to any Swingline Loans outstanding pursuant to
Section 2.10(a)) in (a) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment, (b) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the
Total Revolving Credit Exposure exceeding the Aggregate Revolving Commitment or
(c) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02Loans and Borrowings

.

(a)Each Revolving Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not

37

 

--------------------------------------------------------------------------------

 

relieve any other Lender of its obligations hereunder; provided that the
Revolving Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

(b)Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely
of ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith; provided that each ABR Loan shall only be made in Dollars.  Each
Swingline Loan shall be an ABR Loan.  Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c)At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $50,000 (or, if such Borrowing is denominated in a Foreign Currency,
1,000,000 units of such currency (or such other amount as may be reasonably
agreed by the Borrower and the Administrative Agent)) and not less than $500,000
(or such lesser amount constituting the remaining undrawn Revolving Commitments)
(or, if such Borrowing is denominated in a Foreign Currency 1,000,000 units of
such currency (or such other amount as may be reasonably agreed by the Borrower
and the Administrative Agent)).  At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $50,000 and not less than $100,000 (or such lesser amount
constituting the remaining undrawn Revolving Commitments); provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Revolving Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $50,000 and not less than $100,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten (10) Eurocurrency Borrowings
outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03Requests for Revolving Borrowings

.  To request a Revolving Borrowing, the Borrower shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three (3) Business Days before
the date of the proposed Borrowing or (b) by telephoneirrevocable written notice
(via a written Borrowing Request signed by the Borrower) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, telecopy or electronic mail to
the Administrative Agent of a written Borrowing Request signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)the aggregate principal amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

38

 

--------------------------------------------------------------------------------

 

(iv)in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04Determination of Dollar Amounts

.  The Administrative Agent will determine the Dollar Amount of:

(a)any Loan denominated in a Foreign Currency, on each of the following: (i) the
date of the Borrowing of such Loan and (ii) each date of a conversion or
continuation of such Loan pursuant to the terms of this Agreement,

(b)any Letter of Credit denominated in a Foreign Currency, on each of the
following: (i) the date on which such Letter of Credit is issued, (ii) the first
Business Day of each calendar month and (iii) the date of any amendment of such
Letter of Credit that has the effect of increasing the face amount thereof, and

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c)all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation ofany Credit Event, on any
additional date as the Administrative Agent may determine at any time when an
Event of Default, on any other Business Day electedby the Administrative Agent
in itsdiscretion or upon instruction by the Required Lenders exists.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05Swingline Loans

.  (a) Subject to the terms and conditions set forth herein, the Swingline
Lender may agree, but shall have no obligation, to make Swingline Loans in
Dollars to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit, (ii) the Swingline Lender’s Revolving Credit Exposure
exceeding its Commitment or (iii) the Dollar Amount of the Total Revolving
Credit Exposure exceeding the Aggregate Revolving Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

39

 

--------------------------------------------------------------------------------

 

(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic
mailirrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower), not later than
1:00 p.m., New York City time, on the day of a proposed Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to an account of
the Borrower with the Administrative Agent designated for such purpose (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the relevant
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c)The Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of the
Swingline Loans outstanding.  Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 12:00 noon, New York City time, on a
Business Day, no later than 5:00 p.m., New York City time, on such Business Day
and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Notwithstanding the foregoing, upon the occurrence of (i) the Maturity
Date, (ii) any Event of Default described in clause (h), (i) or (j) of Article
VII, (iii) the date on which the Loans are accelerated, or (iv) the termination
of the Revolving Commitments, each Lender shall be deemed to absolutely and
unconditionally acquire participations in all of the Swingline Loans outstanding
at such time in an amount equal to its Applicable Percentage of such Swingline
Loans in each case without notice or any further action from the Swingline
Lender, any Lender or the Administrative Agent (such occurrence an “Automatic
Participation Event”). Upon the occurrence of an Automatic Participation Event,
the Administrative Agent will give notice thereof to each Lender, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time, on a Business Day, no
later than 5:00 p.m., New York City time, on such Business Day and if received
after 12:00 noon, New York City time, on a Business Day, no later than 10:00
a.m., New York City time, on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.07 with respect to Loans made
by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative

40

 

--------------------------------------------------------------------------------

 

Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

(d)The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of the Swingline Lender.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a).  From and after the effective date of any such replacement,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (ii) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

(e)Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as a Swingline Lender at any time upon
forty-five (45) days’ prior written notice to the Administrative Agent, the
Borrower and the Lenders, in which case, such Swingline Lender shall be replaced
in accordance with Section 2.05(d) above.

SECTION 2.06Letters of Credit

.  (a) General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Agreed
Currencies as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
relevant Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Letter of Credit Application,
the terms and conditions of this Agreement shall control.  Notwithstanding
anything herein to the contrary, the relevant Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person (except to the extent permitted for
a Person required to comply with Sanctions), or in any country or territory
that, at the time of such funding, is the subject of any Sanctions, (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement or (iii) in any manner that would result in a violation of one or more
policies of such Issuing Bank applicable to letters of credit generally.  The
letters of credit identified on Schedule 2.06 (the “Existing Letters of Credit”)
shall be deemed to be “Letters of Credit” issued on the Effective Date for all
purposes of the Loan Documents and this Agreement shall be deemed to be the
“Credit Agreement” for purposes of the Capital One LC Agreement.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three (3)
Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such

41

 

--------------------------------------------------------------------------------

 

Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Agreed Currency applicable
thereto, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  In addition, as a condition to any such Letter of Credit issuance to
the extent requested by an Issuing Bank, the Borrower shall have entered into a
continuing agreement (or other letter of credit agreement) for the issuance of
letters of credit and/or shall submit a letter of credit application, in each
case, as required by an Issuing Bank and using such Issuing Bank’s standard form
(each such agreement or application, a “Letter of Credit Application”) in
connection with any request for a Letter of Credit from such Issuing Bank.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the LC Exposure shall not exceed $25,000,000, (ii)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of the Total Revolving
Credit Exposure shall not exceed the Aggregate Revolving Commitment, (iii)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of each Lender’s
Revolving Credit Exposure shall not exceed such Lender’s Commitment, (iv)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding
Revolving Loans and LC Exposure, in each case denominated in Foreign Currencies,
shall not exceed the Foreign Currency Sublimit, (v) the sum of (x) the aggregate
undrawn amount of all outstanding Letters of Credit issued by any Issuing Bank
at such time plus (y) the aggregate amount of all LC Disbursements made by such
Issuing Bank that have not yet been reimbursed by or on behalf of the Borrower
at such time (such sum for any Issuing Bank at any time of determination, its
“Outstanding LC Amount”) shall not exceed such Issuing Bank’s Letter of Credit
Commitment (provided that, notwithstanding this clause (v) but at all times
subject to the immediately preceding clauses (i), (ii), (iii) and (iv) and the
immediately succeeding clause (vi), an Issuing Bank may, in its sole discretion,
agree to issue, amend, renew or extend a Letter of Credit if such issuance,
amendment, renewal or extension would cause such Issuing Bank’s Outstanding LC
Amount to exceed its Letter of Credit Commitment) and (vi) subject to the
preceding clause (v), the aggregate face amount of all Letters of Credit issued
by any Issuing Bank shall not exceed such Issuing Bank’s Letter of Credit
Commitment.  The Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Borrower shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect to such reduction, the
conditions set forth in the immediately preceding clauses (i) through (vi) shall
not be satisfied.

(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that (x) any Letter of Credit with a one-year tenor may contain
customary automatic renewal provisions agreed upon by the Borrower and the
relevant Issuing Bank that provide for the automatic renewal thereof for
additional one-year periods (which, subject to clause (y) below, shall in no
event extend beyond the date referenced in clause (ii) above), subject to a
right on the part of such Issuing Bank to prevent any such renewal from
occurring by giving notice to the beneficiary in advance of any such renewal and
(y) if such Letter of Credit has been cash collateralized on terms reasonably
acceptable to the applicable Issuing Bank and the Administrative Agent, the date
referenced in clause (ii) above may extend to no later than one year after the
Maturity Date.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from each Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative

42

 

--------------------------------------------------------------------------------

 

Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this
Section 2.06, or of any reimbursement payment required to be refunded to the
Borrower for any reason, including after the Maturity Date.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if such Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 4:00 p.m., Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 2:00 p.m., Local Time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with (i) to the extent such
LC Disbursement was made in Dollars, an ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent that such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in
an amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Bank the amounts so received by it from the Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.  If the Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Foreign Currency would
subject the Administrative Agent, such Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, the Borrower shall,
at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, such Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in Dollars, in an amount
equal to the Dollar Amount, calculated on the date such LC Disbursement is made,
of such LC Disbursement.

43

 

--------------------------------------------------------------------------------

 

(f)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Application or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by an Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.06, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction in a final non-appealable
judgment), such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g)Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h)Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date of
notice of such LC Disbursement is received pursuant to Section 2.06(e), the
unpaid amount thereof shall bear interest, for each day from and including the
date notice of such LC Disbursement is received pursuant to Section 2.06(e) to
but excluding the date that the reimbursement is due and payable, at the rate
per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans) and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.06, then Section 2.13(c) shall apply.  Interest accrued

44

 

--------------------------------------------------------------------------------

 

pursuant to this paragraph shall be for the account of such Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)Replacement of Issuing Bank; Designation of Additional Issuing Banks.  (A)
Any Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank (unless such
Issuing Bank is a Defaulting Lender at such time) and the successor Issuing
Bank.  The Administrative Agent shall notify the Lenders of any such replacement
of an Issuing Bank.  At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b) (unless such replaced Issuing Bank is a
Defaulting Lender).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and the previous Issuing Bank, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit or extend or otherwise amend any
existing Letter of Credit.

(j)Subject to the appointment and acceptance of a successor Issuing Bank, an
Issuing Bank may resign as an Issuing Bank at any time upon forty-five (45)
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.

(k)The Borrower may, at any time and from time to time, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld),
designate as additional Issuing Banks one or more Revolving Lenders that agree
to serve in such capacity as provided below.  The acceptance by a Revolving
Lender of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrower, the Administrative Agent and
such designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.

(l)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives written notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash equal to
105% of the Dollar Amount of the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the Borrower is not late in reimbursing shall be
deposited in the applicable Foreign Currencies in the actual amounts of such
undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 7.01 (h) or (i).  For the purposes of this
paragraph, the Dollar Amount of the Foreign Currency LC Exposure shall be
calculated on the date notice demanding cash collateralization is delivered to
the Borrower.  The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent

45

 

--------------------------------------------------------------------------------

 

required by Section 2.11(b).  Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the relevant Issuing Bank
for LC Disbursements for which it has not been reimbursed and, together with
related fees, costs and customary processing charges, and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC
Exposure  representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.  Any cash collateral (or the appropriate portion thereof)
provided pursuant to Section 2.11(b) to reduce LC Exposure or to secure other
obligations as provided by this paragraph shall be released promptly following
(i) the elimination of the applicable LC Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Revolving Lender (or, as appropriate, its assignee following
compliance with Section 9.04(b))) or (ii) the good faith determination by the
Administrative Agent and the applicable Issuing Bank that there exists excess
cash collateral; provided that (x) any such release shall be without prejudice
to, and any disbursement or other transfer of cash collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
cash collateral and the applicable Issuing Bank may agree that cash collateral
shall not be released but instead held to support future anticipated LC Exposure
or other obligations.

(m)Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the relevant Issuing
Bank (whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Borrower (i) shall
reimburse, indemnify and compensate the relevant Issuing Bank hereunder for such
Letter of Credit (including to reimburse any and all drawings thereunder) as if
such Letter of Credit had been issued solely for the account of the Borrower and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

(n)Issuing Bank Agreements.  Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank expects to issue, amend, renew or extend any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the aggregate face
amount and currency of the Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and whether the amount thereof changed), it being
understood that such Issuing Bank shall not permit any issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement, (ii) on
each Business Day on which such Issuing Bank pays any amount in respect of one
or more drawings under Letters of Credit, the date of such payment(s) and the
amount and currency of such

46

 

--------------------------------------------------------------------------------

 

payment(s), (iii) on any Business Day on which the Borrower fails to reimburse
any amount required to be reimbursed byto such Issuing Bank on such day, the
date of such failure and the amount and currency of such payment in respect of
Letters of Credit and (iv) on any other Business Day, such other information as
the Administrative Agent shall reasonably request.

SECTION 2.07Funding of Borrowings

.  (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof solely by wire transfer of immediately available funds
(i) in the case of Loans denominated in Dollars, by 12:00 noon, New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders and (ii) in the case of each Loan
denominated in a Foreign Currency, by 11:00 a.m., Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency; provided that Swingline Loans
shall be made as provided in Section 2.05.  Except in respect of the provisions
of this Agreement covering the reimbursement of Letters of Credit, the
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the funds so received in the aforesaid account of the Administrative
Agent to (x) in the case of any Loans denominated in Dollars, (A) an account
designated by the Borrower in the applicable Borrowing Request or, (B) absent
such designation, an account of the Borrower maintained with the Administrative
Agent in New York City or Chicago and designated by the Borrower in the
applicable Borrowing Request, and (y) in the case of any Loans denominated in
any Foreign Currency, an account of the Borrower in the relevant jurisdiction
and designated by the Borrower in the applicable Borrowing Request;  provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 12:00 noon, New York City time, on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight
Foreign Currency Rate in the case of Loans denominated in a Foreign Currency) or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08Interest Elections

.  (a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

47

 

--------------------------------------------------------------------------------

 

(b)To make an election pursuant to this Section 2.08, the Borrower shall notify
the Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or electronic mail to the Administrative Agent of a written
Interest Election Request signed by the Borrower.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit the Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under such Borrowing.

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Borrowing denominated in a Foreign Currency in respect
of which the Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Revolving Borrowing denominated
in Dollars shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto and (iii) unless repaid, each Eurocurrency Revolving

48

 

--------------------------------------------------------------------------------

 

Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Revolving Borrowing with an Interest Period of one month.

SECTION 2.09Termination and Reduction of Revolving Commitments

.

(a)Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.

(b)The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $100,000 and
not less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, (A) the Dollar Amount of any Lender’s
Revolving Credit Exposure would exceed its Revolving Commitment or (B) the
Dollar Amount of the Total Revolving Credit Exposure would exceed the Aggregate
Revolving Commitment.

(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Revolving Commitments shall be permanent.  Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.

SECTION 2.10Repayment of Loans; Evidence of Debt

.

(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date in the currency of such Loan and (ii) to the
Administrative Agent for the account of the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the fifth (5th) Business Day after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding and the proceeds of any such Borrowing shall be
applied by the Administrative Agent to repay any Swingline Loans outstanding.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

49

 

--------------------------------------------------------------------------------

 

(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit E.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

SECTION 2.11Prepayment of Loans

.

(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
the provisions of this Section 2.11(a).  The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 12:00 noon,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 12:00 noon, New York City time, one (1) Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment.  Each such
telephonic or written notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09 or is otherwise conditioned upon the consummation of a
transaction, then such notice of prepayment may be revoked (or extended) if such
notice of termination is revoked or extended in accordance with Section 2.09 or
such transaction does not occur.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments to the extent required by Section 2.16.

(b)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds the Aggregate Revolving Commitment or (B) the
aggregate principal Dollar Amount of the Total Revolving Credit Exposure
denominated in Foreign Currencies (the “Foreign Currency Exposure”) (so
calculated), as of the most recent Computation Date with respect to each such
Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely as a result
of fluctuations in currency exchange rates, (A) the aggregate principal Dollar
Amount of the Total Revolving Credit Exposure (so calculated) exceeds 105% of
the Aggregate Revolving Commitment or (B) the Foreign Currency Exposure, as of
the most recent Computation Date with respect to each such Credit Event, exceeds
105% of the Foreign Currency Sublimit, the Borrower shall in each case
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause (x) the aggregate Dollar Amount
of the

50

 

--------------------------------------------------------------------------------

 

Total Revolving Credit Exposure (so calculated) to be less than or equal to the
Aggregate Revolving Commitment and (y) the Foreign Currency Exposure to be less
than or equal to the Foreign Currency Sublimit, as applicable.

(c)If as of the last day of any calendar month the outstanding principal amount
of all Revolving Loans is greater than $125,000,000 on such date and
Unrestricted Global Cash is greater than $120,000,000 on such date, then if
Unrestricted Cash is greater than $70,000,000 as of such date, the Borrower
shall prepay Revolving Borrowings by no later than the fifth (5th) Business Day
following such last day of the calendar month, which prepayment shall be in an
aggregate principal amount sufficient to cause Unrestricted Cash to be less than
or equal to $70,000,000 as of such date.  Each prepayment of Revolving
Borrowings pursuant to this Section 2.11(c) shall be applied to Revolving
Borrowings then outstanding and shall be applied first, ratably to any ABR Loans
then outstanding, and, second, to any Eurocurrency Loans then outstanding, and
if more than one Eurocurrency Loan is then outstanding, to each such
Eurocurrency Loan in order of priority beginning with the Eurocurrency Loan with
the least number of days remaining in the Interest Period applicable thereto and
ending with the Eurocurrency Loan with the most number of days remaining in the
Interest Period applicable thereto.  For the avoidance of doubt, prepayments
pursuant to this Section 2.11(c) shall not reduce the Revolving
Commitments.  Prepayments pursuant to this Section 2.11(c) shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments to the extent required by Section 2.16.

(d)During the Leverage Adjustment Period, if the Borrower issues any Permitted
Convertible Indebtedness or Permitted Unsecured Indebtedness, the Borrower shall
prepay Revolving Borrowings on the fifth (5th) Business Day immediately
following the date on which the Borrower receives the net cash proceeds of such
issuance of such Permitted Convertible Indebtedness or Permitted Unsecured
Indebtedness, as applicable, in an amount equal to such net cash proceeds.  Each
prepayment of Revolving Borrowings pursuant to this Section 2.11(c) shall be
applied to Revolving Borrowings then outstanding and shall be applied first,
ratably to any ABR Loans then outstanding, second, to any Eurocurrency Loans
then outstanding, and if more than one Eurocurrency Loan is then outstanding, to
each such Eurocurrency Loan in order of priority beginning with the Eurocurrency
Loan with the least number of days remaining in the Interest Period applicable
thereto and ending with the Eurocurrency Loan with the most number of days
remaining in the Interest Period applicable thereto, and third, to the extent
net cash proceeds remain following application in accordance with the foregoing
clauses “first” and “second”, such net cash proceeds may be retained by the
Borrower and its Subsidiaries.  For the avoidance of doubt, prepayments pursuant
to this Section 2.11(d) shall not reduce the Revolving Commitments.  Prepayments
pursuant to this Section 2.11(d) shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments to the
extent required by Section 2.16.

SECTION 2.12Fees

.  (a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily amount of the Available Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Lender’s Revolving Commitment terminates.  Accrued commitment fees
shall be payable in arrears on the fifteenth (15th) Business Day following the
last day of March, June, September and December of each year and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any commitment fees accruing after
the date on which the Revolving Commitments terminate shall be payable on
demand.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

51

 

--------------------------------------------------------------------------------

 

(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to the relevant Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily Dollar Amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as such Issuing Bank’s standard fees and commissions (which such
standard fees and commissions shall, upon the request of the Borrower, be
furnished in writing (including via email) by such Issuing Bank to the Borrower)
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the fifteenth Business Day following such last day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to any Issuing
Bank pursuant to this paragraph shall be payable within ten (10) Business Days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  Participation
fees and fronting fees in respect of Letters of Credit denominated in Dollars
shall be paid in Dollars, and participation fees and fronting fees in respect of
Letters of Credit denominated in a Foreign Currency shall be paid in such
Foreign CurrencyDollars in the Dollar Amount thereof.

(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower, on the one hand, and the Administrative Agent, on the
other hand, from time to time.

(d)All fees payable hereunder shall be paid on the dates due, in Dollars (except
as otherwise expressly provided in this Section 2.12) and immediately available
funds, to the Administrative Agent (or to the relevant Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

SECTION 2.13Interest

.  (a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.0%, plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2.0%, plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.13.

52

 

--------------------------------------------------------------------------------

 

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f)Interest in respect of Loans denominated in Dollars shall be paid in Dollars,
and interest in respect of Loans denominated in a Foreign Currency shall be paid
in such Foreign Currency.

SECTION 2.14Alternate Rate of Interest

.

(a)If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate (or the TIIE Rate, as applicable)
for such Interest Period for such Eurocurrency Borrowing; provided that if the
Reference Bank Rate shall be less than zero0.75%, such rate shall be deemed to
be zero0.75% for purposes of this Agreement;  provided, further, however,  that
if less than two Reference Banks shall supply a rate to the Administrative Agent
for purposes of determining the LIBO Rate (or the TIIE Rate, as applicable) for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the rate determined by the Administrative Agent
in its reasonable discretion after consultation with the Borrower and consented
to in writing by the Required Lenders (any such rate, an “Alternative Rate”);
provided, however, that (i) until such time as the applicable Alternative Rate
shall be determined for the applicable Foreign Currency and so consented to by
the Required Lenders, Borrowings shall not be available in such Foreign Currency
and (ii) if the Alternative Rate shall be less than 0.75%, such rate shall be
deemed to be 0.75% for purposes of this Agreement.  It is hereby understood and
agreed that, notwithstanding anything to the foregoingcontrary set forth in this
Section 2.14(a), if at any time the conditions set forth in Section 2.14(c)(i)
or (ii) are in effect, the provisions of this Section 2.14(a) shall no longer be
applicable for any purpose of determining any alternative rate of interest under
this Agreement and Section 2.14(c) shall instead be applicable for all purposes
of determining any alternative rate of interest under this Agreement.

(b)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

53

 

--------------------------------------------------------------------------------

 

(i)the Administrative Agent reasonably determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the TIIE
Rate, as applicable (including because the applicable Screen Rate is not
available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the TIIE Rate, as applicable, for a Loan in
the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for the applicable currency and such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, , (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii)
if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then the LIBO Rate (or the TIIE Rate, as applicable) for such
Eurocurrency Borrowing shall be the applicable Alternative Rate; provided that
if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

(c)Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but any of (w) the supervisor for the
administrator of the applicable Screen Rate has made a public statement that the
administrator of such Screen Rate is insolvent (and there is no successor
administrator that will continue publication of such Screen Rate), (x) the
administrator of the applicable Screen Rate has made a public statement
identifying a specific date after which such Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of such Screen Rate), (y) the
supervisor for the administrator of the applicable Screen Rate has made a public
statement identifying a specific date after which such Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the applicable Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the applicablesuch Screen Rate shallmay
no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate (or the TIIE Rate, as applicable) that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate); provided that, if such alternate
rate of interest as so determined would be less than zero0.75%, such rate shall
be deemed to be zero0.75% for the purposes of this Agreement.  Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment.  Until an alternate rate of interest
shall be determined in accordance with this Section 2.14(c) (but, in the case of
the circumstances described

54

 

--------------------------------------------------------------------------------

 

in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of
this Section 2.14(c), only to the extent the applicable Screen Rate for the
applicable currency and such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (y) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (z) if any Borrowing Request requests a Eurocurrency Borrowing
in a Foreign Currency, then such request shall be ineffective.

SECTION 2.15Increased Costs

.  (a) If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will, following receipt of a certificate from such Lender of
Issuing Bank in accordance with clause (c) of this Section 2.15, pay to such
Lender, such Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs actually
incurred or reduction actually suffered, as reasonably determined by the
Administrative Agent, such Lender or such Issuing Bank (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
generally consistent with similarly situated customers of the Administrative
Agent, such Lender or such Issuing Bank, as applicable, under agreements having
provisions similar to this Section 2.15, after consideration of such factors as
the Administrative Agent, such Lender or such Issuing Bank, as applicable, then
reasonably determines to be relevant).

(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will, following
receipt of a certificate from such Lender or such Issuing Bank in accordance
with clause (c) of this Section 2.15, pay to such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will

55

 

--------------------------------------------------------------------------------

 

compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction actually suffered, as reasonably
determined by such Lender or such Issuing Bank (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and generally
consistent with similarly situated customers of such Lender or such Issuing
Bank, as applicable, under agreements having provisions similar to this
Section 2.15, after consideration of such factors as such Lender or such Issuing
Bank, as applicable, then reasonably determines to be relevant).

(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10)Business Days after receipt by the Borrower thereof.

(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor by delivery of a certificate in
accordance with clause (c) of this Section 2.15; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurocurrency Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default or as a result of any prepayment pursuant to
Section 2.11), (b) the conversion of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or 9.02(e), then, in any such event, after receipt by the Borrower
of a written request (which request shall set forth the basis for requesting
such amount and, absent manifest error, the amount requested shall be
conclusive) by such Lender, the Borrower shall compensate each Lender for the
reasonable loss, cost and expense attributable to such event, but excluding any
losses of anticipated profits.  In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market, but
excluding any losses of anticipated profits.  A certificate of any Lender
setting forth the amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt by the
Borrower thereof.

56

 

--------------------------------------------------------------------------------

 

SECTION 2.17Taxes

.  (a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Borrower.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the

57

 

--------------------------------------------------------------------------------

 

Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3)  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance

58

 

--------------------------------------------------------------------------------

 

Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(4)  to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental

59

 

--------------------------------------------------------------------------------

 

Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i)Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 3:00 p.m., New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 3:00
p.m., Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off, recoupment or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, Chicago,
Illinois 60603 or, in the case of a Credit Event denominated in a Foreign
Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments denominated in the same currency
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such
extension.  Notwithstanding the foregoing provisions of this Section 2.18, if,
after the making of any Credit Event in any Foreign Currency, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that the type of currency in which the Credit Event was made
(the “Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.

(b)At any time that payments are not required to be applied in the manner
required by Section 7.02, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to

60

 

--------------------------------------------------------------------------------

 

such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c)[Reserved.]

(d)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each of the Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

SECTION 2.19Mitigation Obligations; Replacement of Lenders

.  (a) If any Lender requests compensation under Section 2.15, or the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable and documented out-

61

 

--------------------------------------------------------------------------------

 

of-pocket costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)If (i) any Lender requests compensation under Section 2.15, (ii) the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
becomes a Non-Consenting Lender, then, in each case, the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) to the extent required by
Section 9.04, the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Banks and the Swingline Lender), which consent shall not unreasonably be
withheld, conditioned or delayed, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments , and (iv) in the case of
any assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.  Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and the Lender required to make such assignment and delegation
need not be a party thereto in order for such assignment and delegation to be
effective and shall be deemed to have consented to anand be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment and delegation as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

SECTION 2.20Incremental Facilities

.

(a)The Borrower may on one or more occasions, by written notice to the
Administrative Agent, request (i) during the Availability Period, the
establishment of Incremental Revolving Commitments, (ii) an increase in the
Revolving Commitments and/or (iii) the establishment of Incremental Term Loan
Commitments.  Each such notice shall specify (A) the date on which the Borrower
proposes that the Incremental Revolving Commitments or the Incremental Term Loan
Commitments, as applicable, shall be effective, which shall be a date not less
than ten (10) Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent, and (B) the amount of the Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable, being
requested.  The Borrower may arrange for any such Revolving Commitment increase,
Incremental Revolving Commitments or Incremental Term Loan Commitments to be
provided by one or more Lenders or by one or more new banks, financial
institutions or other entities to increase their existing Revolving Commitments,
or to participate in such Incremental Term Loans, or extend Revolving
Commitments, as the case may be (it being agreed that (x) any Lender

62

 

--------------------------------------------------------------------------------

 

approached to provide any Incremental Revolving Commitment or Incremental Term
Loan Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment or Incremental Term Loan Commitment, (y) any
Person that the Borrower proposes to become an Incremental Lender, if such
Person is not then a Lender or an Affiliate of a Lender, must be reasonably
acceptable to the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, the Issuing Banks and the Swingline Lender and (z)
none of the Persons described in the foregoing clauses (x) and (y) may be an
Ineligible Institution).  Notwithstanding anything herein to the contrary, the
aggregate principal amount of all Incremental Revolving Commitments and
Incremental Term Loan Commitments established pursuant to this Section 2.20
shall not exceed $20,000,000.

(b)The terms and conditions of any Incremental Revolving Commitment and
Revolving Loans and other extensions of credit to be made thereunder shall be
substantially identical to those of the Revolving Commitments and Revolving
Loans and other extensions of credit made thereunder, and shall be treated as a
single Class with such Revolving Commitments and Revolving Loans.  The
Incremental Term Loans (i) shall not mature earlier than the Maturity Date (but
may have amortization and/or customary prepayments prior to such date), (ii)
shall be treated substantially the same as (and in any event no more favorably
than) the Revolving Loans and (iii) shall have the same Guarantees as and shall
rank pari passu with respect to the Liens on the Collateral and in right of
payment with the Revolving Loans (except in the case of clause (ii) and (iii) to
the extent that the related Incremental Facility Agreement provides for such
Incremental Term Loans to be treated less favorably, in which case such
Incremental Term Loans shall be subject to a customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent);
provided that (x) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (y) the Incremental
Term Loans may be priced differently (whether in the form of interest rate
margin, upfront fees, original issue discount, call protection or otherwise)
than the Revolving Loans. Subject to the preceding sentence, the other terms of
the Incremental Term Loans (including interest, fees and amortization) shall be
as otherwise agreed among the Borrower, the Administrative Agent and the
Incremental Lenders providing such Incremental Term Loan Commitments. Any
Incremental Term Loan Commitments established pursuant to an Incremental
Facility Agreement that have substantially identical terms and conditions, and
any Incremental Term Loans made thereunder, shall be designated as a separate
series (each a “Series”) of Incremental Term Loan Commitments and Incremental
Term Loans for all purposes of this Agreement.  

(c)The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that (other than with respect to the incurrence of Incremental
Term Loans the proceeds of which shall be used to consummate an acquisition
permitted by this Agreement for which the Borrower has determined, in good
faith, that limited conditionality is reasonably necessary (any such
acquisition, a “Limited Conditionality Acquisition”) as to which conditions (i)
through (iii) below shall not apply) no Incremental Commitments shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, immediately after giving effect
(including pro forma effect) to such Incremental Commitments and the making of
Loans and issuance of Letters of Credit thereunder to be made on such date, (ii)
on the date of effectiveness thereof, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (or, if qualified by materiality or “Material Adverse Effect”,
in all respects) on and as of such date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects (or, if qualified by Material Adverse Effect or other materiality
qualification, in all respects) as of such earlier date (iii) after giving
effect to such Incremental Commitments and the making of Loans and other
extensions of credit thereunder to be made

63

 

--------------------------------------------------------------------------------

 

on the date of effectiveness thereof (and assuming, in the case of any
Incremental Revolving Commitments to be made on the date of effectiveness
thereof, that such Incremental Revolving Commitments are fully drawn but
excluding the proceeds of any such Incremental Commitments for purposes of
netting cash and Cash Equivalents in the calculation of the Total Net Leverage
Ratio), the Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 6.12, (iv) the Borrower shall make any payments
required to be made pursuant to Section 2.16 in connection with such Incremental
Commitments and the related transactions under this Section 2.20, and (v) the
other conditions, if any, set forth in the applicable Incremental Facility
Agreement are satisfied; provided further that no Incremental Term Loans in
respect of a Limited Conditionality Acquisition shall become effective unless
(1) as of the date of execution of the definitive acquisition documentation in
respect of such Limited Conditionality Acquisition (the “Limited Conditionality
Acquisition Agreement”) by the parties thereto, no Default or Event of Default
shall have occurred and be continuing or would result from entry into the
Limited Conditionality Acquisition Agreement, (2) as of the date of the
borrowing of such Incremental Term Loans, no Specified Event of Default is in
existence shall have occurred and be continuing immediately before or after
giving effect (including on a pro forma basis) to such borrowing and to any
concurrent transactions and any substantially concurrent use of proceeds
thereof, (3) the representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (or, in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of the date of execution of the applicable
Limited Conditionality Acquisition Agreement by the parties thereto, except in
the case of any such representation and warranty that expressly relates to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects (or, if qualified by Material Adverse Effect or
other materiality qualification, in all respects) as of such earlier date, (4)
as of the date of the borrowing of such Incremental Term Loans, customary
“SunGard” or “certain funds” representations and warranties (with such
representations and warranties to be reasonably determined by the Lenders
providing such Incremental Term Loans) shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) immediately after
giving effect to, the incurrence of such Incremental Term Loans, except in the
case of any such representation and warranty that expressly relates to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects (or, if qualified by Material Adverse Effect or
other materiality qualification, in all respects) as of such earlier date, and
(5) as of the date of execution of the related Limited Conditionality
Acquisition Agreement by the parties thereto, the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 6.12.  Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.20 and no consent of any Lender
(other than the Lenders participating in the increase or any Incremental Term
Loan) shall be required for any increase in Commitments or Incremental Term Loan
pursuant to this Section 2.20.  Nothing contained in this Section 2.20 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to provide Incremental Revolving Commitments or Incremental Term Loan
Commitments, at any time.

(d)Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the total Revolving Commitments shall be increased by
the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term

64

 

--------------------------------------------------------------------------------

 

“Revolving Commitment.”  For the avoidance of doubt, upon the effectiveness of
any Incremental Revolving Commitment, the Revolving Credit Exposure of the
Incremental Revolving Lender holding such Revolving Commitment, and the
Applicable Percentage of all the Lenders, shall automatically be adjusted to
give effect thereto.

(e)On the date of effectiveness of any Incremental Revolving Commitments, each
Lender with a Revolving Commitment (immediately prior to giving effect to such
Incremental Revolving Commitments) shall assign to each Incremental Revolving
Lender holding such Incremental Revolving Commitment, and each such Incremental
Revolving Lender shall purchase from each such Lender, at the principal amount
thereof (together with accrued interest), such interests in the Loans and
participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Loans and participations in Letters of Credit will be held by
all the Lenders with Revolving Commitments ratably in accordance with their
Applicable Percentages after giving effect to the effectiveness of such
Incremental Revolving Commitment.

(f)Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term Loan
Commitment of any Series shall make a loan to the Borrower in an amount equal to
such Incremental Term Loan Commitment on the date specified in such Incremental
Facility Agreement.

(g)The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
paragraph (a) above and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Lenders after giving effect thereto and of the assignments
required to be made pursuant to paragraph (e) above.

SECTION 2.21Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or Swingline

65

 

--------------------------------------------------------------------------------

 

Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;

(c)the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02) and such Defaulting
Lender shall not be entitled to vote thereon; provided, that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
directly affected thereby shall, except as otherwise provided in Section 9.02,
require the consent of such Defaulting Lender in accordance with the terms
hereof;

(d)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Revolving Commitment;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Bank only
the Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

66

 

--------------------------------------------------------------------------------

 

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(e)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(d), and Swingline Exposure related to any newly
made Swingline Loan or LC Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.21(d)(i) (and such Defaulting Lender shall not
participate therein).

(f)If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or such Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

(g)In the event that the Administrative Agent, the Borrower, the Swingline
Lender and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

(h)The provisions of this Section 2.21 shall not impair any right, remedy or
recourse that the Borrower may have against any Lender for breach of its
obligations hereunder.

SECTION 2.22Judgment Currency

.  If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main New York City office on
the Business Day preceding that on which final, non-appealable judgment is
given.  The obligations of the Borrower in respect of any sum due to any Lender
or the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due

67

 

--------------------------------------------------------------------------------

 

in such other currency such Lender or the Administrative Agent (as the case may
be) may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

SECTION 2.23Extension of Maturity Date

.

(a)The Borrower may, by delivering an Extension Request to the Administrative
Agent (who shall promptly deliver a copy to each of the Lenders), not less than
60 days in advance of the Maturity Date in effect at such time (the “Existing
Maturity Date”), request that the Lenders extend the Existing Maturity Date to
the first anniversary of such Existing Maturity Date.  Each Lender, acting in
its sole discretion, shall, by written notice to the Administrative Agent given
not later than the date that is the 20th day after the date of the Extension
Request, or if such date is not a Business Day, the immediately following
Business Day (the “Response Date”), advise the Administrative Agent in writing
whether or not such Lender agrees to the requested extension.  Each Lender that
advises the Administrative Agent that it will not extend the Existing Maturity
Date is referred to herein as a “Non-extending Lender”; provided, that any
Lender that does not advise the Administrative Agent of its consent to such
requested extension by the Response Date and any Lender that is a Defaulting
Lender on the Response Date shall be deemed to be a Non-extending Lender.  The
Administrative Agent shall notify the Borrower, in writing, of the Lenders’
elections promptly following the Response Date.  The election of any Lender to
agree to such an extension shall not obligate any other Lender to so agree.  The
Maturity Date may be extended no more than two times pursuant to this
Section 2.23.

(b)If, by the Response Date, the Administrative Agent shall have agreed to
extend the Existing Maturity Date (each such consenting Lender, an “Extending
Lender”), then effective as of the Existing Maturity Date, the Maturity Date for
such Extending Lenders shall be extended to the first anniversary of the
Existing Maturity Date (subject to satisfaction of the conditions set forth in
Section 2.23(d)).  In the event of such extension, the Commitment of each
Non-extending Lender shall terminate on the Existing Maturity Date in effect for
such Non-extending Lender prior to such extension and the outstanding principal
balance of all Loans and other amounts payable hereunder to such Non-extending
Lender shall become due and payable on such Existing Maturity Date and, subject
to Section 2.23(c) below, the total Commitments hereunder shall be reduced by
the Commitments of the Non-extending Lenders so terminated on such Existing
Maturity Date.

(c)In the event of any extension of the Existing Maturity Date pursuant to
Section 2.23(b)(ii), the Borrower shall have the right on or before the Existing
Maturity Date, at its own expense, to require any Non-extending Lender to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all its interests, rights (other than
its rights to payments pursuant to Section 2.15, Section 2.16, Section 2.17 or
Section 9.03 arising prior to the effectiveness of such assignment) and
obligations under this Agreement to one or more banks or other financial
institutions identified to the Non-extending Lender by the Borrower, which may
include any existing Lender (each a “Replacement Lender”), provided that (i)
such Replacement Lender, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent and each Issuing Bank (such approvals
to not be unreasonably withheld) to the extent the consent of the Administrative
Agent or

68

 

--------------------------------------------------------------------------------

 

the Issuing Banks would be required to effect an assignment under
Section 9.04(b), (ii) such assignment shall become effective as of a date
specified by the Borrower (which shall not be later than the Existing Maturity
Date in effect for such Non-extending Lender prior to the effective date of the
requested extension) and (iii) the Replacement Lender shall pay to such
Non-extending Lender in immediately available funds on the effective date of
such assignment the principal of and interest accrued to the date of payment on
the outstanding principal amount Loans made by it hereunder and all other
amounts accrued and unpaid for its account or otherwise owed to it hereunder on
such date.

(d)As a condition precedent to each such extension of the Existing Maturity Date
pursuant to Section 2.23(b)(ii), the Borrower shall (i) deliver to the
Administrative Agent a certificate of the Borrower dated as of the Existing
Maturity Date signed by a Responsible Officer of the Borrower certifying that,
as of such date, both before and immediately after giving effect to such
extension, (A) the representations and warranties of the Borrower set forth in
this Agreement shall be true and correct and (B) no Default shall have occurred
and be continuing and (ii) first make such prepayments of the outstanding Loans
and second provide such cash collateral (or make such other arrangements
satisfactory to the applicable Issuing Bank) with respect to the outstanding
Letters of Credit as shall be required such that, after giving effect to the
termination of the Commitments of the Non-extending Lenders pursuant to
Section 2.23(b) and any assignment pursuant to Section 2.23(c), the aggregate
Revolving Credit Exposure less the face amount of any Letter of Credit supported
by any such cash collateral (or other satisfactory arrangements) so provided
does not exceed the aggregate amount of Commitments being extended.

(e)For the avoidance of doubt, no consent of any Lender (other than the existing
Lenders participating in the extension of the Existing Maturity Date) shall be
required for any extension of the Maturity Date pursuant to this Section 2.23
and the operation of this Section 2.23 in accordance with its terms is not an
amendment subject to Section 9.02.

ARTICLE III.

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01Organization; Powers; Subsidiaries

.  (a) Each of the Borrower and its Subsidiaries (i) is duly organized or
formed, validly existing and in good standing (to the extent such concept, or an
analogous concept, exists) under the laws of the jurisdiction of its
organization, (ii) except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect, has all requisite
power and authority to carry on its business as now conducted and (iii) except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, is qualified to do
business in, and is in good standing (to the extent such concept, or an
analogous concept, exists) in, every jurisdiction where such qualification is
required.

(b)As of the Effective Date, Schedule 3.01 hereto identifies each Subsidiary,
noting whether such Subsidiary is a Material Domestic Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its Equity
Interests owned by the Borrower and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
applicable law), a description of each class issued and outstanding.  As of the
Effective Date, all of the outstanding shares of Equity Interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
(unless such Equity Interests are assessable in accordance with such Person’s
organizational documents) and all such Equity Interests indicated on
Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens, other than Permitted Liens.  As of the

69

 

--------------------------------------------------------------------------------

 

Effective Date, except as set forth on Schedule 3.01, there are no outstanding
commitments or other obligations of the Borrower or any Subsidiary to issue, and
no options, warrants or other rights of any Person to acquire, any shares of any
class of Equity Interests of the Borrower or any Subsidiary.

SECTION 3.02Authorization; Enforceability

.  The Transactions are within each Loan Party’s organizational powers and have
been duly authorized by all necessary organizational actions and, if required,
actions by equity holders.  This Agreement has been, and each other Loan
Document to which each Loan Party is a party, when delivered hereunder, will
have been, been duly executed and delivered by each Loan Party party thereto and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against each Loan Party that is a party thereto in accordance with its
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03Governmental Approvals; No Conflicts

.  The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (b) will not violate in any material respect any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any material order of any Governmental
Authority, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, except, in the
case of this clause (c), for any such violations, defaults, or rights that could
not reasonably be expected to have a Material Adverse Effect and (d) will not
result in the creation or imposition of, or the requirement to create, any Lien
on any asset of the Borrower or any of its Subsidiaries, other than Liens
created or permitted under the Loan Documents.

SECTION 3.04Financial Condition; No Material Adverse Change

.  (a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2017 reported on by KPMG LLP,
independent public accountants.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

(b)Since December 31, 2017, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

SECTION 3.05Properties

.  (a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material and
necessary to its business, except for (x) minor defects in title that do not
interfere with its ability to conduct its business as conducted from time to
time or to utilize such properties for their intended purposes, (y) such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or (z) to the extent encumbered by a Lien
permitted under the Loan Documents.

(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material and necessary to its business, and the use thereof by the Borrower and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

70

 

--------------------------------------------------------------------------------

 

SECTION 3.06Litigation, Environmental and Labor Matters

.  (a) Except as set forth on Schedule 3.06(a) attached hereto, there are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower, any of its Subsidiaries, or against
any of their properties or revenues (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, (in each case, taking
into account the reasonable likelihood of an adverse determination), to have a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b)Except as set forth on Schedule 3.06(b) attached hereto, and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c)There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened.  The hours worked
by and payments made to employees of the Borrower and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law relating to such matters.  All material
payments due from the Borrower or any of its Subsidiaries, or for which any
claim may be made against the Borrower or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as liabilities on the books of the Borrower or such
Subsidiary.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement under which the Borrower or any of its
Subsidiaries is bound.

SECTION 3.07Compliance with Laws and Agreements

.  Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except in such instances in which (a) such requirement of laws,
regulations and orders is being contested in good faith by appropriate
proceedings diligently conducted or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.08Investment Company Status

.  Neither the Borrower nor any of its Subsidiaries is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

SECTION 3.09Taxes

.  Each of the Borrower and its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to so file such Tax
returns or pay such Taxes could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.10ERISA

.  No ERISA Event has occurred or is reasonably expected to occur, except as
could not reasonably be expected to have a Material Adverse Effect.

71

 

--------------------------------------------------------------------------------

 

SECTION 3.11Disclosure

.  The Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  None
of the reports, financial statements, certificates or other information (other
than Projections (defined below) and information of a general economic or
industry specific nature) furnished in writing by or on behalf of the Borrower
or any Subsidiary Guarantor to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document, at the
Effective Date or at the time furnished (when taken together with other written
information so furnished in each case after giving effect to all supplements and
updates therefore), when taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under and at the time at which they
were made, not materially misleading; provided that, with respect to any
projected financial information, budgets, estimates and other forward looking
information (collectively, “Projections”), the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
the preparer to be reasonable at the time, it being understood that such
forecasted statements are being made as to future events and are not to be
viewed as facts, are subject to significant uncertainties and contingencies,
many of which are beyond the control of any Loan Party, that no assurance can be
given that any particular item contained in such forecasted statements will be
realized and that the actual results during the period or periods covered by any
such business plan and operating and capital budget may differ significantly
from the projected results or other forward looking information, and such
differences may be material.

SECTION 3.12Liens

.  There are no Liens on any of the real or personal properties of the Borrower
or any Subsidiary except for Permitted Liens.

SECTION 3.13No Default

.  No Default or Event of Default has occurred and is continuing.

SECTION 3.14No Burdensome Restrictions

.  The Borrower is not subject to any Burdensome Restrictions except Burdensome
Restrictions permitted under Section 6.09.

SECTION 3.15Insurance

.  The Borrower maintains, and has caused each Subsidiary to maintain, with
financially sound and reputable insurance companies, insurance on all their real
and personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are adequate
and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 3.16Security Interest in Collateral

.  Except as otherwise contemplated hereby or under any other Loan Documents,
the provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to the Administrative Agent (as collateral agent) of any
pledged Collateral required to be delivered pursuant to the applicable
Collateral Documents),  are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
first-priority Lien (subject to Permitted Liens) on all right, title and
interest of the respective Loan Parties in the Collateral described therein.

Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary (including any provision that would otherwise apply notwithstanding
other provisions or that is the beneficiary of other overriding language), (i)
no more than the Applicable Pledge Percentage of a CFC or CFC Holding Company
shall be pledged or similarly hypothecated to guarantee or support any
obligation of any Borrower, (ii) no CFC, CFC Holding Company, or any direct or
indirect subsidiary of any of the

72

 

--------------------------------------------------------------------------------

 

foregoing shall guarantee any obligation of the Borrower and (iii) no security
or similar interest shall be granted in the assets of any CFC, any CFC Holding
Company, or any direct or indirect subsidiary of any of the foregoing, which
security or similar interest guarantees or supports any obligation of the
Borrower. The parties agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this paragraph shall be void ab
initio.

SECTION 3.17Anti-Corruption Laws and Sanctions

.  The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary,
any of their respective directors or officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.

SECTION 3.18EEAAffected Financial Institutions

.  No Loan Party is an EEAAffected Financial Institution.

SECTION 3.19Plan Assets; Prohibited Transactions

.  None of the Borrower or any of its Subsidiaries is an entity deemed to hold
“plan assets” (within the meaning of the Plan Asset Regulations), and neither
the execution, delivery  or  performance of the transactions contemplated under
this Agreement, including the making of any Loan and the issuance of any Letter
of Credit hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

SECTION 3.20Margin Regulations

.  The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
part of the proceeds of any Borrowing or Letter of Credit extension hereunder
will be used to buy or carry any Margin Stock.  Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a consolidated basis) will be Margin Stock.

SECTION 3.21Solvency

.  The Borrower and its Subsidiaries taken as a whole are Solvent as of the
Effective Date.

ARTICLE IV.

Conditions

SECTION 4.01Effective Date

.  The obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02) (such date, the “Effective Date”):

(a)The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and the legal opinions,
certificates, documents, instruments and

73

 

--------------------------------------------------------------------------------

 

agreements, all in form and substance satisfactory to the Administrative Agent
and its counsel and as set forth on the list of closing documents attached as
Exhibit B.

(b)The Administrative Agent shall have received all fees and other amounts
incurred on or prior to the Effective Date and due and payable on or prior to
the Effective Date, including, to the extent a reasonably detailed invoice has
been presented to the Borrower at least one (1) Business Day prior to the
Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto.

SECTION 4.02Each Credit Event

.  The obligation of each Lender to make a Loan on the occasion of any
Borrowing, and of each Issuing Bank to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a)The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, if qualified
by Material Adverse Effect or other materiality qualification, in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except in the case
of any such representation and warranty that expressly relates to an earlier
date, in which case such representation and warranty shall be true and correct
in all material respects (or, if qualified by Material Adverse Effect or other
materiality qualification, in all respects) as of such earlier date.

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, Unrestricted Cash does not exceed $70,000,000.

Each Borrowing (provided that a conversion or continuation of a Borrowing shall
not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and, (b) and (c) of this
Section 4.02.

ARTICLE V.

Affirmative Covenants

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case, without any pending draw, and all LC Disbursements shall have been
reimbursed (or cash collateralized in accordance with the terms herein), the
Borrower covenants and agrees with the Lenders that:

SECTION 5.01Financial Statements and Other Information

.  The Borrower will furnish to the Administrative Agent (for further
distribution to each Lender):

(a)within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be

74

 

--------------------------------------------------------------------------------

 

required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP, any other “Big Four” accounting firm or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification, commentary or exception (except to the extent
resulting solely from the classification of the applicable Loans under this
Agreement as short-term indebtedness during the twelve-month period prior to the
Maturity Date) and without any qualification or exception  as to the scope of
such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b)within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10‑Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 (which delivery may, unless the Administrative
Agent (including at the request of any Lender to the Administrative Agent)
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes); provided that no such Compliance Certificate shall be required to
be provided concurrently with the delivery of financial statements pursuant to
Section 5.01(b) for the fourth fiscal quarter of each year (such Compliance
Certificate to be delivered concurrently with the delivery of financial
statements pursuant to Section 5.01(a) for such date and period);

(d)[reserved];within 15 days after the end of each calendar month ending during
the Leverage Adjustment Period, a certificate of a Financial Officer of the
Borrower setting forth reasonably detailed calculations demonstrating compliance
with Section 6.12(c) along with detail comparing the amount of Available
Liquidity and Unrestricted Global Cash as of the last calendar day of the prior
calendar month to the forecast delivered by the Borrower to the Administrative
Agent on or about the Amendment No. 2 Effective Date;

(e)no later than sixty (60) days after the beginning of each fiscal year of the
Borrower (beginning with the first full fiscal year after the Effective Date),
and no earlier than the last day of the year immediately prior to such fiscal
year, a copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and funds flow statement) of the
Borrower for each quarter of such fiscal year in form reasonably satisfactory to
the Administrative Agent;

(f)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC, or any

75

 

--------------------------------------------------------------------------------

 

Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

(g)promptly after receipt thereof by the Borrower or any Subsidiary, copies of
each material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by the SEC or such
other agency regarding material financial or other material operational results
of the Borrower or any Subsidiary thereof; and

(h)promptly following any request therefor, such other material information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent (through the Administrative Agent) may reasonably
request.  Notwithstanding anything herein to the contrary, none of the Loan
Parties will be required to disclose, permit the inspection, examination or
discussion of, or make copies or abstracts of, any document, information or
other matter that in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) (i) is
prohibited by applicable law or (ii) is confidential and is subject to
attorney-client or similar privilege or constitutes attorney work product and in
such case, is not reasonably related to the actual or projected financial
results or results of operations of the Borrower and its Subsidiaries.; and

(i)promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted by or on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether made available by the Administrative Agent or the
Borrower).  The Administrative Agent shall have no obligation to maintain paper
copies of the documents referred to above, and each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.

SECTION 5.02Notices of Material Events

.  The Borrower will furnish to the Administrative Agent (for further
distribution to each Lender) written notice of the following promptly upon a
Responsible Officer of a Loan Party becoming aware thereof:

(a)the occurrence of any Default;

(b)the filing or commencement of any action, suit, proceeding or investigation
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof, including pursuant to any applicable
Environmental Laws, that, if adversely determined, could reasonably be expected
to have a Material Adverse Effect;

(c)the occurrence of any ERISA Event that could reasonably be expected to have a
Material Adverse Effect;

(d)notice of any action arising under any Environmental Law or of any
noncompliance by the Borrower or any Subsidiary with any Environmental Law or
any permit, approval,

76

 

--------------------------------------------------------------------------------

 

license or other authorization required thereunder that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect; and

(e)any other development that results in, or could reasonably be expected to
have, a Material Adverse Effect.

Each notice delivered under this Section 5.02 (i) shall be in writing and (ii)
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03Existence; Conduct of Business

.  The Borrower will, and will cause each of its Subsidiaries to, do or cause to
be done all things reasonably necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises, material and necessary to the normal conduct of its
business, except to the extent, in the case of such rights, licenses, permits,
privileges and franchises, that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any transaction permitted under the terms of any Loan Document.

SECTION 5.04Payment of Obligations

.  The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.05Maintenance of Properties; Insurance

.  The Borrower will, and will cause each of its Subsidiaries to, (a) except if
the failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, keep and maintain all property
material and necessary to the normal conduct of its business in good working
order and condition, ordinary wear and tear and damage by fire or other casualty
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by similarly situated Persons of
similar size as the Borrower and its Subsidiaries engaged in the same or similar
business, of such types and in such amounts as are, to the knowledge of the
Responsible Officers of the Borrower, customarily carried under similar
circumstances by such other Persons.  The Borrower will furnish to the Lenders,
upon the written request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.  The Borrower shall deliver to the
Administrative Agent upon written notice from the Administrative Agent within a
reasonable time after receipt of such written notice, endorsements (x) to all
“All Risk” physical damage insurance policies on all of the tangible personal
property and assets of the Borrower and the Subsidiary Guarantors naming the
Administrative Agent as lender loss payee, and (y) to all general liability and
other liability policies (other than workers’ compensation, director and officer
liability, business interruption or other policies in which such endorsements
are not customary) of the Borrower and the Subsidiary Guarantors naming the
Administrative Agent an additional insured.  In the event the Borrower or any of
its Subsidiaries at any time or times hereafter shall fail to obtain or maintain
any of the policies or insurance required herein or to pay any premium in whole
or in part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter and so long as an Event of Default shall have occurred and be
continuing at such time (but shall be under no obligation to do so) obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto which the Administrative Agent deems advisable.  All
sums so disbursed by the Administrative Agent shall constitute part of the
Obligations, payable as provided in this

77

 

--------------------------------------------------------------------------------

 

Agreement.  The Borrower will furnish to the Administrative Agent and the
Lenders prompt written notice upon a Responsible Officer of the Borrower
becoming aware of any casualty or other insured damage to any material portion
of the Collateral or the commencement of any action or proceeding for the taking
of any material portion of the Collateral or interest therein under power of
eminent domain or by condemnation or similar proceeding.

SECTION 5.06Books and Records; Inspection Rights

.

(a)The Borrower will, and will cause each of its Subsidiaries to, maintain
proper books of record and account, in which true and complete entries (in all
material respects in conformity with GAAP consistently applied) shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or any Subsidiary, as the case may be.

(b)The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
written notice, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times during Borrower’s normal business hours and as often as reasonably
requested.  The Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute (at the
Administrative Agent’s sole cost and expense) to the Lenders certain reports
pertaining to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders; provided that (I) such representatives
shall use commercially reasonable efforts to avoid interruption of the normal
business operations of Borrower and the Subsidiaries and (II) excluding any such
visits and inspections during the continuation of an Event of Default, the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year absent the existence of an Event of Default and such
time shall be at the Administrative Agent’s sole cost and expense; provided,
further that (i) when an Event of Default exists, the Administrative Agent (or
any of its representatives or independent contractors) may do any of the
foregoing at the reasonable expense of the Borrower at any time during normal
business hours and upon reasonable advance notice and (ii) the Administrative
Agent shall give the Borrower the opportunity to participate in any discussions
with the Borrower’s independent public accountants.  Notwithstanding anything to
the contrary in this Section 5.06, the Borrower will not be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (A) constitutes
non-financial trade secrets or non-financial proprietary information, (B) in
respect of which access or inspection by, or disclosure to, the Administrative
Agent (or its representatives or contractors) is prohibited by applicable law,
rule or regulation or any binding agreement or (C) is subject to attorney-client
or similar privilege or constitutes attorney work product.

SECTION 5.07Compliance with Laws and Material Contractual Obligations

.  The Borrower will, and will cause each of its Subsidiaries to, (i) comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including without limitation Environmental
Laws) and (ii) perform in all material respects its obligations under material
agreements to which it is a party, in each case except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08Use of Proceeds

.  (a) The proceeds of the Loans will be used only to finance the Transactions
and to pay fees (including upfront fees), costs and expenses incurred in
connection therewith and to finance working capital needs, and for general
corporate purposes (including any Permitted Acquisitions, Permitted Investments
or Restricted Payments permitted under the terms of any Loan

78

 

--------------------------------------------------------------------------------

 

Document), of the Borrower and its Subsidiaries in the ordinary course of
business.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the Federal Reserve Board, including Regulations T, U and X.

(b)The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activity, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, the
United Kingdom or in a European Union member state or (iii) in any manner that
would result in the violation of  any Sanctions applicable to any party hereto.

SECTION 5.09Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

.

(a)As promptly as possible but in any event within sixty (60) days after the
date by which financial statements for the relevant fiscal quarter are required
to be delivered (or such later date as may be agreed upon by the Administrative
Agent), the Borrower shall (i) provide the Administrative Agent with written
notice of any Subsidiary becoming or being designated by the Borrower as a
Material Domestic Subsidiary pursuant to the definition of “Material Domestic
Subsidiary” (in each case, other than any Excluded Subsidiary), and (ii) cause
each such Material Domestic Subsidiary to deliver to the Administrative Agent a
joinder to the Subsidiary Guaranty and the Security Agreement (in each case in
the form contemplated thereby) pursuant to which such Material Domestic
Subsidiary will agree to be bound by the terms and provisions thereof, such
joinder to the Subsidiary Guaranty and the Security Agreement to be accompanied
by appropriate corporate resolutions and other corporate documentation and legal
opinions consistent with the resolutions and documentation delivered to the
Administrative Agent on the Effective Date and with such modifications as agreed
by the Administrative Agent and the Borrower, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(b)The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether personal, tangible, intangible, or mixed, but
excluding the Excluded Assets) to be subject at all times to first-priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents, subject in any case to Permitted
Liens.  Without limiting the generality of the foregoing, the Borrower will
cause the Applicable Pledge Percentage of the issued and outstanding Equity
Interests of each Pledge Subsidiary (other than the Excluded Assets) directly
owned by the Borrower or any other Loan Party to be subject at all times to a
first-priority, perfected Lien (subject to Permitted Liens) in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably
request.  Notwithstanding the foregoing, no such pledge agreements, documents or
instruments (and opinions with respect thereto) in respect of the Equity
Interests of a Material Foreign Subsidiary shall be required hereunder (A) until
the date that is ninety (90) days after (x) the Effective Date in the case of
any Material Foreign Subsidiary that exists on the Effective Date, or (y) the
date on which any other Material Foreign Subsidiary is formed or acquired (or
such later date as the Administrative Agent may agree in the exercise of its
reasonable discretion with respect thereto), and (B) to the extent the
Administrative Agent and the Borrower (or their counsel) determines that such
pledge would not provide material credit support for the benefit of the Secured
Parties pursuant to legally valid, binding and enforceable pledge agreements.

79

 

--------------------------------------------------------------------------------

 

(c)Without limiting the foregoing, the Borrower will, and will cause each
applicable Subsidiary (other than an Excluded Subsidiary) that is a Material
Domestic Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be reasonably required by law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents (and subject to the exceptions set forth herein or
therein), all at the reasonable expense of the Borrower.

(d)If any Collateral is acquired by a Loan Party after the Effective Date (other
than Excluded Assets and assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will cause such
Collateral to be subjected to a Lien securing the Secured Obligations and will
take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonable to grant and perfect such Liens, including actions
described in paragraph (c) of this Section 5.09, all at the reasonable expense
of the Borrower.

(e)Notwithstanding anything to the contrary herein or in any other Loan
Document, in respect of the Borrower and its Subsidiaries, (i) no actions in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction shall
be required in order to create any security interests in assets located or
titled outside of the U.S. or to perfect such security interests, including any
intellectual property registered in any non-U.S. jurisdiction (it being
understood and agreed that there shall be no security agreements or pledge
agreements governed under the laws of any non-U.S. jurisdiction, provided,
however, that this clause shall not impair the Administrative Agent’s ability to
obtain a pledge of equity interests of certain Material Foreign Subsidiaries
organized under the laws of Switzerland, Mexico and Turkey (to the extent
reasonably requested by the Administrative Agent) as contemplated by this
Agreement pursuant to local law governed pledge agreements (it being understood
and agreed that unless otherwise mutually agreed to be excluded by the Borrower
and the Administrative Agent, the jurisdictions in respect of which such local
law governed pledge agreements shall be required shall be limited to
Switzerland, Mexico and Turkey) and (ii) the Administrative Agent shall not
require the Borrower or any of the Subsidiaries to obtain or deliver landlord
waivers, estoppels, bailee letters, collateral access agreements or any similar
documents or instruments.

(f)Within ninety (90) days following the Effective Date (or such later date as
the Administrative Agent agrees to in its sole discretion), the Borrower shall
deliver to the Administrative Agent insurance endorsements naming the
Administrative Agent as (x) lender loss payee for the property casualty
insurance policies of the Borrower and the Subsidiary Guarantors and (y)
additional insured with respect to the liability insurance of the Borrower and
the Subsidiary Guarantors.  Notwithstanding anything to the contrary herein or
in any Loan Documents, such endorsements shall not be required to be delivered
until the date that is ninety (90) days following the Effective Date (or such
later date as the Administrative Agent agrees to in its sole discretion).

ARTICLE VI.

Negative Covenants

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees  payable hereunder have been paid in full
and all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been

80

 

--------------------------------------------------------------------------------

 

reimbursed (or cash collateralized in accordance with the terms herein), the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01Indebtedness

.  The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

(a)the Secured Obligations;

(b)Indebtedness existing (or budgeted, but not yet incurred) on the date hereof
and described on Schedule 6.01 and any extensions, renewals, refinancings,
refundings and replacements of any such Indebtedness; provided that the
aggregate principal amount of such Indebtedness is not increased at the time of
such extensions, renewals, refinancings, refundings and replacements (except by
an amount equal to any accrued interest and premiums with respect to such
Indebtedness and transaction fees, costs and expenses in connection with such
extension, renewal or replacement thereof or to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and that to the extent such Indebtedness under this clause
(b) is (i) Indebtedness of any Subsidiary that is not secured by a Lien on any
of the assets of the Borrower or any Subsidiary or (ii) Indebtedness of the
Borrower or any Subsidiary secured by a Lien on any of the assets of the
Borrower or any Subsidiary (any such Indebtedness described in either of the
foregoing clauses (i) or (ii) and set forth in Schedule 6.01, the “Existing
Priority Debt”), the aggregate outstanding principal amount of such Existing
Priority Debt shall not at any time, when aggregated with aggregate principal
amount of Indebtedness outstanding in reliance on Section 6.01(l) below at such
time (which, for the avoidance of doubt, shall exclude any Secured Obligations
outstanding at such time), exceed 15% of the Consolidated Total Assets as of the
most recently ended fiscal quarter or year for which Financials have been
delivered pursuant to Section 5.01 (a) or 5.01(b) (or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or 5.01(b), the most recent financial statements referred to in
Section 3.04(a));

(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to the
limitations set forth in Section 6.05(e) and (ii) Indebtedness of any Loan Party
to any Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

(e)[reserved];

(f)Indebtedness of the Borrower or any Subsidiary as an account party in respect
of trade letters of credit;

(g)Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds, letters of credit and bank guarantees
supporting such bonds;

(h)Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Loan Parties, so long as the amount of such Indebtedness
is not in excess of the amount of the unpaid cost of, and shall be incurred only
to defer the cost of, such insurance for the period in which such Indebtedness
is incurred and such Indebtedness is outstanding only during such period;

81

 

--------------------------------------------------------------------------------

 

(i)Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurements cards” or “P-cards”) or other similar cash management services, in
each case, incurred in the ordinary course of business;

(j)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, earn-out, deferred, or similar
obligation of any Loan Party incurred or created in connection with the
consummation of one or more Permitted Acquisitions;

(k)(i) Permitted Unsecured Debt and (ii) Permitted Convertible Indebtedness;

(l)(i) Indebtedness of any Subsidiary that is not secured by a Lien on any of
the assets of the Borrower or any Subsidiary and (ii) Indebtedness of the
Borrower or any Subsidiary secured by a Lien on any of the assets of the
Borrower or any Subsidiary, in an aggregate outstanding principal amount for the
foregoing clauses (i) and (ii) at any time (which, for the avoidance of doubt,
shall exclude any Secured Obligations outstanding at such time), when aggregated
with the aggregate principal amount of Existing Priority Debt outstanding in
reliance on Section 6.01(b) above at such time, not to exceed 15% of
Consolidated Total Assets as of the most recently ended fiscal quarter or year
for which Financials have been delivered pursuant to Section 5.01 (a) or 5.01(b)
(or, if prior to the date of the delivery of the first financial statements to
be delivered pursuant to Section 5.01(a) or 5.01(b), the most recent financial
statements referred to in Section 3.04(a)); andprovided that it is understood
and agreed that, during the Leverage Adjustment Period, (A) no Indebtedness of
any Subsidiary that is not a Loan Party may be incurred in reliance on this
clause (l) and (B) no more than an aggregate amount equal to $10,000,000 of
Indebtedness may be incurred by any Loan Party in reliance on the foregoing
clause (l)(ii); provided, further, that on and after the Leverage Adjustment
Period Termination Date, any Indebtedness (whether unsecured or secured)
incurred in reliance in accordance with clause (z) during the Leverage
Adjustment Period shall be deemed incurred and permitted to be incurred under
this clause (l) and shall, for the avoidance of doubt, count against the 15% of
Consolidated Total Assets basket set forth in this clause (l);

(m)other unsecured Indebtedness of the Borrower in an aggregate principal amount
not exceeding $5,000,000 at any time outstanding;

(n)other secured Indebtedness of the Borrower in an aggregate principal amount
not exceeding $5,000,000 at any time outstanding;

(o)Indebtedness of the Borrower or any of its Subsidiaries acquired following
the date on which the Financials for the fiscal quarter of the Borrower ended
June 30, 2020 have been delivered in accordance with the terms of Section
5.01(b) pursuant to a Permitted Acquisition (or Indebtedness of a Person assumed
at the time of a Permitted Acquisition of such Person) that is either unsecured
or secured by a Lien permitted by Section 6.02(j); provided that (i) such
Indebtedness and any Liens securing such Indebtedness were not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition and (ii) at the time of any such Person becoming a Subsidiary (and,
assuming for purposes of this clause (o) that such Indebtedness of such Person
was originally incurred at such time, at the time of the incurrence of such
Indebtedness) and immediately after giving effect (including pro forma effect)
thereto, (x) the Borrower isshall be in compliance with the financial covenants
set forth in Section 6.12 and (y) the Total Net Leverage Ratio shall be less
than or equal to 2.75 to 1.00;

(p)obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Agreement; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or

82

 

--------------------------------------------------------------------------------

 

changes in the value of securities issued by such Person, and not for purposes
of speculation or taking a “market view;” and (ii) such Swap Agreement does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

(q)Indebtedness owed to insurance companies or insurance brokers incurred in the
ordinary course of business with respect to financing of insurance premiums;

(r)to the extent constituting Indebtedness, Indebtedness incurred by Borrower or
its Subsidiaries arising (i) from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including customary
earn-outs, and any other deferred payments of a similar nature incurred in
connection with any investment by any Subsidiary), in each case, whether or not
evidenced by a note, and incurred or assumed in connection with any Permitted
Acquisition or any asset sale permitted hereunder or Investment permitted
hereunder (any such obligations, “Deferred Acquisition Obligations”) or (ii)
from guarantees or letters of credit, surety bonds, performance bonds or other
similar obligations securing the performance of Borrower or any Subsidiary
pursuant to such agreements;

(s)Indebtedness in the form of unsecured promissory notes issued to repurchase
or redeem Equity Interests (including any warrants or options therefor) from
deceased, departed, retired or terminated directors, consultants, employees or
members of management of the Borrower or any of its Subsidiaries (or any of
their estate, family members, spouses and/or former spouses) permitted by
Section 6.08(g);

(t)Indebtedness consisting of deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business to the extent
that such deferred compensation constitutes an expense included in the
calculation of Consolidated Net Income of the Borrower and its Subsidiaries when
such deferred compensation arrangement is established;

(u)to the extent constituting Indebtedness, contingent obligations in respect of
appeal bonds incurred in the ordinary course of business;

(v)Indebtedness incurred to finance capital expenditures, including Capital
Lease Obligations, and any Indebtedness incurred or assumed in connection with
the acquisition, construction or improvement of any such assets and secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount plus other reasonable amounts paid, and reasonable
interest, fees and expenses incurred in connection therewith, result in an
earlier maturity date or decreased remaining weighted average life to maturity
thereof or change the parties directly or indirectly responsible for the payment
thereof; provided that (i) such Indebtedness (and any Lien securing such
Indebtedness) is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement, (ii) the aggregate principal
amount of Indebtedness permitted by this clause (v) shall not exceed, in each
case, the cost of such acquisition, construction or improvement in the ordinary
course of business, (iii) after giving effect to the incurrence of such
Indebtedness under this clause (v), the Total Net Leverage Ratio shall be not
greater than the then applicable covenant level set forth in Section 6.12(a)2.75
to 1.00 and (iv) the aggregate principal amount of Indebtedness permitted by
this clause (v) shall not exceed $75,000,000 at any time outstanding;

(w)Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by Borrower or any other Loan Party in the
ordinary course of business;

(x)Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created

83

 

--------------------------------------------------------------------------------

 

in contemplation of or in connection with such Person becoming a Subsidiary and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (x)
shall not exceed $5,000,000 at any time outstanding; and

(y)Sale and Leaseback Transactions permitted under Section 6.11; and

(z)(i) unsecured Indebtedness of a Subsidiary that is not a Loan Party in an
aggregate principal amount, when taken together with the aggregate amount of
secured indebtedness incurred and then outstanding in reliance on the
immediately succeeding clause (ii) not to exceed $20,000,000 at any time
outstanding and (ii) secured Indebtedness of a Subsidiary that is not a Loan
Party in an aggregate principal amount not to exceed the lesser of (x)
$10,000,000 and (y) the amount equal to the positive difference (if any) of (A)
$20,000,000 minus (B) the aggregate principal amount of unsecured Indebtedness
outstanding in reliance on the immediately preceding clause (i) at any time
outstanding (provided that in no event shall any such secured Indebtedness
permitted by this clause (z)(ii) be secured by a Lien on any assets of any Loan
Party), it being understood and agreed that (1) no Indebtedness (whether
unsecured or secured) will be permitted to be outstanding in reliance on this
clause (z) other than during the Leverage Adjustment Period and (2) on and after
the Leverage Adjustment Period Termination Date, no Indebtedness (whether
unsecured or secured) will be permitted to be outstanding in reliance on this
clause (z).

provided that for the avoidance of doubt, any Indebtedness that was permitted to
be incurred under a clause above based on a percentage of the Consolidated Total
Assets of the Borrower and its Subsidiaries as of the most recently ended fiscal
quarter or year for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) shall be permitted to remain outstanding notwithstanding
the fact that in a later fiscal period the relevant percentage of Consolidated
Total Assets is lower due to a reduction in the consolidated total assets of the
Borrower and its Subsidiaries as of the end of such period, and no Event of
Default shall occur solely as a result of such occurrence.

SECTION 6.02Liens

.  The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except (each, a
“Permitted Lien”):

(a)Liens created pursuant to any Loan Document;

(b)Permitted Encumbrances;

(c)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and set forth in Schedule 6.02; provided that (i) any such
Lien does not extend to any additional property of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by the renewed or replaced Liens, and (B)
the proceeds and products of such property, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 6.01(b), and (iii) to
the extent such Lien secures Existing Priority Debt such Lien shall only be
permitted to the extent that such Existing Priority Debt is permitted to be
outstanding in reliance on Section 6.01(b);

(d)Liens on accounts receivable (and any products and proceeds thereof) of an
A/R Financing Party to secure its obligations under a Non-Recourse A/R
Financing;

(e)non-exclusive licenses of intellectual property rights in the ordinary course
of business;

84

 

--------------------------------------------------------------------------------

 

(f)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 6.01(h);

(g)Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition;

(h)Liens securing Indebtedness permitted to be outstanding in reliance on
Section 6.01(l)(ii) (and any refinancings, refundings, renewals or extensions
thereof);

(i)Liens securing Indebtedness permitted to be outstanding in reliance on
Section 6.01(n) (and any refinancings, refundings, renewals or extensions
thereof);

(j)Liens on assets of the Borrower or any Subsidiary securing Indebtedness
permitted by Section 6.01(o); provided that such Liens (i) attach only to
specific assets acquired by the Borrower or a Subsidiary in the Permitted
Acquisition in connection with which such Indebtedness is permitted, and the
proceeds and products of such assets and (ii) do not extend to, or attach to,
any of the other assets of the Borrower or any of its Subsidiaries; and

(k)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that such Liens (i) secure Indebtedness
permitted by Section 6.01(v)  and (ii) shall not encumber any other property or
assets of the Borrower or any Subsidiary.; and

(l)Liens securing Indebtedness permitted to be outstanding in reliance on
Section 6.01(z)(ii) (which Liens shall only encumber the assets of the
applicable Subsidiary incurring such Indebtedness and shall not encumber any of
the assets of any Loan Party).

SECTION 6.03Fundamental Changes

(i).  (a) The Borrower will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or Dispose of all or substantially all of its
assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing:

(i)any Person may merge into or consolidate with, or dissolve or liquidate into,
(A) the Borrower in a transaction in which the Borrower is the surviving or
continuing corporation, or (B) any one or more other Subsidiaries, provided
that, with respect to this clause (B), (I) when any Wholly-Owned Subsidiary is
merging or consolidating with a Subsidiary that is not a Wholly-Owned
Subsidiary, the surviving Person shall be a Wholly-Owned Subsidiary; and (II)
when any Subsidiary Guarantor is merging or consolidating with, or dissolving or
liquidating into, another Subsidiary, the continuing or surviving Person shall
be such Subsidiary Guarantor or become a Subsidiary Guarantor substantially
simultaneously with such merger, consolidation, dissolution or liquidation, as
the case may be, and assume all of the obligations of the non-surviving or
non-continuing Subsidiary Guarantor; Dispositions permitted by Section 6.04;

(ii)so long as no Event of Default exists or would result therefrom, any
Subsidiary may liquidate or dissolve or change its legal form if the Borrower
reasonably determines in good faith that such action is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders;

85

 

--------------------------------------------------------------------------------

 

(iii)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that (i) if the transferor in such a transaction is a Loan Party, then
the transferee must either be the Borrower or a Subsidiary Guarantor (or such
Subsidiary transferee shall become a Subsidiary Guarantor) and (ii) if the
transferor in such transaction is a Wholly-Owned Subsidiary, the transferee must
be a Wholly-Owned Subsidiary;

(iv)each of the transactions disclosed on Schedule 6.03(a) attached hereto; and

(v)any Immaterial Subsidiary may be dissolved or liquidated so long as all
assets and interests of such Immaterial Subsidiary are transferred to another
Subsidiary on or before the time of its dissolution or liquidation.  

(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than (i) any business in which the
Borrower or any such Subsidiary engages in on the Effective Date and (ii)
composites manufacturing and businesses ancillary, similar, supportive,
complementary or synergistic thereto or reasonable extensions, development or
expansion thereof (and non-core incidental businesses acquired in connection
with any Permitted Acquisition or other investment permitted hereunder or other
immaterial businesses), all in the Borrower’s good faith determination.

(c)The Borrower will not permit its fiscal year to end on a day other than
December 31st or change the Borrower’s method of determining its fiscal
quarters.

SECTION 6.04Dispositions

.  The Borrower will not, and will not permit any Subsidiary to, make any
Disposition, except:

(a)Dispositions of obsolete or worn out property or property no longer used or
useful in the business of such Person, whether now owned or hereafter acquired,
in the ordinary course of business;

(b)Dispositions of inventory and Permitted Investments in the ordinary course of
business;

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)Dispositions of property to the Borrower or a Subsidiary; provided that if
the transferor in such a transaction is a Loan Party, then either (i) the
transferee must be a Loan Party or (ii) to the extent that the transferee is not
a Loan Party, then (A) to the extent such Disposition does not constitute an
Investment, such Disposition is for fair market value and (B) to the extent
constituting an Investment, such Investment must be a Permitted Investment in a
Subsidiary that is not a Loan Party in accordance with Section 6.05;

(e)leases, licenses, subleases or sublicenses (including the provision of open
source software under an open source license) granted in the ordinary course of
business and on ordinary commercial terms that do not interfere in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole;

(f)(i) the lapse of intellectual property rights to the extent such intellectual
property rights are not economically desirable in the conduct of the business of
the Borrower and its Subsidiaries or

86

 

--------------------------------------------------------------------------------

 

(ii) the abandonment of intellectual property rights in the ordinary course of
business so long as (in each case under clauses (i) and (ii), (A) with respect
to copyrights, such copyrights are not material revenue generating copyrights,
and (B) such lapse is not materially adverse to the interests of the Secured
Parties);

(g)the discount, write-off, forgiveness or Disposition of accounts receivable in
the ordinary course of business or in connection with collection, settlement or
compromise thereof;

(h)Restricted Payments permitted by Section 6.08 and Investments permitted by
Section 6.05;

(i)Dispositions of accounts receivable of an A/R Financing Party pursuant to
Non-Recourse A/R Financing;

(j)any involuntary loss, damage or destruction of property;

(k)any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;

(l)(i) the sale or other Disposition for value of any contracts or (ii) the
early termination or modification of any contract, in each case resulting in the
receipt by any Loan Party of a cash payment or other consideration in exchange
for such event;

(m)Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 6.04; provided that the aggregate net book value of all
property Disposed of pursuant to this clause (m) in any fiscal year of the
Borrower shall not exceed $15,000,000;

(n)the Disposition of any Swap Agreement due to the unwinding thereof in
accordance with its terms or the Disposition of any Permitted Bond Hedge
Transaction;

(o)any issuance of Equity Interests of a Subsidiary to a Loan Party (or, in the
case of a Foreign Subsidiary that is a Subsidiary of a Foreign Subsidiary, to
such Foreign Subsidiary);

(p)any issuance (i) by the Borrower of its own Equity Interests (other than to
the extent resulting in a Change of Control) or (ii) by any Subsidiary of its
own Equity Interests to qualify directors where, and to the extent, required by
applicable law;

(q)transfers of cash in the ordinary course of business for equivalent value;

(r)Dispositions of non-core assets acquired pursuant to a Permitted Acquisition
or other Investment permitted hereunder in an aggregate amount not to exceed
25.0% of the total consideration of the total assets acquired in such Permitted
Acquisition or other Investment;

(s)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(t)Sale and Leaseback Transactions.

For the avoidance of doubt, issuances and sales by the Borrower of its own
Equity Securities are not restricted by this Agreement.

87

 

--------------------------------------------------------------------------------

 

SECTION 6.05Investments, Loans, Advances, Guarantees and Acquisitions

.  The Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person that was not a Wholly-Owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any Person or any assets of any other Person constituting a
business unit (excluding, however, accounts receivable arising in the ordinary
course of business) (each of the foregoing, an “Investment”), except (each, a
“Permitted Investment”):

(a)Investments existing on the date hereof and set forth on Schedule 6.05 and
any modification, replacement, renewal, reinvestment or extension of any of the
foregoing;

(b)cash and Cash Equivalents;

(c)Permitted Acquisitions;

(d)Investments by the Borrower and its Subsidiaries existing on the date hereof
in the Equity Interests of their respective Subsidiaries;

(e)Investments, loans, advances or capital contributions made by the Borrower in
or to any Subsidiary and made by any Subsidiary in or to the Borrower or any
other Subsidiary (provided that not more than an aggregate amount equal to the
greater of (x) $125,000,000 and (y) 20% of Consolidated Total Assets (calculated
as of the most recently ended fiscal quarter or year for which Financials have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or 5.01(b), the most recent financial statements referred to in
Section 3.04(a))) in investments, loans or advances or capital contributions may
be made and remain outstanding, at any time, by Loan Parties to Subsidiaries
which are not Loan Parties; provided further that, during the Leverage
Adjustment Period, no more than an aggregate amount equal to $20,000,000 in
investments, loans or advances or capital contributions may be made by Loan
Parties to Subsidiaries which are not Loan Parties), along with any refinancing,
refunding, renewal or extension thereof;

(f)Guarantees constituting Indebtedness permitted by Section 6.01;

(g)Investments in negotiable instruments depositing or to be deposited for
collection in the ordinary course of business;

(h)Investments made in connection with purchases of goods or services in the
ordinary course of business or consistent with past practice;

(i)Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of insolvency proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

(j)Investments by any Loan Party under Swap Agreements that are incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with such Loan Party’s operations and not for speculative
purposes;

88

 

--------------------------------------------------------------------------------

 

(k)any other investment, loan or advance (other than acquisitions unless any
such acquisition is consummated during the Leverage Adjustment Period)
(including loans and advances to officers, directors and employees of the
Borrower and Subsidiaries) so long as the aggregate amount of all such
investments, loans and advances does not exceed $15,000,000 at any time
outstanding;

(l)deposits made in the ordinary course of business to secure the performance of
leases or other obligations;

(m)Investments consisting of non-cash loans made by the Borrower to officers,
directors and employees of a Loan Party which are used by such Persons to
purchase simultaneously Equity Interests of the Borrower;

(n)deposit and securities accounts maintained in the ordinary course of business
and in compliance with the provisions of the Loan Documents, and containing only
cash, Cash Equivalents and other Investments permitted by this Section 6.05;

(o)Investments otherwise permitted pursuant to Section 6.03 and Dispositions
permitted by Section 6.04 to the extent constituting an Investment;

(p)the formation of Subsidiaries subject to Section 5.09 and otherwise permitted
hereunder; and

(q)receivables or other trade payables owing to the Borrower or a Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided that such trade
terms may include such concessionary trade terms as the Borrower or any
Restricted Subsidiary deems reasonable under the circumstances.; and

(r)any Permitted Bond Hedge Transactions and Permitted Warrant Transactions
(including Borrower’s entry into, payments of premiums in respect of, and
performance of obligations under, such Permitted Bond Hedge Transactions and
Permitted Warrant Transactions, in accordance with their terms).

SECTION 6.06Swap Agreements

.  The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any Swap Agreement, except:

(a)Swap Agreements entered into to hedge or mitigate risks to which the Borrower
or any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Subsidiaries); and

(b)Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary.

SECTION 6.07Transactions with Affiliates

.  The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
material transactions with, any of its Affiliates, except:

(a)transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

89

 

--------------------------------------------------------------------------------

 

(b)transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliate (except any Subsidiary);

(c)any Restricted Payment permitted by Section 6.08, any Investment permitted by
Section 6.07 and Disposition permitted by Section 6.04;

(d)employment and severance arrangements between or among the Borrower and/or
its Subsidiaries and their respective directors, officers, employees members or
management and consultants, and transactions pursuant to stock option plans,
bonus programs and employee benefit plans, indemnification and other
arrangements, in each case entered into in the ordinary course of business and
either (i) consistent with past practices or (ii) reasonably necessary for the
operation of the business of the Borrower and its Subsidiaries as determined by
the Borrower or such Subsidiary in good faith;

(e)any transactions pursuant to agreements in existence on the Effective Date
and set forth on Schedule 6.07;

(f)payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, present or former directors, officers,
employees, members of management and consultants of the Borrower and its
Subsidiaries, to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries, in each such case in the ordinary course of
business and either (i) consistent with past practices or (ii) reasonably
necessary for the operation of the business of the Borrower and its Subsidiaries
as determined by the Borrower or such Subsidiary in good faith; and

(g)the issuance of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the board of directors of the Borrower or any Subsidiary, as
appropriate, in good faith.

SECTION 6.08Restricted Payments

.  The Borrower will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(a)the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person;

(b)each Subsidiary may make Restricted Payments to the Borrower, any Subsidiary
Guarantor and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(c)the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries;

(d)the Borrower and its Subsidiaries may make any other Restricted Payment
following the date on which the Financials for the fiscal quarter of the
Borrower ended June 30, 2020 have been delivered in accordance with the terms of
Section 5.01(b) so long as, both at the time any such Restricted Payment is made
and immediately after giving effect (including pro forma effect) thereto (as
well as to the incurrence of any Indebtedness in connection therewith), (i) no
Event of Default has occurred and is continuing and (ii) the Total Net Leverage
Ratio is less than or equal to 2.00 to 1.00;

90

 

--------------------------------------------------------------------------------

 

(e)the Borrower and each Subsidiary may make Restricted Payments with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other Equity Interests;

(f)the Borrower and its Subsidiaries may make cashless repurchases of Equity
Interests deemed to occur upon exercise of stock options or warrants or similar
rights to the extent such Equity Interests represent a portion of the exercise
price of such options or warrants or similar rights;

(g)the Borrower and its Subsidiaries may make Restricted Payments for the
repurchase of the Equity Interests of the Borrower (or any direct or indirect
parent of the Borrower) owned by former, present or future employees,
consultants, directors, managers or officers of the Borrower (or any direct or
indirect parent of the Borrower) or their assigns, estates and heirs; provided
that (i) the aggregate amount of Restricted Payments made pursuant to this
clause (g) during any fiscal year of the Borrower (or, solely in the case of the
2018 fiscal year, during the period from the Effective Date through December 31,
2018) for the repurchase of Equity Interests consisting of common stock shall
not exceed $10,000,000 and (ii) that the cancellation of Indebtedness owing to
the Borrower (or any direct or indirect parent of the Borrower), or any of the
Borrower’s Subsidiaries in connection with a repurchase of any such Equity
Interests and the redemption or cancellation of such Equity Interests without
cash payment will not be deemed to constitute a Restricted Payment for purposes
of this covenant or any other provision of this Agreement; and

(h)any Subsidiary of a Loan Party may make any Restricted Payment to such Loan
Party.

Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion by holders of Permitted Convertible Indebtedness (including any cash
payment upon conversion), delivery of Equity Interests due upon conversion (plus
cash in lieu of delivering any fractional share), or required payment of any
principal or premium on, or required payment of any interest with respect to,
any Permitted Convertible Indebtedness, in each case, in accordance with the
terms of the indenture governing such Permitted Convertible Indebtedness, shall
not constitute a Restricted Payment; provided that, to the extent both (a) the
aggregate amount of cash payable upon conversion or payment of any Permitted
Convertible Indebtedness (excluding any required payment of interest with
respect to such Permitted Convertible Indebtedness and excluding any payment of
cash in lieu of a fractional share due upon conversion thereof) exceeds the
aggregate principal amount thereof and (b) such conversion or payment does not
trigger or correspond to an exercise or early unwind or settlement of a
corresponding portion of the Permitted Bond Hedge Transactions relating to such
Permitted Convertible Indebtedness (including, for the avoidance of doubt, the
case where there is no Permitted Bond Hedge Transaction relating to such
Permitted Convertible Indebtedness), the payment of such excess cash shall
constitute a Restricted Payment notwithstanding this clause (i); and (ii) any
payment with respect to (including any payment in connection with the entry
into), or termination, early unwind or settlement of, any Permitted Bond Hedge
Transaction or Permitted Warrant Transaction, in each case, in accordance with
the terms of the agreement governing such Permitted Bond Hedge Transaction or
Permitted Warrant Transaction shall not constitute a Restricted Payment;
provided that, to the extent cash is required to be paid under a Permitted
Warrant Transaction as a result of the election of “cash settlement” (or
substantially equivalent term) as the “settlement method” (or substantially
equivalent term) thereunder by Borrower (or its Affiliate) (including in
connection with the exercise and/or early unwind or settlement thereof), the
payment of such cash (net of any cash payment to the Borrower in connection with
the substantially concurrent exercise and/or early unwind or settlement of
Permitted Bond Hedge Transaction that does not correspond to a cash payment on
any Permitted

91

 

--------------------------------------------------------------------------------

 

Convertible Indebtedness in excess of the principal amount thereof) shall
constitute a Restricted Payment notwithstanding this clause (ii).

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Indebtedness by delivery of shares of
Borrower’s common stock and/or a different series of Permitted Convertible
Indebtedness (which series (x) matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the analogous
date under the indenture governing the Permitted Convertible Indebtedness that
is so repurchased, exchanged or converted and (y) has terms, conditions and
covenants that are no less favorable to Borrower than the Permitted Convertible
Indebtedness that is so repurchased, exchanged or converted (as determined by
the board of directors of Borrower, or a committee thereof, or the Chief
Financial Officer of the Company in good faith)) (any such series of Permitted
Convertible Indebtedness, “Refinancing Convertible Notes”) and/or by payment of
cash (in an amount that does not exceed the proceeds received by the Company
from the substantially concurrent issuance of shares of Borrower’s common stock
and/or Refinancing Convertible Notes plus the net cash proceeds, if any,
received by the Company pursuant to the related exercise or early unwind or
termination of the related Permitted Bond Hedge Transactions and Permitted
Warrant Transactions, if any, pursuant to the immediately following proviso);
provided that, substantially concurrently with, or a commercially reasonable
period of time before or after, the related settlement date for the Permitted
Convertible Indebtedness that are so repurchased, exchanged or converted,
Borrower shall. for the avoidance of doubt, be permitted to exercise or unwind
or terminate early (whether in cash, shares or any combination thereof) the
portion of the Permitted Bond Hedge Transactions and Permitted Warrant
Transactions, if any, corresponding to such Permitted Convertible Indebtedness
that are so repurchased, exchanged or converted.

SECTION 6.09Restrictive Agreements

.  The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement (other than this Agreement and each other Loan Document) that
prohibits, restricts or imposes any condition upon (x) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (y) the ability of any Subsidiary to pay dividends
or other distributions with respect to holders of its Equity Interests or to
make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided,
however, that the foregoing shall not apply to:

(a)restrictions or conditions imposed by applicable law, rule or regulation
(including applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances) or by
any Loan Document;

(b)restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any assets pending such sale; provided that such restrictions and
conditions apply only to such Subsidiary or assets that is or are to be sold;

(c)restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement (or any amendment, extension, renewal, replacement
or refinancing thereof) if such restrictions or conditions apply only to the
property or assets securing such Indebtedness;

(d)customary provisions (i) in leases, sub-leases, licenses and other contracts
restricting the assignment or subletting thereof or (ii) in joint venture
agreements and other similar agreements applicable to joint ventures permitted
by Section 6.04;

(e)customary restrictions or conditions (1) on the subletting, assignment or
transfer of any specified property or asset set forth in a lease, license, asset
sale agreement or similar contract for

92

 

--------------------------------------------------------------------------------

 

the conveyance of such property or asset (2) any instrument or other document
evidencing a Lien permitted under Section 6.02 (or the Indebtedness secured
thereby) and (3) on dispositions of real property interests in reciprocal
easement agreements;

(f)are customary restrictions on Dispositions of any property or assets;

(g)are restrictions on any Subsidiary under any agreement in effect at the time
such Subsidiary becomes a Subsidiary, so long as such agreement was not entered
into or created in contemplation of such Person becoming a Subsidiary;

(h)are customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(i)restrictions on cash (or Permitted Investments) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Liens);

(j)customary provisions related to creditworthiness of the tenant contained in
real property leases entered into by the Borrower or its Subsidiaries, so long
as the Borrower has determined in good faith that such creditworthiness
provisions would not reasonably be expected to impair the ability of the
Borrower and its Subsidiaries to meet their ongoing obligations;

(k)customary provisions restricting assignment of any agreement entered into in
the ordinary course of business; or

(l)any prohibitions, restrictions or conditions contained in any agreement or
other arrangement in effect on the Effective Date and described on Schedule 6.09
attached hereto, or any extension, replacement or continuation of any such
agreement or other arrangement (so long as any such extension, replacement or
continuation of any such agreement or other arrangement does not contain any
additional prohibitions, restrictions or conditions which were not in place on
the Effective Date that are materially adverse to the interests of the Lenders).

SECTION 6.10Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

.

(a)The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, repurchase,
redeem or otherwise acquire for value, any Subordinated Indebtedness, other
than, so long as in each case no Event of Default exists or would result
therefrom, (i) the payment of regularly scheduled interest payments thereunder,
(ii) the conversion of Indebtedness to Equity Interests of the Borrower or any
direct or indirect parent thereof, (iii) prepayments and redemptions thereof so
long as after giving pro forma effect thereto (including any incurrence and/or
repayment of Indebtedness in connection therewith), the Total Net Leverage Ratio
is less than 2.00  to 1.00 as of the last day of the most recent fiscal quarter
or year for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).; provided that no such prepayment, defeasance,
repurchase or redemption or other acquisition shall be permitted until the date
on which the Financials for the fiscal quarter of the Borrower ended June 30,
2020 have been delivered in accordance with the terms of Section 5.01(b).

(b)The Borrower will not, and will not permit any Subsidiary to, amend the
Subordinated Indebtedness Documents or any document, agreement or instrument
evidencing any Indebtedness incurred pursuant to the Subordinated Indebtedness
Documents (or any replacements,

93

 

--------------------------------------------------------------------------------

 

substitutions, extensions or renewals thereof) or pursuant to which such
Indebtedness is issued where such amendment, modification or supplement is
materially adverse to the interest of the Lenders, taken as a whole.

SECTION 6.11Sale and Leaseback Transactions

.  The Borrower will not, nor will it permit any Subsidiary to, enter into any
Sale and Leaseback Transaction, other than Sale and Leaseback Transactions (a)
that are set forth on Schedule 6.11(a) hereto or (b) in respect of which the net
cash proceeds received in connection therewith does not exceed $30,000,000 in
the aggregate during any fiscal year of the Borrower, determined on a
consolidated basis for the Borrower and its Subsidiaries.

SECTION 6.12Financial Covenants

.

(a)Maximum Total Net Leverage Ratio.  The Borrower will not permit the ratio
(the “Total Net Leverage Ratio”), determined as of the end of each fiscal
quarter ending on and after June 30, 2018, of (i) Consolidated Total Net
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters of the Borrower ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
greater than (i) 2.75 to 1.00. for the fiscal quarter ending March 31, 2020,
(ii) 4.25 to 1.00 for the fiscal quarter ending June 30, 2020 (it being
understood and agreed that if the Leverage Adjustment Period Termination Date
has occurred on or prior to June 30, 2020, the maximum Total Net Leverage Ratio
permitted pursuant to this clause (ii) shall instead be 2.75 to 1.00), (iii)
3.75 to 1.00 for the fiscal quarter ending September 30, 2020 (it being
understood and agreed that if the Leverage Adjustment Period Termination Date
has occurred on or prior to September 30, 2020, the maximum Total Net Leverage
Ratio permitted pursuant to this clause (iii) shall instead be 2.75 to 1.00),
(iv) 3.50 to 1.00 for the fiscal quarter ending December 31, 2020 (it being
understood and agreed that if the Leverage Adjustment Period Termination Date
has occurred on or prior to December 31, 2020, the maximum Total Net Leverage
Ratio permitted pursuant to this clause (iv) shall instead be 2.75 to 1.00) and
(v) 2.75 to 1.00 for the fiscal quarter ending March 31, 2021 and each fiscal
quarter ending thereafter.

(b)Minimum Interest Coverage Ratio.  The Borrower will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each fiscal quarter
ending on and after June 30, 2018, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
less than 3.00 to 1.00.

(c)Minimum Available Liquidity.  The Borrower will not permit Available
Liquidity to be less than the Applicable Liquidity Amount as of the last
calendar day of any calendar month at any time during the Leverage Adjustment
Period.

ARTICLE VII.

Events of Default

SECTION 7.01Events of Default

.  If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

94

 

--------------------------------------------------------------------------------

 

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause Section 7.01(a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished by the Borrower of any Subsidiary pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect, when made or deemed made;

(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in, (i) Section 5.02, 5.03 (solely with respect to the
Borrower’s existence), 5.08(b) or 5.09, or Article VI; or (ii) Section 5.01(d)
and, in the case of this clause (ii), such failure shall continue unremedied for
a period of five (5) days after written notice thereof from the Administrative
Agent to the Borrower (which written notice will be given at the request of any
Lender);

(e)the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause Section 7.01(a), (b) or (d) of
this Article)) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after written notice thereof from
the Administrative Agent to the Borrower (which written notice will be given at
the request of any Lender);

(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period;

(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits with all
applicable grace periods in respect of such event or condition under the
documentation representing such Material Indebtedness having expired, the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply (i) to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness and with respect to any
Indebtedness which is convertible into Equity Interests and permitted under
Section 6.01, the conversion of such Indebtedness into Equity Interests in
accordance with the terms thereof shall not constitute, for purposes of this
clause (g), an event or condition which would allow the holder or holders of
such Indebtedness to cause such Indebtedness to become due prior to its stated
maturity or (, (ii) to any Indebtedness that becomes due as a result of a
voluntary refinancing thereof permitted under Section 6.01; or (iii) any
redemption, exchange, repurchase, conversion or settlement with respect to any
Permitted Convertible Indebtedness, or satisfaction of any condition giving rise
to or permitting the foregoing, pursuant to their terms unless such redemption,
repurchase, conversion or settlement results from a default thereunder or an
event of the type that constitutes an Event of Default;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary

95

 

--------------------------------------------------------------------------------

 

or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (unless permitted
hereunder), reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause Section
7.01(h) of this Article,, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j)the Borrower or any Material Subsidiary shall become unable, admit in writing
its inability or fails generally to pay its debts as they become due;

(k)one or more final judgments (for the avoidance of doubt, whether or not
subject to appeal) for the payment of money in an aggregate amount in excess of
$5,000,000 in value shall be rendered against the Borrower, any Material
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Material Subsidiary
that are material to the businesses and operations of the Borrower and the
Material Subsidiaries, taken as a whole, to enforce any such judgment; provided
that any such amount shall be calculated after deducting from the sum so payable
any amount of such final judgment or order that is covered (other than to the
extent of customary deductibles) by a valid and binding policy of insurance
issued by an unaffiliated insurer in favor of the Borrower or such Material
Subsidiary (but only if the applicable insurer shall have been advised of such
judgment and of the intent of the Borrower or such Material Subsidiary to make a
claim in respect of any amount payable by it in connection therewith and such
insurer shall not have disputed coverage or indemnity);

(l)an ERISA Event shall have occurred that could reasonably be expected to have
a Material Adverse Effect;

(m)a Change of Control shall occur;

(n)any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or a Loan Party or any other Person contests in writing the
validity or enforceability of any material provision of any Loan Document; or a
Loan Party denies in writing that it has any or further liability or obligation
under any material provision of any Loan Document (other than as a result of
repayment in full in cash of the Secured Obligations and termination of the
Commitments), or purports in writing to revoke, terminate or rescind any
material provision of any Loan Document; or

(o)any Collateral Document after delivery thereof pursuant to Section 4.01 or
5.09 shall for any reason cease to create a valid and perfected first priority
security interest (subject to Permitted Liens) in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document;

96

 

--------------------------------------------------------------------------------

 

then, and in every such event (other than an event with respect to the Borrower
described in clause Section 7.01(h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may
with the consent of the Required Lenders, and shall at the request of the
Required Lenders shall, by notice to the Borrower, take eitherany or bothall of
the following actions, at the same or different times:  (i) terminate the
Revolving Commitments (and the Letter of Credit Commitments), and thereupon the
Revolving Commitments (and the Letter of Credit Commitments) shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
but unpaid interest thereon and all fees and other Secured Obligations of the
Borrower accrued hereunder and under the other Loan Documents, shall become  due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, (iii) require that the
Borrower provide cash collateral for the LC Exposure as required in
Section 2.06(j) and (iv) exercise on its behalf, the Lenders and the Issuing
Banks under the Loan Documents and applicable law; and in case of any event with
respect to the Borrower described in clause Section 7.01(h) or (i) of this
Article, the Revolving Commitments (and the Letter of Credit Commitments) shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued but unpaid interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable and the obligation of the Borrower to cash
collateralize LC Exposure as provided in clause (iii) above shall automatically
become effective, in each case, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower.

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise, upon the occurrence and during the continuance of an Event
of Default, all rights and remedies of a secured party under the New York
Uniform Commercial Code or any other applicable law.  Without limiting the
generality of the foregoing, if any Event of Default has occurred and is
continuing the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except for
any notice of default to the extent required by any Loan Document and any notice
required by law referred to below) to or upon any Loan Party or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived by the Borrower on behalf of itself and the other Loan Parties), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, or consent to the use by any Loan Party of any
cash collateral arising in respect of the Collateral on such terms as the
Administrative Agent deems reasonable, and/or may forthwith sell, lease, assign
give an option or options to purchase or otherwise dispose of and deliver, or
acquire by credit bid on behalf of the Secured Parties, the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery, all without assumption of any credit
risk.  With respect to any public or private sales referred to in the preceding
sentence, the Administrative Agent or any Lender shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Loan Party, which right
or equity is hereby waived and released by the Borrower on behalf of itself and
the other Loan Parties.  The Borrower further agrees on behalf of itself and the
other Loan Parties, at the Administrative Agent’s request at any time an Event
of Default has occurred and is continuing, to assemble the Collateral and make
it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at the premises of the Borrower, another
Loan Party or elsewhere.  The Administrative Agent shall apply the net proceeds
of any action taken by it pursuant to this Article VII, after deducting all
reasonable and documented out-of-pocket costs and

97

 

--------------------------------------------------------------------------------

 

expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any other way relating to the
Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including reasonable attorneys’ fees and disbursements to the extent
reimbursable hereunder, to the payment in whole or in part of the Secured
Obligations, in such order as the Administrative Agent may elect, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a)(3) of the
New York Uniform Commercial Code, need the Administrative Agent account for the
surplus, if any, to any Loan Party.  To the extent permitted by applicable law,
the Borrower on behalf of itself and the other Loan Parties waives all claims,
damages and demands it may acquire against the Administrative Agent or any
Lender arising out of the exercise by them of any rights hereunder upon and
during the occurrence of an Event of Default (except to the extent attributable
to the gross negligence, bad faith or willful misconduct of such Person or its
Controlled Related Parties as determined by a court of competent jurisdiction in
a final and non-appealable judgment).  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

SECTION 7.02Application of Payments

.  After the exercise of remedies provided for in Section 7.01 (or after the
Loans have automatically become immediately due and payable and the Borrower
shall have automatically been required to provide cash collateral for the LC
Exposure as set forth in Section 7.01), all amounts received on account of the
Secured Obligations shall, subject to Section 2.21, be applied by the
Administrative Agent as follows:

(i)first, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts payable to the Administrative
Agent (including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to
Section 2.12(c) payable to the Administrative Agent in its capacity as such);

(ii)second, to payment of that portion of the Secured Obligations constituting
fees, expenses, indemnities and other amounts (other than principal,
reimbursement obligations in respect of LC Disbursements, interest and Letter of
Credit fees) payable to the Lenders, the Issuing Banks and the other Secured
Parties (including fees and disbursements and other charges of counsel to the
Lenders and the Issuing Banks payable under Section 9.03) arising under the Loan
Documents or documents governing the Secured Obligations, ratably among them in
proportion to the respective amounts described in this clause (ii) payable to
them;

(iii)third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed LC Disbursements, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause (iii)
payable to them;

(iv)fourth, (A) to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans and unreimbursed LC Disbursements,
(B) to cash collateralize that portion of LC Exposure comprising the undrawn
amount of Letters of Credit to the extent not otherwise cash collateralized by
the Borrower pursuant to Section 2.06 or 2.21, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this
clause (iv) payable to them; provided that (x) any such amounts applied pursuant
to subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the Issuing Banks to cash collateralize Secured Obligations in
respect of Letters of Credit, (y) subject to Section 2.06 or 2.21, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they

98

 

--------------------------------------------------------------------------------

 

occur and (z) upon the expiration of any Letter of Credit (without any pending
drawings), the pro rata share of cash collateral shall be distributed to the
other Secured Obligations, if any, in the order set forth in this Section 7.02
and (C) to any other amounts owing with respect to Banking Services Obligations
and Swap Obligations;

(v)fifth, to the payment in full of all other Secured Obligations, in each case
ratably among the Administrative Agent, the Lenders, the Issuing Banks and the
other Secured Parties based upon the respective aggregate amounts of all such
Secured Obligations owing to them in accordance with the respective amounts
thereof then due and payable; and

(vi)finally, the balance, if any, after all Secured Obligations have been Paid
in Full, to the Borrower or as otherwise required by law.

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Secured Obligations, if any, in
the order set forth above.

ARTICLE VIII.

The Administrative Agent

SECTION 8.01Authorization and Action

.  (a) Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and each Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto.  In addition, to the extent required under
the laws of any jurisdiction other than within the United States, each Lender
and each Issuing Bank hereby grants to the Administrative Agent any required
powers of attorney to execute and enforce any Collateral Document governed by
the laws of such jurisdiction on such Lender’s or such Issuing Bank’s
behalf.  Without limiting the foregoing, each Lender and each Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction

99

 

--------------------------------------------------------------------------------

 

has been provided.  Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity.  Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature.  Without limiting the generality of the
foregoing:

(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or any holder of any other Secured
ObligationParty other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby; and

(ii)where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of any
jurisdiction other than the United States of America, or is required or deemed
to hold any Collateral “on trust” pursuant to the foregoing, the obligations and
liabilities of the Administrative Agent to the Secured Parties in its capacity
as trustee shall be excluded to the fullest extent permitted by applicable law;
and

(iii)(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement.  The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence, bad faith or willful
misconduct in the selection of such sub-agent.

100

 

--------------------------------------------------------------------------------

 

(e)None of any Co-Syndication Agent or any Arranger shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.

(f)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).  Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or Issuing
Bank in any such proceeding.

(g)The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions.  Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Secured Obligations provided under the
Loan Documents, to have agreed to the provisions of this Article.

SECTION 8.02Administrative Agent’s Reliance, Indemnification, Etc

.  (a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence, bad faith
or willful misconduct (such absence to be presumed unless otherwise determined
by a court of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in

101

 

--------------------------------------------------------------------------------

 

connection with, this Agreement or any other Loan Document (including, for the
avoidance of doubt, in connection with the Administrative Agent’s reliance on
any Electronic Signature transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page)
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party to perform its obligations hereunder or thereunder.

(b)The Administrative Agent shall be deemed not to have knowledge of any (i)
notice of any of the events or circumstances set forth or described in Section
5.02 unless and until written notice thereof stating that it is a “notice under
Section 5.02” in respect of this Agreement and identifying the specific clause
under said Section is given to the Administrative Agent by the Borrower or (ii)
notice of any Default or Event of Default unless and until written notice
thereof (stating that it is a “notice of defaultDefault” or a “notice of an
Event of Default”) is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere in any Loan Document, other
than to confirm receipt of items (which on their face purport to be such items)
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Collateral.  Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any loss, cost or expense suffered by the Borrower, any
Subsidiary, any Lender or any Issuing Bank as a result of, any determination of
the Revolving Credit Exposure, any of the component amounts thereof or any
portion thereof attributable to each Lender or Issuing Bank or any Dollar Amount
thereof.

(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03Posting of Communications

.

102

 

--------------------------------------------------------------------------------

 

(a)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there aremay
be confidentiality and other risks associated with such distribution.  Each of
the Lenders, each of the Issuing Banks and the Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”.  THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE ARRANGER,
ANY CO-SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

(d)Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents.  Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or such Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e)Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

103

 

--------------------------------------------------------------------------------

 

(f)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04The Administrative Agent Individually

.  With respect to its Commitment, Loans, Letter of Credit Commitments and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be.  The terms “Issuing Banks”,
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, Issuing Bank or as one of the Required Lenders, as
applicable.  The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, the Borrower, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders or
the Issuing Banks.

SECTION 8.05Successor Administrative Agent

.

(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Borrower,
whether or not a successor Administrative Agent has been appointed.  Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation (the “Resignation Effective Date”), then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York or an Affiliate of any such bank.  If the Person serving
as Administrative Agent is a Defaulting Lender pursuant to clause (d)(A) of such
definition, the Required Lenders may, to the extent permitted by applicable law,
by notice in writing to the Borrower and such Person remove such Person as
Administrative Agent and, with the consent of the Borrower, appoint a successor
(provided that such consent of the Borrower may not be unreasonably withheld and
shall not be required while a Specified Event of Default has occurred and is
continuing).  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.  In either case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while a Specified Event of
Default has occurred and is continuing).

(b)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents and (ii) except for any indemnity payments or other amounts then
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Prior to any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than any rights
to

104

 

--------------------------------------------------------------------------------

 

indemnity payments or other amounts owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under any other
Loan Document (if not already discharged therefrom as provided above in this
Section 8.05).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor Administrative Agent.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VII and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

SECTION 8.06Acknowledgements of Lenders and Issuing Banks

.  (a) Each Lender and Issuing Bank represents thatand warrants that (i) the
Loan Documents set forth the terms of a commercial lending facility, (ii) it is
engaged in making, acquiring or holding commercial loans and in providing other
facilities set forth herein as may be applicable to such Lender or Issuing Bank,
in each case in the ordinary course of its business and thatbusiness, and not
for the purpose of purchasing, acquiring or holding any other type of financial
instrument (and each Lender and Issuing Bank agrees not to assert a claim in
contravention of the foregoing), (iii) it has, independently and without
reliance upon the Administrative Agent, any Arranger, any Co-Syndication Agent
or any other Lender or Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder and (iv) it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or Issuing Bank, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.
Each Lender and Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any Co-Syndication
Agent or any other Lender or Issuing Bank, or any of the Related Parties of any
of the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07Collateral Matters

.  (a) Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.

(b)In furtherance of the foregoing and not in limitation thereof, no Banking
Services Agreement or Swap Agreement will create (or be deemed to create) in
favor of any Secured Party that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations

105

 

--------------------------------------------------------------------------------

 

of any Loan Party under any Loan Document.  By accepting the benefits of the
Collateral, each Secured Party that is a party to any such  Banking Services
Agreement or Swap Agreement, as applicable, shall be deemed to have appointed
the Administrative Agent to serve as administrative agent and collateral agent
under the Loan Documents and agreed to be bound by the Loan Documents as a
Secured Party thereunder, subject to the limitations set forth in this
paragraph.

(c)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(b) or
Section 6.02(e).  The Administrative Agent shall not be responsible for or have
a duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.

SECTION 8.08Credit Bidding

.  The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the equity interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase).  In
connection with any such bid, (i) the Administrative Agent shall be authorized
by the Secured Parties to form one or more acquisition vehicles and to assign
any successful credit bid to such acquisition vehicle or vehicles, (ii) each of
the Secured Parties’ ratable interests in the Secured Obligations which were
credit bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale, (iii)
the Administrative Agent shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized by the Secured Parties to issue to each of the Secured
Parties, ratably on account of the relevant Secured Obligations which were
credit bid, interests, whether as equity, partnership, interests, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Secured Party or acquisition vehicle to take any further action, and (v)
to the extent that Secured Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Secured Obligations
assigned to the acquisition vehicle exceeds the amount of Secured Obligations
credit

106

 

--------------------------------------------------------------------------------

 

bid by the acquisition vehicle or otherwise), such Secured Obligations shall
automatically be reassigned to the Secured Parties pro rata with their original
interest in such Secured Obligations and the equity interests and/or debt
instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 8.09Certain ERISA Matters

. (a) Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith, or

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and

107

 

--------------------------------------------------------------------------------

 

warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

(i)none of the Administrative Agent, or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent, or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c)The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, commitment fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE IX.

Miscellaneous

108

 

--------------------------------------------------------------------------------

 

SECTION 9.01Notices

.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)if to the Borrower, to it at 8501 North Scottsdale Road, Gainey Center II,
Suite 100, Scottsdale, Arizona 85253, Attention of William E. SiwekBryan
Schumaker, Chief Financial Officer (Telecopy No. (480) 305-8315; Telephone No.
(480) 305-8922555-6719) and Steven Fishbach, Esq., General Counsel; Telecopy No.
(480) 305-8315; Telephone No. (480) 305-8923), with copy to (in the case of a
notice of Default (which shall not constitute notice hereunder)):  Goodwin
Procter LLP, 100 Northern Avenue, Boston, Massachusetts 022103 Embarcadero
Center, San Francisco, CA 94111, Attention of H. David HenkenFred Lim, Esq.;
Telecopy No.:  (617415) 649-1418390-7973; Telephone No. (617415)
570-1672733-6038;

(ii)if to the Administrative Agent, (A) in the case of Borrowings denominated in
Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor L2, Chicago,
Illinois 60603, Attention of Nanette Wilson (Telecopy No. (844)490-5665), (B) in
the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. 44 207 777 2360), and JPMorgan Chase Bank,
N.A., 560 Mission Street, 19th Floor, San Francisco2029 Century Park East, 38th
Floor, Los Angeles, California 9410590067, Attention of Alex RoginLynn Braun
(Telecopy No. (415310) 315-5722860-7260)  and (C) in the case of a notification
of the DQ List, to JPMDQ_Contact@jpmorgan.com;

(iii)if to an Issuing Bank, to it at (a) JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2, Chicago, Illinois 60603, Attention of Chicago LC Agency and
Naveen Dhongadi (Telecopy No. (214)307-6874) or (b) in the case of any other
Issuing Bank, to it at the address and telecopy number specified from time to
time by such Issuing Bank to the Company and the Administrative Agent;

(iv)if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2, Chicago, Illinois 60603, Attention of Nanette Wilson
(Telecopy No. (844)490-5665); and

(v)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Notices and other communications to any Loan Party, the Lenders and the
Issuing Banks hereunder may be delivered or furnished by using Approved
Electronic Platforms pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other

109

 

--------------------------------------------------------------------------------

 

communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02Waivers; Amendments

.  (a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)Except as provided in Section 2.20 or as provided in Section 2.14(c) and
Section 9.02(f), neither this Agreement nor any or provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Revolving Commitment of any Lender
without the written consent of such Lender (it being understood that a waiver of
any condition precedent or the waiver of any Default, Event of Default or
mandatory prepayment shall not constitute an increase of any Revolving
Commitment), (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (except that no (A) amendment or modification of the financial covenants
in this Agreement (or defined terms used in the financial covenants in this
Agreement), (B) amendment entered into pursuant to the terms of Section 2.14(c)
or (C) amendment or modification of the provisions with respect to the
application or amount of the default rate described in Section 2.13(c) or waive
any obligation of any Borrower to pay interest or fees at such default, the
impact of which may reduce interest, shall, in each case, constitute a reduction
in the rate of interest or fees for purposes of this clause (ii)), (iii)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Revolving Commitment, without the written consent of each
Lender directly and adversely affected thereby, (iv) change Section 2.09(c),
2.18(b) or (d) in a manner that would alter the ratable reduction of Commitments
or pro rata sharing of payments required

110

 

--------------------------------------------------------------------------------

 

thereby, without the written consent of each Lender, (v) change the payment of
waterfall provisions of Section 2.21(b) or 7.02 without the written consent of
each Lender, (vi) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Facility
Agreement, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Revolving Commitments
and the Revolving Loans are included on the Effective Date), (vii) (x) release
the Borrower from its obligations under Article X or (y) release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Subsidiary Guaranty, in each case, without the written consent of each Lender,
or (viii) except as provided in clause (d) of this Section, Section 9.15 or in
any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender; provided, further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.21 shall require the consent of the Administrative Agent, such Issuing
Bank and the Swingline Lender).  

(c)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more credit
facilities (in addition to the Incremental Term Loans pursuant to an Incremental
Facility Agreement) to this Agreement and to permit extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans, Incremental Term Loans and the accrued interest and
fees in respect thereof and (y) in connection with the foregoing, to permit, as
deemed appropriate by the Administrative Agent, the Lenders providing such
additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

(d)Each Secured Party hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon Payment in
Full, (ii) constituting property being sold or disposed of if the Borrower
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property leased to the Borrower or any Subsidiary under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, (v) as otherwise permitted by,
but only in accordance with, the terms of any Loan Document, or (vi) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.  Any such release shall not in any manner
discharge, affect, or impair the Secured Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

(e)If, in connection with any proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of “each Lender” or
“each Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not

111

 

--------------------------------------------------------------------------------

 

obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), the Borrower may replace such
Non-Consenting Lender in accordance with Section 2.19; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section 2.19 (together with all other such
assignments required by the Borrower to be made pursuant to this
paragraph).  Each party hereto agrees that (i) an assignment required pursuant
to this paragraph may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee (or, to the
extent applicable, an agreement incorporating an Assignment and Assumption by
reference pursuant to an Approved Electronic Platform as to which the
Administrative Agent and such parties are participants), and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

(f)Notwithstanding anything to the contrary herein, if the Administrative Agent
and the Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

SECTION 9.03Expenses; Indemnity; Damage Waiver

.  (a) The Borrower shall pay, promptly after written demand therefor, together
with backup documentation supporting such reimbursement request (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (which shall be limited, in the case of legal fees and
expenses, to the reasonable and documented fees, disbursements and other charges
of Latham & Watkins LLP and a single firm of local counsel in each applicable
jurisdiction, for the Administrative Agent (which may include a single special
counsel for the Administrative Agent acting in multiple jurisdictions)), in
connection with the syndication and distribution (including via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender (which shall be limited, in
the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of a single firm as primary counsel,  and a
single firm of local counsel in each applicable jurisdiction, for the
Administrative Agent and all of the other Lenders, and, in the event of an
actual or reasonably perceived conflict of interest (as reasonably determined by
the Administrative Agent or applicable Lender) where the Person(s) affected by
such conflict informs the Borrower of such conflict, one additional firm of
counsel for each group of similarly affected Persons taken as a whole) during
the existence of an Event of Default in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section 9.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses (subject to the foregoing limitations with respect to
legal fees and expenses) incurred during the existence of any Event of Default
and during any workout, restructuring or negotiations in respect of such Loans
or Letters of Credit.  Notwithstanding the foregoing, the expenses of counsel
shall not include any allocated costs of in-house counsel.

112

 

--------------------------------------------------------------------------------

 

(b)The Borrower shall indemnify the Administrative Agent, the Arrangers, each
Issuing Bank and each Lender, and each Controlled Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented out-of-pocket expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of (x) a
single firm as primary counsel, and a single firm of local counsel in each
applicable jurisdiction, for the Indemnitees and, in the event of an actual or
reasonably perceived conflict of interest (as reasonably determined by the
applicable Indemnitee) where the Indemnitee(s) affected by such conflict informs
the Borrower of such conflict, one additional firm of counsel to each group of
similarly affected Indemnitees taken as a whole), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation, arbitration or proceeding relating to any of the
foregoing, whether or not such claim, litigation, investigation, arbitration or
proceeding is brought by the Borrower or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its Controlled Related
Parties (as determined by a court of competent jurisdiction by final and
non-appealable judgment), (ii) resulted from a material breach by such
Indemnitee of its obligations under the applicable Loan Documents (as determined
by a court of competent jurisdiction by final and non-appealable judgment),
(iii) resulted from any dispute solely among Indemnitees (not arising as a
result of any act or omission by the Borrower or any of its Subsidiaries or
Affiliates) other than claims against any Indemnitee in its capacity as, or in
fulfilling its role as, the Administrative Agent, an Issuing Bank, the Swingline
Lender, an arranger, bookrunner, agent or any similar role under or in
connection with this Agreement.  As used in this Section 9.03, a “Controlled
Related Party” of an Indemnitee means (1) any Controlling Person or Controlled
Affiliate of such Indemnitee, (2) the respective directors, officers, or
employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (3) the respective agents or representatives of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee,
Controlling Person or such Controlled Affiliate; provided that each reference to
a Controlling Person, Controlled Affiliate, director, officer or employee in
this sentence pertains to a Controlling Person, Controlled Affiliate, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of the credit facility evidenced by this Agreement.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c)Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank and each Swingline Lender, and each Related Party of
any of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which indemnification is sought under this Section 9.03 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been Paid in Full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all

113

 

--------------------------------------------------------------------------------

 

losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that (i)
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Bank or such
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Bank or any such Swingline Lender in connection with such capacity and
(ii) no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad  faith or willful misconduct.  The agreements
in this Section shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

(d)To the extent permitted by applicable law, (i) the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) other than actual or direct damages that are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties, and (ii) no party hereto shall assert,
and each such party hereby waives any claim against any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages or lost profits (as opposed to direct or actual damages) arising out of,
in connection with, or as a result of, this Agreement, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d)(ii) shall relieve the Borrower of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages or lost profits asserted against such Indemnitee by a third
party.

(e)All amounts due under this Section shall be payable not later than thirty
(30) days after the receipt by the Borrower of written demand therefor.

SECTION 9.04Successors and Assigns

.  (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit),  Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitment and the Loans

114

 

--------------------------------------------------------------------------------

 

at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of:

(A)the Borrower (provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof);  provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Specified Event of Default has occurred and is continuing, any other assignee;

(B)the Administrative Agent;

(C)the Issuing Banks; and

(D)the Swingline Lender.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if a Specified Event of Default has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Revolving Commitments or Loans;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent, in its sole discretion, may elect to waive or reduce such processing and
recordation fee;  and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non‑public information about the Borrower and the
Subsidiary Guarantors and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

115

 

--------------------------------------------------------------------------------

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.04.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

116

 

--------------------------------------------------------------------------------

 

(c)Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Commitment and/or the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that directly and adversely
affects such Participant.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and reasonable expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Commitments, Loans, Letters of Credit or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Revolving Commitment, Loan, Letter of Credit or
other obligation is in registered form under Treasury Regulations
Section 5f.103-1(c) and Proposed Treasury Regulations Section 1.163-5(b) (or any
amended or successor version).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e)Disqualified Institutions.

117

 

--------------------------------------------------------------------------------

 

(i)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation).  For the avoidance of doubt, with respect to
any assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a written
supplement to the list of “Disqualified Institutions” referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution.  Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement and any applicable
participation agreement to one or more Persons (other than an Ineligible
Institution) at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter and (y) for purposes of
voting on any plan of reorganization, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such plan of reorganization, (2) if such
Disqualified Institution does vote on such plan of reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
applicable laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other applicable laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iv)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions

118

 

--------------------------------------------------------------------------------

 

provided by the Borrower and any updates thereto from time to time
(collectively, the “DQ List”) on aan Approved Electronic Platform, including
that portion of such Approved Electronic Platform that is designated for “public
side” Lenders and/or (B) provide the DQ List to each Lender or potential Lender
requesting the same.

(v)The Borrower and the Lenders acknowledge and agree that the Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions.  Without limiting the generality
of the foregoing, the Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified ‎Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, by any other Person to any
‎Disqualified Institution.

SECTION 9.05Survival

.  All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Revolving Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Revolving Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06Counterparts; Integration; Effectiveness; Electronic Execution

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of (x) this Agreement, (y) any other
Loan Document and/or (z) any document, amendment, approval, consent,
information, notice (including, for the avoidance of doubt, any notice delivered
pursuant to Section 9.01), certificate, request, statement, disclosure or
authorization related to this Agreement, any other Loan Document and/or the
transactions contemplated hereby and/or thereby (each an “Ancillary Document”)
that is an Electronic Signature transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of thean actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement and the transactions contemplated hereby, any

119

 

--------------------------------------------------------------------------------

 

other Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signaturesElectronic Signatures in any form or format
without its prior written consent. and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Borrower or any
other Loan Party without further verification thereof and without any obligation
to review the appearance or form of any such Electronic signature and (ii) upon
the request of the Administrative Agent or any Lender, any Electronic
Signature  shall be promptly followed by a manually executed
counterpart.  Without limiting the generality of the foregoing, the Borrower and
each other Loan Party hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders, the Borrower and the other Loan Parties, Electronic
Signatures transmitted by telecopy, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page and/or any
electronic images of this Agreement,  any other Loan Document and/or any
Ancillary Document shall have the same legal effect, validity and enforceability
as any paper original, (ii) the Administrative Agent and each of the Lenders
may, at its option, create one or more copies of this Agreement, any other Loan
Document and/or any Ancillary Document in the form of an imaged electronic
record in any format, which shall be deemed created in the ordinary course of
such Person’s business, and destroy the original paper document (and all such
electronic records shall be considered an original for all purposes and shall
have the same legal effect, validity and enforceability as a paper record),
(iii) waives any argument, defense or right to contest the legal effect,
validity or enforceability of this Agreement, any other Loan Document and/or any
Ancillary Document based solely on the lack of paper original copies of this
Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and (iv)
waives any claim against any Lender-Related Person for any Liabilities arising
solely from the Administrative Agent’s and/or any Lender’s reliance on or use of
Electronic Signatures and/or transmissions by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page, including any Liabilities arising as a result of the failure of the
Borrower and/or any other Loan Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.

SECTION 9.07Severability

.  Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender,
each Issuing Bank, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, upon
any amount becoming due and payable hereunder, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held, and other obligations at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrower

120

 

--------------------------------------------------------------------------------

 

against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such Issuing
Bank or their respective Affiliates, irrespective of whether or not such Lender,
such Issuing Bank or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch office or
Affiliate of such Lender or such Issuing Bank different from the branch office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.20 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff.  The rights of each
Lender, each Issuing Bank and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Bank or their respective Affiliates may have.  Each
Lender and each Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 9.09Governing Law; Jurisdiction; Consent to Service of Process

.

(a)This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the laws of the State of New York.

(b)Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

(c)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the  Borough of Manhattan), and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may (and any such
claims, cross-claims or third party claims brought against the Administrative
Agent or any of its Related Parties may only) be heard and determined in such
Federal (to the extent permitted by law) or New York State court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(d)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section 9.09.  Each
of the parties hereto

121

 

--------------------------------------------------------------------------------

 

hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(e)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.12Confidentiality

.  Each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and any failure of such Persons acting on behalf
of the Administrative Agent, any Issuing Bank or the relevant Lender to comply
with this Section 9.12 shall constitute a breach of this Section 9.12 by the
Administrative Agent, such Issuing Bank or the relevant Lender, as applicable),
(b) to the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process provided that in the case of clauses
(b) and (c), solely to the extent permitted by law or regulation and other than
in connection with routine audits and reviews by regulatory and self-regulatory
authorities, each Lender, each Issuing Bank and the Administrative Agent shall
notify the Borrower in writing as promptly as practicable of any such requested
or required disclosure in connection with any legal or regulatory proceeding,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (it being
understood that the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on this clause (f)) or (2) any
actual or prospective counterparty (or its advisors) or (2) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) on a confidential basis to (1)
any rating agency in connection with rating the Borrower or its Subsidiaries or
the credit facilities provided for herein; or (2) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of
identification numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Borrower or (i) to the

122

 

--------------------------------------------------------------------------------

 

extent such Information (1) becomes publicly available other than as a result of
a breach of this Section 9.12 or (2) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a non-confidential basis from a source
other than the Borrower which is not known by the recipient of such information
to be subject to a confidentiality obligation.  For the purposes of this
Section 9.12, “Information” means all information received from or on behalf of
the Borrower or its Subsidiaries relating to the Borrower, its’ Subsidiaries or
their respective businesses, other than any such information that is available
to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower, which source is
not known by the recipient of such information to be subject to a
confidentiality obligation prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Notwithstanding the
foregoing, no such Information shall be disclosed to a Disqualified Institution
that constitutes a Disqualified Institution at the time of such disclosure
without the Borrower’s prior written consent.

SECTION 9.13Material Non-Public Information

.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND  ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.14Appointment for Perfection

.  Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the Secured
Parties, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession or control.  Should any
Lender (other than the Administrative Agent) obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

123

 

--------------------------------------------------------------------------------

 

SECTION 9.15Releases of Subsidiary Guarantors

.

(a)A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon (x) Payment in Full or (y) the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise.  In connection
with any termination or release pursuant to this Section, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release
(including payoff letters, lien releases and UCC-3 termination statements).  Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent.

(b)Further, the Administrative Agent may (and is hereby irrevocably authorized
by each other Secured Party to without the consent of any Secured Party), upon
the request of the Borrower, release (i) any Subsidiary Guarantor (and any
assets of such Subsidiary Guarantor that are encumbered by a Lien in favor of
the Administrative Agent) from its obligations under any Loan Document if such
Subsidiary Guarantor ceases to constitute a Material Domestic Subsidiary or the
Required Lenders otherwise consent to such release and (ii) any pledge of the
Equity Interests of any Subsidiary if such Subsidiary ceases to constitute a
Material Foreign Subsidiary or the Required Lenders otherwise consent to such
release.

(c)Upon the Payment in Full, the Subsidiary Guaranty and all obligations and
liabilities (other than contingent indemnification obligations for which no
claim has been asserted) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

SECTION 9.16Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
NYFRB Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.17No Fiduciary Duty, Etc

.  The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transaction contemplated therein and not as a financial advisor or a fiduciary
to, or an agent of, the Borrower or any other person.  The Borrower agrees that
it will not assert any claim against any Credit Party based on an alleged breach
of fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby.  Additionally, the Borrower acknowledges and
agrees that no Credit Party is advising the Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any
jurisdiction.  The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions

124

 

--------------------------------------------------------------------------------

 

contemplated hereby, and the Credit Parties shall have no responsibility or
liability to the Borrower with respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, any Credit Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrower, its Subsidiaries and other companies with which
the Borrower or any of its Subsidiaries may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or any of
its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise.  No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies.  The Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 9.18USA PATRIOT Act and Beneficial Ownership Regulation Notification

.  Each Lender that is subject to the requirements of the USA PATRIOT Act of
2001(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) and the requirements of the Beneficial Ownership Regulation
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act and the Beneficial Ownership Regulation, it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act and the
Beneficial Ownership Regulation. The Borrower agrees to cooperate with each
Lender and provide true, accurate and complete information to such Lender in
response to any such request.

SECTION 9.19Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document may be subject to the Write-Down and Conversion
Powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

125

 

--------------------------------------------------------------------------------

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

SECTION 9.20Acknowledgement Regarding Any Supported QFCs

. To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X.

Borrower Guarantee

In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries.  The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.

The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its

126

 

--------------------------------------------------------------------------------

 

obligations and notice of protest for nonpayment.  The obligations of the
Borrower hereunder shall not be affected by (a) the failure of any applicable
Lender (or any of its Affiliates) to assert any claim or demand or to enforce
any right or remedy against any Subsidiary under the provisions of any Banking
Services Agreement, any Swap Agreement or otherwise; (b) any extension or
renewal of any of the Specified Ancillary Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, any other Loan Document, any Banking Services
Agreement, any Swap Agreement or other agreement; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Specified
Ancillary Obligations; (e) the failure of any applicable Lender (or any of its
Affiliates) to take any steps to perfect and maintain any security interest in,
or to preserve any rights to, any security or collateral for the Specified
Ancillary Obligations, if any; (f) any change in the corporate, partnership or
other existence, structure or ownership of any Subsidiary or any other guarantor
of any of the Specified Ancillary Obligations; (g) the enforceability or
validity of the Specified Ancillary Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Specified Ancillary Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Subsidiary or any other guarantor of any of the Specified Ancillary
Obligations, for any reason related to this Agreement, any other Loan Document,
any Banking Services Agreement, any Swap Agreement, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Subsidiary or any other guarantor of the Specified
Ancillary Obligations, of any of the Specified Ancillary Obligations or
otherwise affecting any term of any of the Specified Ancillary Obligations; or
(h) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of the Borrower or otherwise operate
as a discharge of a guarantor as a matter of law or equity or which would impair
or eliminate any right of the Borrower to subrogation.

The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, any Issuing Bank or any Lender in favor
of any Subsidiary or any other Person.

The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense (other than Payment in Full in cash) or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Specified Ancillary Obligations, any
impossibility in the performance of any of the Specified Ancillary Obligations
or otherwise.

The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).

In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Borrower hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount

127

 

--------------------------------------------------------------------------------

 

equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon.  The Borrower
further agrees that if payment in respect of any Specified Ancillary Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, Chicago or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Specified Ancillary
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any applicable Lender (or any of its Affiliates),
disadvantageous to such applicable Lender (or any of its Affiliates) in any
material respect, then, at the election of such applicable Lender, the Borrower
shall make payment of such Specified Ancillary Obligation in Dollars (based upon
the Dollar Amount of such Specified Ancillary Obligation on the date of payment)
and/or in New York, Chicago or such other Eurocurrency Payment Office as is
designated by such applicable Lender (or its Affiliate) and, as a separate and
independent obligation, shall reimburse such applicable Lender (and any of its
Affiliates) against any losses or reasonable out-of-pocket expenses to the same
extent as the Borrower would be obligated to reimburse such Lender under
Section 9.03(a) that it shall sustain as a result of such alternative payment.

Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all material respects be subordinated and
junior in right of payment to the prior payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).

The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Borrower shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Borrower intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.

[Signature Pages Follow]

 

 

128

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

TPI COMPOSITES, INC.,
as the Borrower

 

By


Name:
Title:

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent

 

By


Name:
Title:

[OTHER AGENTS AND LENDERS],

 

 

129

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01A

COMMITMENTS

LENDER

REVOLVING
COMMITMENT

JPMORGAN CHASE BANK, N.A.

$55,000,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

$45,000,000

CAPITAL ONE, NATIONAL ASSOCIATION

$45,000,000

BANK OF AMERICA, N.A.

$30,000,000

BMO HARRIS BANK

$30,000,000

AGGREGATE REVOLVING COMMITMENTS

$205,000,000

 

 

 

130

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01B

LETTER OF CREDIT COMMITMENTS

ISSUING BANK

LETTER OF CREDIT COMMITMENT

JPMORGAN CHASE BANK, N.A.

$8,350,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

$8,350,000

CAPITAL ONE, NATIONAL ASSOCIATION

$8,350,000

 

 

 

Signature Page to Credit Agreement
TPI Composites, Inc.

--------------------------------------------------------------------------------

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.

Assignor:

2.

Assignee:
[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

Borrower(s):TPI Composites, Inc.

4.

Administrative Agent:JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.

Credit Agreement:The Credit Agreement dated as of April 6, 2018 among TPI
Composites, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

1 

Select as applicable.

 

--------------------------------------------------------------------------------

 

6.

Assigned Interest:

Aggregate Amount of
Revolving Commitment/Loans for
all Lenders

Amount of Revolving Commitment/Loans
Assigned

Percentage
Assigned of
Revolving Commitment/Loans2

$

$

%

$

$

%

$

$

%

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By


Title:

ASSIGNEE

[NAME OF ASSIGNEE]

 

By


Title:

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent [and an Issuing Bank and Swingline Lender]3

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be added only if the consent of the Issuing Banks and/or the Swingline Lender
is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------

 

By


Title:

[OTHER ISSUING BANKS]4

[Consented to:]5

TPI COMPOSITES, INC.

By


Title:

 

 

 

4 

To be added only if the consent of the Issuing Banks is required by the terms of
the Credit Agreement.

5 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

--------------------------------------------------------------------------------

 

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
arranger of the credit facilities evidenced by the Credit AgreementArranger, the
Assignor or any other Lender and their respective Related Parties, and (vvi) 
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, any arranger of the credit
facilities evidenced by the Credit AgreementArranger, the Assignor or any other
Lender and their respective Related Parties, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

2

 

--------------------------------------------------------------------------------

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

3

 

--------------------------------------------------------------------------------

 

EXHIBIT B

LIST OF CLOSING DOCUMENTS

TPI COMPOSITES, INC.

CREDIT FACILITIES

April 6, 2018

LIST OF CLOSING DOCUMENTS6

A.LOAN DOCUMENTS

1.

Credit Agreement (the “Credit Agreement”), among TPI Composites, Inc., a
Delaware corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an aggregate principal amount of $150,000,000.

SCHEDULES

Schedule 2.01A

--

Revolving Commitments

Schedule 2.01B

--

Letter of Credit Commitments

Schedule 2.06

--

Existing Letters of Credit

Schedule 3.01

Schedule 3.06(a)

Schedule 3.06(b)

--

--

--

Existing Subsidiaries

Existing Litigation
Existing Environmental Matters

Schedule 6.01

--

Existing Indebtedness

Schedule 6.02

Schedule 6.03(a)

--

--

Existing Liens

Existing Transactions

Schedule 6.05

Schedule 6.07

Schedule 6.09

Schedule 6.11(a)

--

--

--

--

Existing Investments

Transactions with Affiliates

Existing Restrictions

Existing Sale and Leaseback Transactions

 

EXHIBITS

Exhibit A

--

Form of Assignment and Assumption

Exhibit B

--

List of Closing Documents

Exhibit C-1

--

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit C-2

--

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit C-3

--

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit C-4

--

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit D-1

--

Form of Borrowing Request

 

6 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement.  Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.

 

--------------------------------------------------------------------------------

 

Exhibit D-2

--

Form of Interest Election Request

Exhibit E

--

Form of Note

 

2.

Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

3.

Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

4.

Pledge and Security Agreement executed by the Loan Parties in favor of the
Administrative Agent, together with pledged instruments and allonges, stock
certificates, stock powers executed in blank, pledge instructions and
acknowledgments, as appropriate.

Exhibit A

--

Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation; Properties
Leased by the Grantors; Properties Owned by the Grantors; Public Warehouses or
Other Locations

Exhibit B

--

Patents, Copyrights and Trademarks Protected under Federal Law

Exhibit C

--

Legal Description, County and Street Address of Property on which Fixtures are
located

Exhibit D

--

List of Instruments, Pledged Securities and other Investment Property

Exhibit E

--

UCC Financing Statement Filing Locations

Exhibit F

--

Commercial Tort Claims

Exhibit G

--

Grantors

Exhibit H

--

Deposit Accounts; Securities Accounts

Exhibit I

--

Amendment

 

5.

Confirmatory Grant of Security Interest in United States Patents made by certain
of the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties.

Schedule A–Registered Patents; Patent Applications; Other Patents

6.

Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

Schedule A–Registered Trademarks; Trademark and Service Mark Applications; Other
Trademarks

7.

Confirmatory Grant of Security Interest in United States Copyrights made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

Schedule A–Registered Copyrights; Copyright Applications; Other Copyrights

8.

Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property casualty insurance policies of the Borrower and the
Subsidiary Guarantors and (y) additional insured with respect to the liability
insurance policies of the Borrower and the Subsidiary Guarantors.

 

B.UCC DOCUMENTS

9.

UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

10.

UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

2

 

--------------------------------------------------------------------------------

 

C.CORPORATE DOCUMENTS

11.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying in such person’s capacity as the Secretary or Assistant Secretary of
such Loan Party and not in his or her individual capacity (i) that there have
been no changes in the Certificate of Incorporation or other charter document of
such Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors, other governing body
or the members of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit  under
the Credit Agreement.

12.

Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

D.OPINIONS

13.

Opinion of Goodwin Procter LLP, counsel for the Loan Parties.

E.CLOSING CERTIFICATES AND MISCELLANEOUS

14.

A Certificate dated as of the Effective Date and signed by a Responsible Officer
of the Borrower certifying that the conditions specified in Section 4.02(a) and
(b) of the Credit Agreement have been satisfied.

15.

A Certificate of a Financial Officer of the Borrower in form and substance
satisfactory to the Administrative Agent certifying that, after giving effect to
the Transactions, the Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.

16.

Payoff documentation providing evidence satisfactory to the Administrative Agent
that the credit facility evidenced by the Existing Credit Agreement has been
terminated and cancelled (along with all of the agreements, documents and
instruments delivered in connection therewith) and all Indebtedness owing
thereunder has been repaid and any and all liens thereunder have been
terminated.

F.POST-CLOSING DOCUMENTS

17.

Insurance endorsements evidencing the Borrower’s compliance with the covenants
set forth in Section 5.09(f) of the Credit Agreement.

18.

Foreign pledge agreements and related instruments and legal opinions, in each
case, reasonably satisfactory to the Administrative Agent, evidencing the
Borrower’s compliance with the covenants set forth in Section 5.09(b) of the
Credit Agreement.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TPI Composites, Inc. (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:______________________________________

Name:

Title:

Date: __________, 20[__]

 

 

 

2

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2

[FORM oF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TPI Composites, Inc. (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:______________________________________

Name:

Title:

Date: __________, 20[__]

 

 

 

3

 

--------------------------------------------------------------------------------

 

EXHIBIT C-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TPI Composites, Inc. (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:______________________________________

Name:

Title:

Date: __________, 20[__]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TPI Composites, Inc. (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:______________________________________

Name:

Title:

Date: __________, 20[__]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

[10 South Dearborn
Chicago, Illinois 60603
Attention: Nanette Wilson
Facsimile: (844)490-5665]7

With a copy to:

560 Mission Street
19th Floor
San Francisco, California 94105
Attention: Alex Rogin
Facsimile: (415) 315-5722

Re:  TPI Composites, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among TPI Composites, Inc. (the “Borrower”),
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:

1.Aggregate principal amount of Borrowing:8  __________

2.Date of Borrowing (which shall be a Business Day):  __________

3.Type of Borrowing (ABR or Eurocurrency):  __________

4.Interest Period and the last day thereof (if a Eurocurrency
Borrowing):9  __________

5.Agreed Currency:  _________________

 

7 

If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

8 

Not less than applicable amounts specified in Section 2.02(c).

9 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

--------------------------------------------------------------------------------

 

6.

Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed:  __________

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]10 4.02 of the Credit Agreement are satisfied
as of the date hereof.

Very truly yours,

TPI COMPOSITES, INC.,
as the Borrower

By:  
Name:
Title:

 

 

 

10 

To be included only for Borrowings on the Effective Date.

 

--------------------------------------------------------------------------------

 

EXHIBIT D-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

[10 South Dearborn
Chicago, Illinois 60603
Attention: Nanette Wilson
Facsimile: (844)490-5665]11

Re:  TPI Composites, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among TPI Composites, Inc. (the “Borrower”),
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such [conversion][continuation] requested hereby:

1.

List date, Type, principal amount, Agreed Currency, and Interest Period (if
applicable) of existing Borrowing:  __________

2.

Aggregate principal amount of resulting Borrowing:  __________

3.

Effective date of interest election (which shall be a Business Day):  __________

4.

Type of Borrowing (ABR or Eurocurrency):  __________

5.

Interest Period and the last day thereof (if a Eurocurrency
Borrowing):12  __________

6.

Agreed Currency: _______________

[Signature Page Follows]

 

 

 

11 

If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

12 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

2

 

--------------------------------------------------------------------------------

 

Very truly yours,

TPI COMPOSITES, INC.,
as the Borrower

By:  
Name:
Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

[FORM OF]

NOTE

April 6, 2018

FOR VALUE RECEIVED, the undersigned, TPI COMPOSITES, INC., a [___________] (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF LENDER] (the
“Lender”) the aggregate unpaid Dollar Amount of all Loans made by the Lender to
the Borrower pursuant to the “Credit Agreement” (as defined below) on the
Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement.  Interest hereunder is due and payable at such times and
on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of April 6, 2018 by and among the
Borrower, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

This Note is secured by the Collateral Documents.  Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.  Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns.  The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns.  The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

--------------------------------------------------------------------------------

 

*****

 

 

 

--------------------------------------------------------------------------------

 

TPI COMPOSITES, INC.

By:  
Name:
Title:

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

Date

Amount of Loan

Type of Loan Currency

Interest Period/Rate

Amount of Principal Paid or Prepaid

Unpaid Principal Balance

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

 

 

 

 